              Case 8:19-cv-01351-JVS-DFM Document 35-2 Filed 09/16/19 Page 1 of 101 Page ID
                                                #:1245


              1      COOLEY LLP
                     MICHAEL G. RHODES (116127) (rhodesmg@cooley.com)
              2      WHITTY SOMVICHIAN (194463) (wsomvichian@cooley.com)
                     JOSEPH D. MORNIN (307766) (jmornin@cooley.com)
              3      101 California Street, 5th Floor
                     San Francisco, CA 94111-5800
              4      Telephone: (415) 693-2000
                     Facsimile: (415) 693-2222
              5
                     Attorneys for Defendants
              6
                     SONY CORPORATION OF AMERICA,
              7      SONY PICTURES IMAGEWORKS INC.,
                     and LARRY GRITZ
              8
                                           UNITED STATES DISTRICT COURT
              9
                                         CENTRAL DISTRICT OF CALIFORNIA
           10
           11
                     LOUIS A. COFFELT, JR.,             Case No. 8:19-cv-01351-JVS-DFM
           12
                                   Plaintiff,            REQUEST FOR JUDICIAL NOTICE IN
           13                                            SUPPORT OF DEFENDANTS SONY
                          v.                             CORPORATION OF AMERICA, SONY
           14                                            PICTURES IMAGEWORKS INC., AND
                     ANDREW ANAGNOST, PASCAL W.          LARRY GRITZ’S MOTION TO
           15        DI FRONZO, AUTODESK, INC.,          DISMISS PLAINTIFF LOUIS A.
                     SONY PICTURES IMAGEWORKS            COFFELT, JR.’S COMPLAINT
           16        INC., SONY CORPORATION OF
                     AMERICA, and LARRY GRITZ,           Date: October 21, 2019
           17                                            Time: 1:30 p.m.
                                   Defendants.           Courtroom: Santa Ana, 10C
           18
                                                         Hon. James V. Selna
           19
           20
           21
           22
           23
           24
           25
           26
           27
           28
                                                                       REQUEST FOR JUDICIAL NOTICE
  COOLEY LLP
ATTO RNEY S AT LAW                                                         8:19-CV-01351-JVS-DFM
 SAN FRA NCI S CO
              Case 8:19-cv-01351-JVS-DFM Document 35-2 Filed 09/16/19 Page 2 of 101 Page ID
                                                #:1246


              1            Defendants Sony Corporation of America, Sony Pictures Imageworks Inc., and
              2      Larry Gritz (“Sony”) request that the Court take judicial notice of the documents
              3      attached as Exhibits 1 through 4 under Rule 201 of the Federal Rules of Evidence and
              4      the authorities cited below.
              5      I.    BASIS FOR REQUESTING JUDICIAL NOTICE
              6            Courts may take judicial notice of matters of public record if the facts are not
              7      subject to reasonable dispute. Lee v. City of L.A., 250 F.3d 668, 688–89 (9th Cir.
              8      2001). Patents issued by the United States Patent and Trademark Office are proper
              9      subjects for judicial notice. See Klang v. Pflueger, No. SACV 13-01971 JVS (DFMx),
           10        2014 WL 4922401, at *1 (C.D. Cal. July 10, 2014) (Selna, J.) (taking judicial notice
           11        of two patents “because they are public records and are proper subjects for judicial
           12        notice under Federal Rule of Evidence 201”).
           13              Accordingly, Sony seeks judicial notice of the following four patents:
           14              1.     Exhibit 1: U.S. Patent No. 5,481,723, titled “System and method for
           15                     controlling execution of nested loops in parallel in a computer including
           16                     multiple processors, and compiler for generating code therefore,” issued
           17                     on January 2, 1996.
           18              2.     Exhibit 2: U.S. Patent No. 6,148,439, titled “Nested loop data
           19                     prefetching using inner loop splitting and next outer loop referencing,”
           20                     issued on November 14, 2000.
           21              3.     Exhibit 3: U.S. Patent No. 6,493,701, titled “Database system with
           22                     methodology providing faster N-ary nested loop joins,” issued on
           23                     December 10, 2002.
           24              4.     Exhibit 4: U.S. Patent No. 7,882,100, titled “Database system with
           25                     methodology for generating bushy nested loop join trees,” issued on
           26                     February 1, 2011.
           27
           28
  COOLEY LLP
ATTO RNEY S AT LAW                                             1                  REQUEST FOR JUDICIAL NOTICE
 SAN FRA NCI S CO
                                                                                      8:19-CV-01351-JVS-DFM
             Case 8:19-cv-01351-JVS-DFM Document 35-2 Filed 09/16/19 Page 3 of 101 Page ID
                                               #:1247


             1       II.   CONCLUSION
             2             Sony respectfully requests that the Court take judicial notice of the attached
             3       Exhibits 1 through 4.
             4       Dated: September 16, 2019               COOLEY LLP
             5
             6                                               /s/ Whitty Somvichian
                                                             Whitty Somvichian (194463)
             7
                                                             Attorneys for Defendants
             8
                                                             SONY CORPORATION OF AMERICA,
             9                                               SONY PICTURES IMAGEWORKS INC.,
                                                             and LARRY GRITZ
          10
          11
          12
          13
          14
          15
          16
          17
          18
          19
          20
          21
          22
          23
          24
          25
          26
          27
          28
                                                                                  REQUEST FOR JUDICIAL NOTICE
  COOLEY LLP
ATTO RNEY S AT LAW
                                                               2                      8:19-CV-01351-JVS-DFM
 SAN FRA NCI S CO
Case 8:19-cv-01351-JVS-DFM Document 35-2 Filed 09/16/19 Page 4 of 101 Page ID
                                  #:1248




                           Exhibit 1




                                   Exhibit 1
                                   Page 3
Case 8:19-cv-01351-JVS-DFM Document 35-2 Filed 09/16/19 Page 5 of 101 Page ID
                                  #:1249                                                 |||||III US00548 1723A
  United States Patent (19)                                                              11) Patent Number:     5,481,723
  Harris et al.                                                                              (45) Date of Patent:                  Jan. 2, 1996
  54) SYSTEM AND METHOD FOR                                                           D. Callahan, A Global Approach to Detection of Parrallel
          CONTROLLING EXECUTION OF NESTED                                             ism (1987) Ph. D. Thesis, Rice University (Rice COMP
          LOOPS IN PARALLEL IN A COMPUTER                                             TR87-50, 9 Apr. 1987).
          INCLUDING MULTIPLE PROCESSORS, AND                                          D. Reed, et al., "Synchronization With Eventcounts and
          COMPLER FOR GENERATING CODE                                                 Sequencers', Comm. ACM, vol. 22, No. 2 (Feb. 1979), pp.
          THEREFORE                                                                   115-123.
                                                                                      J. Gazdag & H.-H. Wang, Concurrent computing by sequen
  (75) Inventors: Kevin W. Harris, Nashua, William B.                                 tial staging of tasks, IBM Systems Journal, vol. 28, No. 4,
                  Noyce, Hollis, both of N.H.                                         1989, pp. 646–660.
   73 Assignee: Digital Equipment Corporation,                                        Proceedings of the 1986 International Conference on Par
                                                                                      allel Processing, 19th-22 Aug. 1986, pp. 544–551, IEEE,
                  Maynard, Mass.                                                      New York, US; S. P. Midkiff et al: "Compiler Generated
                                                                                      Synchronization for DO Loops'.
  21 Appl. No.: 395,275
                                                                                      Primary Examiner Thomas G. Black
  22 Filed:             Feb. 27, 1995                                                 Assistant Examiner-Maria N. Von Buhr
                                                                                      Attorney, Agent, or Firm-Denis G. Maloney; Arthur W.
                    Related U.S. Application Data                                     Fisher
  63) Continuation of Ser. No. 555,660, Jul. 18, 1990, abandoned,                     (57)                     ABSTRACT
          which is a continuation of Ser. No. 226,257, Jul. 29, 1988,
          abandoned.                                                                  A system and method for controlling execution of nested
  (51) int. Cl." ..................................... G06F 9/45                      loops in parallel in a computer including multiple proces
   52 U.S. Cl. ................... 395/700; 364/2804; 364/280.5;                      sors, and a compiler for generating code therefor. The code
                                                             364/DIG. 1               enables the computer to operate in the following manner.
                                                                                      Each processor processes an iteration of an outer loop in a
  58) Field of Search ........................ 364/DIG. 1, DIG. 2;                    set of nested loops. If the outer loop contains more iterations
                                                 395/600, 700, 800                    than processors in the system, the processors are initially
  56)                      References Cited                                           assigned early iterations, and the lateriterations are assigned
                                                                                      to the processors as they finish their earlier iterations, until
                    U.S. PATENT DOCUMENTS                                             the processors have processed all of the iterations. Each
                                                                                      processor, during processing of an outer loop iteration runs
        4,468,736 8/1984 De Santis et al. ...................... 364/200              the iterations comprising the inner loop serially. In order to
        4,710,872 12/1987 Scarborough ..................        . 364/300             enforce dependencies between the loops, each processor
        4,794,521 12/1988 Ziegler et al. .                        364/200
        4,829,427     5/1989 Green .................              364/300             reports its progress in its iterations of the inner loop to the
        4,833,606     5/1989. Iwasawa et al.                      395/700             processor executing the succeeding outer loop iteration. In
        5,093.916 3/1992 Karp et al. .............................. 395/700           addition, each processor, before processing the inner loop
                      OTHER PUBLICATIONS
                                                                                      iterations of an assigned outer loop iteration, determines
                                                                                      whether the processor computing the preceding outer loop is
  S. Midkiff, et al., "Compiler Algorithms for Synchroniza                            ahead or behind in processing its inner loop iteration by an
  tion.” I.E.E.E. Transactions on Computers, vol. 3-36, No. 12                        amount which guarantees that dependencies will be
                                                                                      enforced.
  (Dec., 1987), pp. 1485-1495.
  L. Lamport, "The Parallel Execution of Do Loops,' Comm.
  ACM vol. 17, No. 2 (Feb. 1974), pp. 83-93.                                                            25 Claims, 4 Drawing Sheets

                                                                     FiNd AWAlt. ABE PROCESSORS
                                                                      ANd asska de friation
                                                                     of THE our loor u to each
                                                                             Pocissos
                                                                                             4.

                                                                        IN PROCESSOR P. Do J




                                                                       WArt UTit ProctSSof
                                                                     OOING OUTER loop TeRATON
                                                                     J. HAS COMpleted it at Arom
                                                                         ISUCH HAT A. J.P.
                                                                         HAS BEEN CAPTE




                                                                          REPORT that This
                                                                     PROCESSOR HAs coupleted
                                                                          TERATK. I to the
                                                                       PROCESSOR CING
                                                                              TERAoN




                                                                           EpoR.   At this         30
                                                                     PROCESSR Ascots:
                                                                           1TERTON




                                                                       Exhibit 1
                                                                       Page 4
Case 8:19-cv-01351-JVS-DFM Document 35-2 Filed 09/16/19 Page 6 of 101 Page ID
                                  #:1250

  U.S. Patent                Jan. 2, 1996            Sheet 1 of 4              5,481,723
                                                            1O

                             FIND AVAILABLE PROCESSORS
                               AND ASSIGN ONE TERATION
                              OF THE OUT LOOP (J) TO EACH
                                        PROCESS OR
                                                            14

                                 IN PROCESSOR P. Do J

              IN PROCESSOR P,          12              6    IN PROCESSOR P,
                  Do J = 1                                          Do J = N




                                            Do I - , , -"
                                 WAIT UNT PROCESSOR
                              DONG OUTER LOOP TERATION                  20
                              J- HAS COMPLETED ITERATION
                                  I SUCH THAT A (I, J-P)
                                  HAS BEEN COMPUTED


                                A (I,J) = A (I,J) + A (I, J-K)          22


                                    REPORT THAT THIS
                              PROCESSOR HAS COMPLETED                   24
                                  TERATION I TO THE
                                PROCESSOR DONG
                                      TERATION


                                            END DO          26


                                         END OO             28


                                    REPORT THAT THIS                    30
                              PROCESSOR HASCOMPLETED
                                     TERATION


                                        Fig. 1
                                         Exhibit 1
                                         Page 5
Case 8:19-cv-01351-JVS-DFM Document 35-2 Filed 09/16/19 Page 7 of 101 Page ID
                                  #:1251

  U.S. Patent             Jan. 2, 1996       Sheet 2 of 4               5,481,723




               PROGRESS    PROGRESS PROGRESS
                 CTR         CTR      CTR
          38




                                                                        NNER
                                                    -   - am aims   a   LOOP

                                                                        TERATIONS




                                     Exhibit 1
                                     Page 6
Case 8:19-cv-01351-JVS-DFM Document 35-2 Filed 09/16/19 Page 8 of 101 Page ID
                                  #:1252

  U.S. Patent                Jan. 2, 1996           Sheet 3 of 4         5,481,723




              DEFINE WARIABLES FOR EACH PROCESSOR TO
        72 Y AND
             COUNTINNER   LOOP TO
                 A FLAG (DoNE). TERATIONS
                                   INDICATE(PROGRESS)
                                            COMPLETION
              OF INNER LOOP TERATIONS. DEFINE A COUNTER
              TO COUNT THE LAST OUTER LOOP TERATION
              COMPLETED (LAST)

              INITIALIZE LAST TO MINIMUM
        7
         "YINITIALIZE PROGRESS TO MINIMUM
              INNER LOOP TERATION
                  NITALIZE DONE        FALSE

        7s NLOOP
            ASSIGNONE
                 TO EACHINTERATION
                          PROCESSOROF AND
                                       THE DEFINE
                                           OUTER A
              COUNTER/POINTER FOR EACH INTERATION
              (JO, J1) SUCH THAT JO COUNTS THE INNER
              LOOP TERATIONS OF THE PRESENT
              PROCESSOR AND J COUNTS THE INNER LOOP
              ITERATIONS OF THE IMMEDIATELY PROCEEDING
              OUTER LOOP TERATION.


            NINITIATE PRocessiNG AT EACH recision                            86
                                                                             /
                                                           ASSGN NEXT TERATION
                                                           TO PROCESSOR WHERE
                                                           DONE = TRUE
                      80                                                     84
                         V                                                   /
              HAVE ALL OUTER LOOP NTERATIONS                       ARE ANY
              BEEN CALCULATED                             - NO -> PROCESSORS
            YES                                                    DONE 2
                  N 82             !
       EXIT

                                        Fig. 3


                                            Exhibit 1
                                            Page 7
Case 8:19-cv-01351-JVS-DFM Document 35-2 Filed 09/16/19 Page 9 of 101 Page ID
                                  #:1253

  U.S. Patent            Jan. 2, 1996       Sheet 4 of 4      5,481,723



                    NESTABLISH INNER Loop INDEX
                         AND TERMINATION CRITERON
               90
                  Y WAIT UNTIL PROGRESS (J1) +K
               92 N PERFORM COMPUTATION OF
                       ITERATION (J, 1)
               94 N UPDATE              PROGRESS (JO)
               96
                    Y DETERMINE WHETHER INNER
                       LOOP TERMINATION CRITERION
                       IS SATISFIED yes
               98 N. ESTABLISH            CONDITION OF A
                       DONE FLAG

              100 N. ESTABLISH            CONDITION OF A
                       DONE FLAG
              102
                    Y UPDATE LAST POINTER AND JO, J1
                      VALUES FOR SUBSEQUENT OUTER
                       LOOP TERATION



                                         Fig. 4
                                    Exhibit 1
                                    Page 8
Case 8:19-cv-01351-JVS-DFM Document 35-2 Filed 09/16/19 Page 10 of 101 Page ID
                                  #:1254

                                                            5,481,723
                                1.                                                                  2
            SYSTEMAND METHOD FOR                                         dependence "sink'. If there is a dependence between two
       CONTROLLING EXECUTION OF NESTED                                   references that can occur in different iterations of a loop, as
        LOOPS IN PARALLEL IN A COMPUTER                                  described above, that loop is said to "carry the dependence,”
     INCLUDING MULTIPLE PROCESSORS, AND                                  and finally, if a result computed in one iteration of a loop
         COMPLER FOR GENERATING CODE                                5    depends on a value computed by that same statement in a
                 THEREFORE                                               preceding iteration of the loop, the dependence forms what
                                                                         is called a "recurrence'. Loop structures which carry a
     This application is a continuation of U.S. application Ser.         dependence cannot run in parallel without special action,
  No. 071555,660, filed Jul.18, 1990, which is a File Wrapper            because the timing of processing of the iterations of a loop,
  Continuation of U.S. patent application Ser. No. 07/226,257,      10   when processed in parallel, is, as described above, often
  filed Jul. 29, 1988, both entitled, SYSTEMAND METHOD                   unpredictable.
  FOR CONTROLLING EXECUTION OF NESTED                                        Accounting for the presence of dependencies and recur
  LOOPS IN PARALLEL IN A COMPUTER INCLUDING                              rences carried by loop structures in programs executed in
  MULTIPLE PROCESSORS, AND COMPILER FOR GEN                              parallel on multiple processor systems becomes even further
  ERATING CODE THEREFORE, both now abandoned.                       15   complicated by a loop which includes another loop as a
     The invention relates generally to the field of digital data        programming step, since a dependence may involve a value
  processing systems, and more particularly to systems for               calculated in another iteration of both the outer and inner
  enabling portions of a computer program to be executed in              loops. This structure is known as a nested loop.
  parallel by multiple processors in a digital data processing               Previous methods for making loop structures compatible
  system.                                                           20   with multiple processor systems fall into two broad classes.
      Digital data processing systems including multiple pro             In the first, which includes techniques such as the Hyper
  cessors have the potential for achieving significantly faster          plane Method and the Code Replication technique, the
  processing of a computer program by processing the pro                 program is transformed in such a way that the resulting
  gram in parallel. Realizing the potential increase in process          program contains loops that do not carry any dependencies.
  ing speed, however, requires optimizing the programs pro          25   The Code Replication Technique cannot be used with loops
  cessed by the processors. Programs originally written for              which carry a recurrence.
  sequential processing may not be directly transferable to a                The Hyperplane method has, however, proven capable of
  multiple processor system but often must be rewritten to               handling such dependencies, including those occurring in
  take full advantage of the parallel architecture. It is desir          nested loop structures. In this technique, the outer loop of a
  able, therefore, to provide compiler programs which directly      30   nested loop structure is performed serially on each available
  transform programs in such well known languages as, for                processor and the inner loop is performed in parallel with
  example, Fortran, C or Pascal into versions directly com               certain iterations assigned to certain processors. Unfortu
  patible with the multiple processor architecture by, for               nately, though, this method requires the execution of many
  example, inserting instructions to efficiently regulate pro            loop start and resynchronization commands to assure the
  cessing by the various processors.                                35   proper ordering of the computations. Such commands are
      Initially, a programmer or compiler has to identify those          inherently slow and thus prevent the multiple processors
  parts of a program which can be run in parallel and still              from being efficiently used. Furthermore, when implement
  produce the same result as would be obtained if the com                ing the Hyperplane technique, the processors are vulnerable
  puter were run on a single processor system. In a computer             to unpredictable delays, such as those due to page faults or
  including a single processor, values calculated and stored in     40   preemption by higher priority users which tend to delay the
  memory in earlier portions of a program are assured of being           execution of the program by the sum of the processor delays.
  available for later portions of the program, in which the                  In the second class of techniques, the dependence is
  memory is read and values used in computation. If, however,            enforced by making one processor wait for another. These
  the portions are processed in parallel in a computer system            techniques, however, have been applied only to a single
  having multiple processors, the order of computation is, in       45   loop. In nested loops, the iterations comprising the inner
  general, unpredictable.                                                loops are executed in parallel, with the iterations comprising
      The important computer programming code structure                  the outer loop being executed serially. Alternatively, flags
  known as the loop presents special difficulties in this regard.        may be inserted into the data being processed to synchronize
  A loop calls for the iterative execution of the same series of         access thereto. However, the number of flags required would
  program instructions until some termination criterion is          50   be on the order of the number of inner loop iterations times
  satisfied. In order to ensure that the program, when executed          the number of outer loop iterations. Typical nested loops
  in parallel, provides the same result as when executed                 would in effect be run serially, because the system would
  serially, memory references must occur in the same order in            wait for the entire inner loop to be completed on one
  the parallel version as they would in the serial version. For          processor before starting it on another processor.
  example, if a function in an iteration of a loop requires a       55
  result calculated during a previous iteration, the previous                        SUMMARY OF THE INVENTION
  iteration must be performed first in the parallel processing
  scheme on multiple processors, although it would automati                The invention provides a new and improved system and
  cally occur in the proper order if a single processor were             method for processing a nested loop, including an outer loop
  processing the program in a serial processing scheme.             60   structure and at least one inner loop structure, in connection
     Whenever there are two references to the same memory                with a computer having a plurality of processors, and a new
  location, and at least one of the references is a write, a             and improved compiler for generating code therefor.
  "dependence” exists between the two references, and they                  In brief summary, the invention, in one aspect, includes a
  must occur in the proper order. The iteration which calcu              system for processing a nested loop structure including an
  lates a value to be called upon in another iteration is called    65   outer loop structure, to be processed in a plurality of outer
  the "source” of the dependence and the iteration which reads           loop iterations in parallel, and an inner loop structure to be
  the value and uses it in a computation is referred to as a             processed in a plurality of inner loop iterations in series, the

                                                             Exhibit 1
                                                             Page 9
Case 8:19-cv-01351-JVS-DFM Document 35-2 Filed 09/16/19 Page 11 of 101 Page ID
                                  #:1255

                                                             5,481,723
                                 3                                                                      4
   inner loop structure defining a computation defining a                 tion to identify the inner loop iteration just completed by the
   dependency. The system comprises a plurality of processors             processor.
   for performing processing operations and a control element.
   The control element comprises an outer loop element for                      BRIEF DESCRIPTION OF THE DRAWINGS
   enabling the processors to process the outer loop iterations
   in parallel, and an inner loop element, which, in turn,                  This invention is pointed out with particularity in the
   includes a wait element, a computation element, and a report           appended claims. The above and further advantages of this
   element. The wait element enables each processor to per                invention may be better understood by referring to the
   form a wait operation to delay until a processor performing            following description taken in conjunction with the accom
   a proximate outer loop iteration generates a report indicating    10   panying drawings, in which:
   that it has reached an inner loop iteration having a selected             FIG. 1 is a flow diagram of the steps of the method of the
   relationship with the inner loop iteration being performed by          invention for a simple example of a nested loop structure
   the processor, the relationship being selected to ensure               carrying a recurrence.
   satisfaction of the dependency. The computation element                   FIG. 2 is an illustration of multiple processors executing
   enables each processor to perform, following the wait opera       15   a nested loop structure according to the invention.
   tion, the computation for the inner loop iteration. The report
   element enables each processor to generate a report follow                FIG.3 is a flow diagram of the processor control functions
   ing the completion of the computation to identify the inner            according to the invention.
   loop iteration whose computation was completed.                          FIG. 4 is a flow diagram of the steps of the method
      In another aspect, the invention provides a method of          20   executed at each processor.
   controlling a computer system comprising a plurality of
   processors to process a nested loop structure including an                     DESCRIPTION OF AN ILLUSTRATIVE
   outer loop structure to be processed by the processors in a                             EMBODIMENT
   plurality of outer loop iterations in parallel, and an inner             1. General
   loop structure to be processed in a plurality of inner loop       25
                                                                             The invention provides a new system, which may com
   iterations by each processor in series, the inner loop struc           prise a compiler that, in compiling programs with nested
   ture defining a computation defining a dependency. The
   method comprises an outer loop step for enabling each                  loops, generates code which enables the programs to be
   processor to initiate processing of an outer loop iteration,           executed in parallel by multiple processors in a digital data
   and an inner loop step for enabling each processor to             30
                                                                          processing system. The resulting code enables the system to
   iteratively process inner loop iterations. The inner loop step,        operate in the following manner. The compiler generates
   in turn, comprises a wait step, a computation step and a               code that enables each processor to be assigned to process
   reportstep. The wait step enables each processor to perform            one iteration of an outer loop in a set of nested loops. If the
   a wait operation to delay until a processor performing a               outer loop contains more iterations than processors in the
   proximate outer loop iteration generates a report indicating      35
                                                                          system, the processors are initially assigned the initial outer
   that it has reached an inner loop iteration having a selected          loop iterations and as each processor finishes processing its
   relationship with the inner loop iteration being performed by          outer loop iteration, it is assigned the next unassigned outer
   the processor. The computation step enables each processor             loop iteration. The procedure continues until all of the outer
   to perform, following the wait operation, the computation              loop iterations have been processed.
   for the inner loop iteration as defined by the inner loop         40     During processing of each outer Loop iteration, each
   structure. The report step enables each processor to generate          processor runs the inner loop iterations serially. In order to
   a report following the completion of the computation to                enforce dependencies, each processor, after finishing pro
   identify the inner loop iteration just completed by the                cessing of an inner loop iteration, reports its progress in
   processor.                                                             processing the inner loop iteration to the processor executing
     In yet another aspect, the invention provides a compiler        45   the next succeeding outer loop iteration. That processor
   for compiling a nested loop structure including an outer loop          waits until the reporting processor is ahead by at least, or
   structure to be processed by a plurality of processors in a            behind, by at most, a selected proximate outer loop iteration
   plurality of outer loop iterations in parallel, and an inner           by a selected number of inner loop iterations. The number is
   loop structure to be processed in a plurality of inner loop            determined by the number of inner loop iterations and
   iterations by each processor in series, the inner loop struc      50   number of outer loop iterations between the source and sink
   ture defining a computation defining a dependency. The                 of the dependency, and is selected to guarantee that the
   compiler comprises an outer loop element for generating                dependency will be enforced.
   code for enabling each processor to process an outer loop                 The new method provides a nearly linear increase in
   iteration comprising at least one inner loop iteration, and an         computational speed. Furthermore, the method is relatively
   inner loop element. The inner loop element, in turn, includes     55   tolerant of the delays that can occur because of unequal work
   a wait element, a computation element, and a report element.           in the loop body or preemption in a time-sharing environ
   The wait element generates code for enabling each processor            ment or interrupt processing. Delaying one processor does
   to perform a wait operation to delay until a processor                 not hold up the entire program, but only those processors
   performing a proximate outer loop iteration generates a                that execute succeeding outer loop iterations. Finally, a
   report indicating that it has reached an inner loop iteration     60   delay in another processor does not necessarily hold up the
   having a selected relationship with the inner loop iteration           processor that was delayed first.
   being performed by the processor. The computation element                 The invention may include a large number, corresponding
   generates code for enabling each processor to perform,                 at least to the number of outer loop iterations, of control
   following the wait operation, the computation for the inner            structures to control and synchronize the operations of the
   loop iteration as defined by the inner loop structure. The        65   processors processing the inner loop iterations, to facilitate
   report element generates code for enabling each processor to           reporting by the processors of their completion of the inner
   generate a report following the completion of the computa              loop iterations for each outer loop iteration. In a second

                                                             Exhibit 1
                                                             Page 10
Case 8:19-cv-01351-JVS-DFM Document 35-2 Filed 09/16/19 Page 12 of 101 Page ID
                                  #:1256

                                                             5,481,723
                                 S                                                                           6
  aspect of the invention, reporting is accomplished by control
  structures that depend on the number of processors, not the
  number of outer loop iterations. In the second aspect of the                     Do J = 1,N                                 1
  invention, the control structures include progress counters,                           Do I = 1M                            2
  each associated with a flag, the number of flags and progress                          A (I,J) = A(I,J) + A(I,J-P)         (3
                                                                                        End Do                                 4.
  counters being associated with the number of processors.                         End Do                                     (5)
     Each progress counter is incremented by a processor to
  indicate its progress in sequencing through the inner loop                  In this code fragment, the outer loop, identified with a
  iterations of its assigned outer loop iteration. During pro         10   loop index J, is defined by lines 1) and 5 calling for N
  cessing of each outer loop iteration, prior to performing the            outer Loop iterations from J-1 to J=N. For each iteration of
  computation defined by the inner loop iteration, the proces              the outer loop, lines (2) and 4) define an inner loop,
  sor examines the progress counter being incremented by the               identified by a loop index I, which has Minner loop
  processor processing the preceding outer loop iteration to               iterations from l=1 to I-M.
  determine whether it indicates that that processor has pro          15      Line 3 of the nested Do loop defines a computation
  gressed sufficiently to permit it to process the inner loop              which requires the value of a memory location A(I,J-P), that
  iteration. If so, the processor performs the computation                 is, the value of the computation computed during the cor
  defined by the inner loop iteration, and increments its                  responding iteration I of the inner loop, during a previous
  progreSS counter.                                                        iteration, namely iteration J-P, of the outer loop. The values
    It will be appreciated that, at any given time, only two          20   computed during the outer loop iteration J-P are stored
  processors will be using any given progress counter, namely,             during those iterations in the same memory locations that are
  the processor that examines the progress counter of the                  read during iteration J and used in inner loop computations
  processor processing the preceding inner loop iteration, and             during that outer loop iteration. Thus, the present Do loop
  the processor that increments its progress counter to report             structure carries a dependency, or rather two references, to
  the inner loop iteration it has finished processing. When both      25
                                                                           each storage location, the first reference to write a result in
  processors have completed use of the progress counter,                   a location that is read during the second reference by a later
  which does not occur until the examining processor has                   outer loop iteration and used in a computation in that later
   finished its inner loop iterations, the progress counter can be         outer loop iteration. To process the code fragment in parallel
   re-used for another outer loop iteration. Thus, the number of           on a computer system with multiple processors, the system
   progress counters required is at least one plus the number of      30
                                                                           must ensure that the processor processing outer loop itera
   processors. The additional progress counter is initially pro            tion J-P has completed the iteration I of the inner loop to
   vided for the processor processing the first outer loop                 provide value A(I, J-P).
   iteration; that progress counter is initialized to a value that            In the following description, it will be assumed that the
   ensures that the processor processing the first outer loop              nested Do loop will be processed in parallel, in a computer
   iteration will be able to process all of the inner loop            35   system having n+1 processors identified by P, through P.
   iterations comprising the first outer loop iteration.                   The value of “n” need not have any relation to "N", the
      In addition to the progress counters, the control structures         number of outer loop iterations.
   include a done flag that indicates whether the progress                    Referring now to FIGS. 1 and 2, the new compiler
   counter can be re-used, and a last pointer indicates the first          generates code that enables the processors to execute their
   unavailable progress counter. When the processor that              40   assigned outer loop iterations in parallel, while ensuring that
   reports through a given progress counter is finished process            the dependencies are maintained. In Step 10, the code
   ing its inner loop iterations of an outer loop iteration, it            enables each processor P-P to perform a single iteration of
   increments the value in the progress counter to the highest             the outer loop. The code enables each processor P, G=0 ton)
   possible value the counter can accommodate, so that a lesser            to execute the inner loop iteration defined by (I), serially
   value in the progress counter does not inhibit the examining       45   (steps 18 through 26) with each processor P, initially per
   processor from finishing its inner loop iterations. Further,            forming a wait step (step 20) until the processor processing
   when the examining processor finishes its inner loop itera              the preceding outer loop iteration is ahead by at least, or
   tions, so that it does not need to examine the progress                 behind by at most, a predetermined number of inner loop
   counter further, it sets the done flag associated with the              iterations. The processor then executes the inner loop com
   progress counter, indicating it can be re-assigned.                50   putation (step 22), and reports that it has completed the
     The progress counters are assigned in a circular manner,              iteration I to the processor performing the next outer loop
   and so all preceding progress counters, up to the progress              iteration, namely iteration J--1 (step 24). After the processor
   counter pointed to by the last counter, are available for               P, has finished all of the inner loop iterations (step 26), it
   re-assignment. As each examining processor finishes using               indicates (step 30) that it is free to run another outer loop
   a progress pointer and sets the associated done flag, it           55   iteration (step 30), and is assigned to run the next unassigned
   increments the last pointer to point to the next progress               outer loop iteration, repeating steps 20, 22 and 24, or exits
   counter. Further, as each processor finishes processing an              if all outer loop iterations have been assigned.
   outer loop iteration, it is reassigned the next progress counter           To facilitate the operation depicted in FIG. 1, the compiler
   whose done flag is set, if the last pointer does not point to           generates code that enables establishment of various data
   it.                                                                60   structures depicted in FIG. 2. FIG. 2, depicts a plurality of
                                                                           processors P-P, generally identified by reference numeral
                                                                           38, comprising a parallel processor system. The processors
                   DETALEED DESCRIPTION                                    38 process outer loop iterations in parallel, the processors
                                                                           processing all of the inner loop iterations serially. During an
      FIG. 1 illustrates operations of the computer system with       65   outer loop iteration, each processor 38 is assigned a progress
   reference to the following code fragment containing a For               counter 32 and an associated done flag 34. In the report
   tran code structure known as a nested Do loop:                          operation (step 24), the processor 38 updates the assigned

                                                               Exhibit 1
                                                               Page 11
Case 8:19-cv-01351-JVS-DFM Document 35-2 Filed 09/16/19 Page 13 of 101 Page ID
                                  #:1257

                                                              5,481,723
                              7                                                                           8
   progress counter 32 after each inner loop iteration. The                being processed by a given processor and the inner loop
   processor increments its progress counter 32 to its highest             iteration being processed by the processor processing the
   value upon completion of all of the inner loop iterations,              immediately preceding outer loop iteration. The value of Ko
   which may occur after processing of all of the inner loop               is selected to ensure that, as each processor P. 38 is per
   iterations or earlier if it determines that a termination               forming a computation which uses a value computed during
   criterion is met that enables it to exit the inner loop.                another iteration, the required value has already been com
      In the wait operation (step 20) the processor 38 examines            puted. Further, the value K is selected so that the processor
   the value of the progress counter 32 assigned to the proces             P.associated
                                                                                38 needwith
                                                                                         onlythedetermine from the progress counter 32
                                                                                                 processor 38 processing the immediately
   sor 38 processing the immediately preceding outer loop                  preceding outer loop iteration that the dependence is satis
   iteration. An examining processor 38 uses the progress             10
                                                                           fied.
   counter 32 to determine whether it is ahead of the reporting
   processor 38 by at least, or behind by at most, a predeter                If the dependence vector (D. d) associated with the
   mined number of inner loop iterations. The reporting pro                dependence has a component D, with a positive value, that
   cessor, when it has finished its outer loop iteration, sets the         is, if the component D, identifies a dependence to a preced
   value of the progress counter to the highest value so that a       15   ing outer loop iteration, and a component d with a positive
   lesser value in the progress counter does not inhibit the               value, that is if the component d, identifies a preceding inner
   processor 38 from finishing the inner loop iteration of its             loop iteration, it will be appreciated that the processor
   outer loop iteration. After it has finished processing its outer        processing an outer loop iteration can get ahead of the
   loop iteration, the processor 38 sets the done flag 34 asso             processor performing the preceding outer loop iteration by
   ciated with the progress counter 32 it was examining. In           20   an amount corresponding to the number of inner loop
   addition, the processor 38 conditions its progress counter 32           iterations between the inner loop iteration in which the value
   to its highest possible value.                                          giving rise to the dependence is computed and the inner loop
                                                                           iteration in which it is used. However, to enable the proces
      As noted above, the data structure depicted in FIG. 2                sor to only have to observe the progress of the processor
   contains at least one more progress counter 32 and done flag       25   processing the immediately preceding outer loop iteration,
   34 than the number of processors 38. The progress counters              the dependence is enforced if the processor is permitted to
   32 are effectively assigned to processors 38 in a circular              get ahead of the processor processing the immediately
   manner. A pointer 36 is established that points to the                  preceding outer loop iteration by a number of inner loop
   progress counter 32 and done flag 34 which was last                     iterations corresponding to the greatest integer resulting
   assigned to a processor 38. If the number of iterations of the     30   from the division of the value of d, by the value of D. Since
   outer loop is greater than the number of processors, the value          each of the processors 38 will be permitted to process an
   of the last pointer 36, when incremented, modulo the num                inner loop iteration in advance of its being processed by the
   ber of processors plus one, points to the first unavailable             processor processing the immediately preceding inner loop
   done flag 34 and progress counter 32.                                   iteration, the sun of the amounts of the advancements
      The code generated by the compiler enables each proces          35   permitted between the processor 38 that uses the value will
   sor 38 to observe the progress of the processor performing              ensure that the dependence is enforced.
   the preceding outer loop iteration in its processing of inner             Similarly, if the dependence vector (D. d) associated
   loop iterations. Specifically, the code enables each processor          with the dependence has a component D, with a positive
   38 to observe the count of the progress counter 32 that is              value, that is, if the component D, identifies a dependence to
   being updated by the processor 38 processing the immedi            40   a preceding outer loop iteration, and a component d with a
   ately preceding outer loop iteration. During execution of a             Zero or negative value, that is, if the component d, identifies
   wait command (step 20) each processor delays until the                  the same or a succeeding inner loop iteration, the processor
   processor processing the immediately preceding iteration of             processing an outer loop iteration will need to delay behind
   the outer loop is ahead by at least, or behind by at most, a            the processor performing the preceding outer loop iteration
   selected number (K) of iterations in its processing of the         45   by an amount corresponding to the number of inner loop
   inner loop iteration, with the number K being selected to               iterations between the inner loop iteration in which the value
   ensure that any dependencies are satisfied.                             giving rise to the dependence is computed and the inner loop
     To determine the value for K, the compiler generates                  iteration in which it is used. However, to enable the proces
   distance vectors (D. d) each associated with a dependence               sor to only have to observe the progress of the processor
   carried by the outer loop, where the vector component D,           50   processing the immediately preceding outer loop iteration,
   represents, for a given dependence, the number of outer loop            the dependence is enforced if the processor is forced to delay
   iterations from one reference to a memory location to                   behind the processor processing the immediately preceding
   another reference to the same memory location, and vector               outer loop iteration by a number of inner loop iterations
   component d, represents, for the same dependence, the                   corresponding to the greatest integer resulting from the
   distance between inner loop iterations between the same            55   division of the value of d, by the value of D. Since each of
   references. The sign of the vector component D, is positive             the processors 38 will be forced to delay processing of an
   if the outer loop dependence is to a preceding outer loop               inner loop iteration behind its being processed by the
   iteration and negative if it is to a succeeding outer loop              processor processing the immediately preceding inner loop
   iteration. Similarly, the sign of vector component d is                 iteration by the same amount, the sum of the amounts of the
   positive if the inner loop dependence is to a preceding inner      60   advancements permitted between the processor 38 that com
   loop iteration and negative if it is to a succeeding inner loop         putes the value and the processor 38 that uses the value will
   iteration. The distance vector components are indicated                 ensure that the dependence is enforced.
   schematically in FIG. 2. For example, if the value A(J-1, I-2)            On the other hand, if the dependence vector (D.d.)
   is to be used in a computation in an inner loop, the distance           associated with the dependence has a component D, with a
   vector is (+1+2).                                                  65   negative value, that is, if the component D, identifies a
     The value of K for each dependence represents a number                dependence to a succeeding outer loop iteration, and a
   of inner loop iterations separating the inner loop iteration            component d, with a positive value, that is, if the component

                                                             Exhibit 1
                                                             Page 12
Case 8:19-cv-01351-JVS-DFM Document 35-2 Filed 09/16/19 Page 14 of 101 Page ID
                                  #:1258

                                                             5,481,723
                                                                                                       10
   d identifies a preceding inner loop iteration, it will be              (FIG. 2) and associated done flags 34 (FIG. 2) and the last
   appreciated that the processor processing an outer loop                pointer 36. The control processor first initializes these struc
   iteration can get ahead of the processor performing the                tures (step 74), and assigns the first sequential outer loop
   succeeding outer loop iteration by an amount corresponding             iterations to the processors P-P (step 76). In that operation,
   to the number of inner loop iterations between the inner loop          each processor P-P 38 receives a control value J0 and J1.
   iteration in which the value giving rise to the dependence is          The value JO identifies the outer loop iteration being pro
   computed and the inner loop iteration in which it is used.             cessed by the processor P and value J1 identifies the outer
   However, to enable the processor to only have to observe the           inner loop iteration being processed by the processor 38
   progress of the processor processing the immediately pre               performing the immediately preceding outer loop iteration.
   ceding outer loop iteration, the dependence is enforced if the    10      After all the processors have been assigned outer loop
   processor is permitted to get ahead of the processor pro               iterations, they begin processing in unison (step 78), per
   cessing the immediately preceding outer loop iteration by a            forming the operations described below in connection with
   number of inner loop iterations corresponding to the greatest          FIG. 4. As each processor 38 finishes the outer loop itera
   integer resulting from the division of the value of d, by the          tion, it determines whether all of the outer loop iterations
   value of D. Since each of the processors 38 will be               15
                                                                          have been calculated (step 80). If so, the computations of the
   permitted to process an inner loop iteration in advance of its         program are complete (step 82) and the processor 38 exits.
   being processed by the processor processing the immedi                 However, if the processor 38 determines in step 80 that all
   ately preceding inner loop iteration, the sum of the amounts           outer loop iterations have not been processed, it selects a
   of the advancements permitted between the processor 38                 progress counter 32 associated with the done flag 34 unless
   that computes the value and the processor 38 that uses the             pointed to by the last pointer 36, and begins processing the
   value will ensure that the dependence is enforced.                20   next unprocessed outer loop iteration. If the progress counter
      Finally, if the dependence vector (Dd.) associated with             32 is pointed to by the last pointer 36, the processor waits
   the dependence has a component D, with a negative value,               until the last pointer 36 is incremented to point to a subse
   that is, if the component D, identifies a dependence to a              quent progress counter 32, before using the first progress
   succeeding outer loop iteration, and a component d with a              COunter.
   Zero or negative value, that is, if the component d, identifies   25      FIG. 4 depicts the operations performed by processor P.
   the same or a succeeding inner loop iteration, the processor           38 in processing an outer loop iteration. The processor 38
   processing an outer loop iteration will need to delay behind           first establishes inner loop index I and its termination
   the processor performing the succeeding outer loop iteration           criterion (step 88). The processor then performs a wait
   by an amount corresponding to the number of inner loop                 operation (step 90) examining the progress counter 32 that
   iterations between the inner loop iteration in which the value    30   is being incremented by the processor 38 processing its outer
   giving rise to the dependence is computed and the inner loop           loop iteration identified by the value J1, that is, the progress
   iteration in which it is used. However, to enable the proces           counter 32 associated with the processor computing the
   sor to only have to observe the progress of the processor              immediately preceding outer loop iteration, to determine
   processing the immediately preceding outer loop iteration,
   the dependence is enforced if the processor is forced to delay         when it has completed its inner loop iterations at least
   behind the processor processing the immediately preceding         35   through iteration I-K, which ensures that all dependencies
   outer loop iteration by a number of inner loop iterations              have been satisfied as described above. Upon meeting this
   corresponding to the greatest integer resulting from the               condition, the processor performs the inner loop computa
   division of the value of d, by the value of D. Since each of           tion (step 92) and updates its progress counter 32. The effect
   the processors 38 will be forced to delay processing of an             of this update operation is to report its progress to the
   inner loop iteration behind its being processed by the            40   processor processing the immediately succeeding iteration
   processor processing the immediately preceding inner loop              of the outer loop. The processor P. 38 then tests the termi
   iteration by the same amount, the sum of the amounts of the            nation criterion. If the inner loop termination criterion is not
   advancements permitted between the processor 38 that com               met (step 96), the processor returns to step 90 to begin
   putes the value and the processor 38 that uses the value will          computation of the next inner loop iteration.
   ensure that the dependence is enforced.                           45     On the other hand, if the processor P. 38 determines, in
      Thus, if the value K represents, for a given dependency,            step 96, that the inner loop termination criterion has been
   a minimum delay factor, that is, the minimum difference
                                                                          satisfied, it sets the progress counter 32 it is using to report
   between the inner loop iteration being processed by a                  to its maximum possible value. In addition, if K is positive,
                                                                          it sets the done flag 34 (step 98) associated with the progress
   processor P.38 and the processor 38 processing the imme           50   counter it is examining and if K is negative it sets the done
   diately preceding outer loop iteration, the value of K is the          flag associated with the progress counter 32 it is using to
   minimum greatest integer value which satisfies the follow              report, thereby indicating that the progress counter is avail
   ing relations:                                                         able for assignment (step 100). The processor P. 38, then
          K*D+d;20 if D is positive, or                                   updates the last pointer 36 and the values J0 and J1, for the
                                                                     55   next outer loop iteration (step 102).
          K*D+dis0 if D, is negative.                                        The foregoing description has been limited to a specific
                                                                          embodiment of this invention. It will be apparent, however,
     It will be appreciated that, if the inner loop computations          that variations and modifications may be made to the inven
   contain multiple dependencies, the compiler determines a               tion, with the attainment of some or all of the advantages of
   value of D, for each dependency as described above, and           60   the invention. Therefore, it is the object of the appended
   selects as Kits largest K.                                             claims to cover all such variations and modifications as
      FIGS. 3 and 4 detail the operations performed by the                come within the true spirit and scope of the invention.
   processors P-P 38 in processing a nested loop structure in               What is claimed as new and desired to be secured by
   connection with the progress counters 32, done flags 34 and            Letters Patent of the United States is:
   last pointer 36 described above in connection with FIG. 2.        65      1. A method of compiling a nested loop program structure
      Referring now to FIG. 3, the code generated by its                  including an outer loop structure to be processed by a
   compiler enables establishment of the progress counters 32             plurality of processors operating in parallel, each of said

                                                              Exhibit 1
                                                              Page 13
Case 8:19-cv-01351-JVS-DFM Document 35-2 Filed 09/16/19 Page 15 of 101 Page ID
                                  #:1259

                                                               5,481,723
                                  11                                                                     12
   processors assigned to process a selected one of a plurality               6. The method in accordance with claim 1, wherein the
   of outer loop iterations, and further including an inner loop            control structure generating step generates a plurality of
   structure to be processed in a plurality of inner loop itera             control structures, each of the control structures correspond
   tions, the inner loop iterations corresponding to each said              ing to a different one of the processors during performance
   outer loop iteration being processed in series by the proces             by the corresponding processors of the current outer loop
   sor assigned to process the corresponding outer loop itera               iterations and the current inner loop iterations.
   tion, wherein at least one of the inner loop iterations is                 7. The method in accordance with claim 6, further includ
   dependent upon a computation of another of the inner loop                ing the step of generating a done flag for indicating that the
   iterations in a preceding iteration of the outer loop iterations,        current processor has completed performance of the current
   the method comprising the steps, performed in a data                10   outer loop iteration and therefore that the counter corre
   processing system, of:                                                   sponding to the current processor can be allocated to another
      A) extracting the outer loop structure from the nested loop           of the processors.
        Structure,                                                            8. The method in accordance with claim 6 for increment
     B) extracting the inner loop structure from the nested loop            ing the count of the counter allocated to the current proces
        Structure:                                                     15   sor to indicate that the current processor has completed
     C) generating a plurality of control structures each for               performance of the current outer loop iteration.
       enabling a corresponding one of said processors to                     9. The system of claim 8 wherein the outer loop structure
       perform a current outer loop iteration of the outer loop             includes a condition expression corresponding to a prede
       iterations and at least a current inner loop iteration of            termined number of outer loop iterations which determines
       the inner loop iterations, each said control structure          20   the number of outer loop iterations that each processor will
       comprising a progress counter providing a count rep                  perform.
       resenting a number of inner loop iterations performed                  10. The system of claim 9 wherein the inner loop structure
       by the processor corresponding to said counter, said                 includes a condition expression corresponding to a prede
       control structures enabling a current processor of the               termined number of inner loop iterations which determines
       plurality of processors to perform the substeps of:             25   the number of inner loop iterations to be processed and
       i) waiting until a previous processor of the plurality of            which has a value equal to or greater than the dependency
          processors, performing a previous outer loop itera                distance.
          tion that precedes the current outer loop iteration                  11. The system of claims 8 wherein the inner loop
          being performed by the current processor, generates               structure includes a condition expression corresponding to a
          a waiting report value indicating that the previous          30   predetermined number of inner loop iterations which deter
          processor has completed performance of an inner                   mines the number of inner loop iterations to be processed
           loop iteration upon which the current inner loop                 and which has a value equal to or greater than the depen
           iteration being performed by the current processor               dency distance.
           depends;                                                           12. The system of claim 8 further comprising:
        ii) after the waiting step, performing the current inner       35     means for generating code for enabling the current pro
           loop iteration as defined by the inner loop structure;                cessor to establish a control data structure for receiving
           and                                                                   the report value from the previous processor.
        iii) after the performing step, generating a next report               13. The system of claim 12 further comprising: means for
            value to indicate to a next processor of the plurality          generating code for enabling the previous processor to
            of processors that the current inner loop iteration has    40   transmit the report value to the control data structure cor
           been completed by the current processor;                         responding to the current processor.
     D) wherein the waiting report value and the next report                   14. The system of claim 12 wherein a total number of
        value are generated in response to the counts of the                control data structures is equal to the number of processors
        counters corresponding respectively to the previous                 plus one.
        processor and to the current processor.                        45     15. The method in accordance with claim 1, wherein the
     2. The method according to claim 1 wherein the second                  waiting report value identifies the inner loop iteration upon
   generating step further includes the substeps of:                        which the current inner loop iteration being performed by
     determining whether a number identifying the current                   the current processor depends from among the plurality of
        inner loop iteration from among the plurality of inner              inner loop iterations.
        loop iterations is less than the report value minus a
                                                                       50     16. The method in accordance with claim 1, wherein the
        dependency distance,                                                control structure enables the current processor to perform
   and wherein the waiting substep comprises the substep of:                the further substep of determining, using the generated
        waiting at times when the number identifying that                   report value, whether a dependency distance is satisfied.
          current inner loop iteration is not less than the report            17. The method in accordance with claim 1, further
          value minus the dependency distance.
                                                                       55   comprising storing the waiting report value in the control
     3. The method of claim 1 further comprising the step of:               structure corresponding to the previous processor, and stor
                                                                            ing the next report value in the control structure correspond
     generating a control structure to enable the current pro               ing to the current processor.
        cessor to establish a control data structure for receiving             18. A method of compiling a nested loop program struc
        the report value from a previous processor.                    60   ture including an outer loop structure to be processed by a
     4. The method of claim 3 further comprising the step of:               plurality of processors operating in parallel, each of said
     generating a control structure to enable the previous                  processors assigned to process a selected one of a plurality
        processor to transmit the report value to the control data          of outer loop iterations, and further including an inner loop
        structure corresponding to the current processor.                   structure to be processed in a plurality of inner loop itera
     5. The method according to claim 3 wherein a total                65   tions, the inner loop iterations corresponding to each said
   number of control data structures is equal to the number of              outer loop iteration being processed in series by the proces
   processors plus one.                                                     sor assigned to process the corresponding outer loop itera

                                                               Exhibit 1
                                                               Page 14
Case 8:19-cv-01351-JVS-DFM Document 35-2 Filed 09/16/19 Page 16 of 101 Page ID
                                  #:1260

                                                            5,481,723
                                13                                                                    14
   tion, one of the inner loop iterations is dependent upon a              C) generating a plurality of progress counters each for use
   computation another of the inner loop iterations in a pre                 by a corresponding one of said processors during
   ceding iteration of the outer loop iterations, said one inner             processing of the inner loop iterations assigned to said
   loop iteration occurring a number of inner loop iterations                corresponding processor, each said progress counter
   after said another inner loop iteration, and wherein a depen              providing a count representing a number of inner loop
   dency distance is used to measure a number of inner loop                  iterations performed by the corresponding processor,
   iterations between said one inner loop iteration and said               D) a current processor of the plurality of processors
   another inner loop iteration, the method comprising the                   performing the substeps of:
   steps, performed in a data processing system, of:                         i) waiting until a previous processor of the plurality of
      extracting the outer loop structure from the nested loop       O          processors, performing a previous outer loop itera
        Structure,                                                              tion that precedes the current outer loop iteration
     extracting the inner loop structure from the nested loop
                                                                                being performed by the current processor, generates
                                                                                 a waiting report value indicating that the previous
        structure;                                                              processor has completed performance of an inner
     analyzing the extracted outer loop structure and the           15          loop iteration upon which a current one of the inner
       extracted inner loop structure to determine the depen                    loop iterations being performed by the current pro
       dency distance;                                                           cessor depends;
     generating control structure means for enabling each                    ii) after the waiting step, performing a current one of
       processor to perform a current outer loop iteration,                     the assigned inner loop iterations, and
       wherein the current outer loop iteration is one of the                iii) after the performing step, generating a next report
                                                                    20
       outer loop iterations, and at least a current inner loop                  value to indicate to a next processor of the plurality
       iteration, said control structure means enabling alloca                  of processors that the current inner loop iteration has
                                                                                been completed by the current processor,
       tion of a different one of a plurality of counters to each          E) wherein the waiting report value and the next report
       of the processors including a current processor and a                 value are generated in response to the counts of the
       previous processor, each said counter for providing a        25       counters corresponding respectively to the previous
       count representing a number of inner loop iterations                  processor and to the current processor.
       performed by the processor to which the counter is                  20. The method in accordance with claim 19, further
       allocated, said control structure means enabling a cur            comprising the step of using a dependency distance to
       rent processor of the plurality of processors to perform          measure a number of inner loop iterations between said one
       the substeps of:                                             30
       i) responsive to the dependency distance, waiting until           and said other of said inner loop iterations having said
          a previous processor of the plurality of processors,           dependency, and, wherein said waiting step comprises the
          performing a previous outer loop iteration, generates          steps of
          a waiting report value indicating that the previous                  i) determining whether a number identifying the current
          processor has performed the second inner loop itera       35
                                                                                  inner loop iteration is less than the waiting report
          tion and identifying the second inner loop iteration                    value minus the dependency distance, and
          from among the plurality of inner loop iterations,                   ii) waiting at times when the number identifying the
          wherein the first inner loop iteration is to be per                     current inner loop iteration is not less than the
          formed by the current processor performing the                          waiting report value minus the dependency distance.
          current outer loop iteration;                                     21. The method in accordance with claim 19, further
                                                                    40   including the step of generating a done flag for indicating
       ii) after the waiting step, performing said first inner           that the current processor has completed performance of the
          loop iteration as defined by the inner loop structure;         current outer loop iteration and therefore that the progress
          and
        iii) after the performing step, generating a next report         counter corresponding to the current processor can be allo
           value to indicate to a next processor that the first     45
                                                                         cated to another of the processors.
                                                                           22. The method in accordance with claim 21 for incre
           inner loop iteration has been performed by the cur            menting the count of the progress counter allocated to the
           rent processor, the waiting report value and the next         current processor to indicate that the current processor has
           report value being generated in response to the               completed performance of the current outer loop iteration.
           counts of the counters allocated respectively to the            23. The method in accordance with claim 19, wherein the
            previous processor and to the current processor.        50
                                                                         report value identifies the inner loop iteration upon which
      19. A method of executing a nested loop program struc              the current inner loop iteration being performed by the
   ture including an outer loop structure and an inner loop              current processor depends from among the plurality of inner
   structure, the method comprising the steps, performed by the          loop iterations.
   data processing system, of:                                             24. The method in accordance with claim 19, wherein the
     A) extracting the outer loop structure and the inner loop      55   progress counters enable the current processor to perform
       structure from the nested loop structure, wherein said            the further substep of determining, using the generated
       outer loop structure can be processed by a plurality of           waiting report value, whether a dependency distance is
       processors operating in parallel;                                 satisfied.
     B) assigning each processor at least a corresponding                  25. The method in accordance with claim 19, further
       current iteration included in a plurality of iterations of   60   comprising storing the waiting report value in a control
       the outer loop structure, and, for processing in series, a        structure associated with the progress counter corresponding
       plurality of iterations of the inner loop structure,              to the previous processor, and storing the next report value
       wherein at least one of the inner loop iterations is              in a control structure associated with the progress counter
       dependent upon a computation of another of the inner              corresponding to the current processor.
       loop iterations in a preceding iteration of the outer loop   65
        iterations;                                                                            ck   ck   ck   ck   :k




                                                             Exhibit 1
                                                             Page 15
Case 8:19-cv-01351-JVS-DFM Document 35-2 Filed 09/16/19 Page 17 of 101 Page ID
                                  #:1261




                           Exhibit 2




                                   Exhibit 2
                                   Page 16
Case 8:19-cv-01351-JVS-DFM Document 35-2 Filed 09/16/19 Page 18 of 101 Page ID
                                  #:1262
                                                                                                                         US006148439A
    Ulllted States Patent [19]                                                                       [11] Patent Number:                                       6,148,439
   Nishiyama                                                                                         [45]       Date of Patent:                              Nov. 14, 2000

    [54]          NESTED LOOP DATA PREFETCHING USING                                                     5,704,053   12/1997     Santhanam . . . . . . . .         . . . . .. 712/207

                  INNER LOOP SPLITTING ANI) NEXT                                                         5,752,037    5/1998 Gornish et a1.                        ........ .. 717/9
                  OUTER LOOP REFERENCING                                                                 5,854,934   12/1998 Hsu et al. ................................. .. 717/9

    [75]          Inventor:       Hiroyasu Nishiyama, Kawasaki, Japan                                                          _
                                                                                                  Primary Examiner—Kenneth S. Kim
    [73] Assignee; Hitachi, Ltd_, Tokyo, J apan                                                   Attorney, Agent, or Firm—Antonelli, Terry, Stout & Kraus,
                                                                                                  LLP
    [21 l Appl. No.: 09/060,377                                                                   [57]                         ABSTRACT
    [22] Filed:      Apr. 15, 1998
                                                                                                  A nested-loop data prefetching method in Which a program
            1            Foreign Application Priority Data                                        is converted so that prefetching is performed effectively
                                                                                                  even in nested loops in Which the loop length of the
     Apr. 17, 1997               [JP]      Japan .................................. .. 9-100429   innermost loops is Short and the loop length of the Outer
    [51]          Int. Cl.7 ...................................................... .. G06F 9/44   loops is long. In this method, ?rst a prefetch target loop is
    [52]          us. Cl. .................... .. 717/9; 717/2; 717/8; 711/213;                   selected from the innermost loops in the nested loops The
                                                                                        712/241   selected loop is then split into a front half loop and a rear half
    [58]          Field of Search ................................... .. 395/702, 70s,            1001) by application of index Set sphhihg- Further, an instruc
                                     395/709; 711/213; 712/241; 717/2, 8, 9                       tion to prefetch data used by the selected loop per se is
                                                                                                  inserted into the front half loop Whereas an instruction to
    [56]                                References Cited                                          prefetch data used in the neXt prefetch target loop is inserted
                                                                                                  into the rear half loop.
                             U.S. PATENT DOCUMENTS
                5,357,618 10/1994 MirZa et a1. .............................. .. 711/3                               4 Claims, 11 Drawing Sheets



                INNER LOOP REPEATING DIRECTION                                                               1504
                       —>                                                                         N

                                                                                      PREFETCH
     8 PREFETCHX1503                                                           A
     H             1                                            N-[J’ N-?+1                 N            1                                         N-p' N-/3+1               N
     ,:_D         I I I-"I I I I                   ---"            I I       IT I"'I I I             I I I'"I I I I                  '""               I I     I I I-"I I I
     O
     o;                                                             1505 XPREFETCH //
     Q                                                                                                   1                                          N-B N-/J’+1              N
     E            I I I-"LI I I                    -----           II        I I I---I I I           I I I-"I I I I                  -'"-              I I      I I I"-I l I
     :I
     z
     (D
     U
     5                                                                                                   1                                          N-[J’ N-/J’+1            N
     a            I I I-"I I I I                   '""          J_I           I I I-"I I I           I I I-"I I I I                  -""               I I      I I I-"I I I
     2            k                        v                         j        W
                              FRONT HALF LOOP                             REAR HALF LOOP

                                            11501                                       K1502




                                                                                       Exhibit 2
                                                                                       Page 17
Case 8:19-cv-01351-JVS-DFM Document 35-2 Filed 09/16/19 Page 19 of 101 Page ID
                                  #:1263

    U.S. Patent                         Nov. 14,2000                    Sheet 1 0f 11            6,148,439

                                                     FIG.1
                         PM                        YR"m
                                                     _
                        %m                              1
                                                        M
              4| 0 1|          OC
                                   CM.CRO_
                             RMP EUAC  |.E_ %%
                                            .1|%     vE
                                                                        M   MEmmNW      .M O 3

                                                          W.
                                                                             A
                                                                             V
                                                                                 A
                                                                                 V

                                                                                           104


                                            F|G.2A
                                          PRIOR ART
                   START
                 PREFETCH                                      VACANT
                    / /START
                        OPERATION
                                                                CYCLE
                                                                r—&-'\




                                                             NEXT OUTER LOOP REPETITION

                                            FIG .2 B
                                          PRIOR ART
                                              REAR HALF LOOP




                             FRONT HALF LOOP




                                                            Exhibit 2
                                                            Page 18
Case 8:19-cv-01351-JVS-DFM Document 35-2 Filed 09/16/19 Page 20 of 101 Page ID
                                  #:1264




                                   Exhibit 2
                                   Page 19
Case 8:19-cv-01351-JVS-DFM Document 35-2 Filed 09/16/19 Page 21 of 101 Page ID
                                  #:1265




                                   Exhibit 2
                                   Page 20
Case 8:19-cv-01351-JVS-DFM Document 35-2 Filed 09/16/19 Page 22 of 101 Page ID
                                  #:1266

    U.S. Patent             Nov. 14,2000                Sheet 4 0f 11              6,148,439




                                           H65

                                       501 NESTED-LOOP PREFETCH
        INTERMEDIATE                        INSTRUCTION INSERTION
          LANGUAGE                           PROCESSING PORTION

             506
             l         ‘_‘~~“-~        LOOP STRUCTURE
                                         RECOGNITION                               f 507
                                           PORTION                      ‘
                                  I,            ‘                           INTERMEDIATE
                                                              JP 503 LANGUAGE
                        /   I,’         PREFETCH
                                         GENERATING
                                                 INDEX        41S.\                f 508
                                           PORTION                    “*
                                                                            INTERMEDIATE
         LOOP TABLE                             I             )/504 LANGUAGE
             1                    ~        INDEX
                                           SPLITTING
                                                 SET          42;“                 f 509
             510                           PORTION                      *
                            ‘ \                                             INTERMEDIATE
                                  ~\            I             /(’505 LANGUAGE
                                         INSTRUCTION
                                          PREFETCH            * ‘

                                       INSERTION PORTION


        INTERMEDIATE
          LANGUAGE


             511




                                            Exhibit 2
                                            Page 21
Case 8:19-cv-01351-JVS-DFM Document 35-2 Filed 09/16/19 Page 23 of 101 Page ID
                                  #:1267

    U.S. Patent                           Nov. 14,2000                                                                                 Sheet 5 0f 11                                            6,148,439



                                                                                                                                                                                                  5O 2




                                                   RRTnFT(_1=\                                                              HTOLuJnnT.E0_(_E|\ EOB                        Tn
                                                                                                                                                                           T
                                                                                                                                                                           5
                                                                                                                                                                           3
                                                                                                                                                                           7
                                                                                                                                                                           iu   m
                                                                                                                                                                                5
                                                                                                                                                                                E
                                                                                                                                                                                u
                                                                                                                                                                                6
                                                                                OIL:UFuEOAEEM8D_I                                              “LEP;_E
                lIirlIlllI|
                                                           :WEA_GAHRC                                                                                      ETLLSO_ W.
                                                                                                                                                                   WW;
                                                                                                                                                                   H,0
                                                                                                                                                                     6m
                                                                                                                                                                      u
                                                                                                                                                                      m

                                  -
                                  _           u
                                              T
                                              m
                                              hL                                                    nLSA__F'NuOMV1'OUI 0TCRDnPNPNL6,_NP. 0OEATS?POMD_E;0
                                                                                                    ['Amo
                                                                                                    $Tw                                                     T)ME_ 0
                                                                                                                                                                  O
                                                                                                                                                                  “H1
                                                                                                                                                                  N_N
                                                                                                                                                                  n             m
                                                                                                                                                                                "
                                                                                                                                                                                ~
                                                                                                                                                                                ~
                                                                                                                                                                                Y
                                                                                                                                                                                       m
                                                                                                                                                                                       4
                                                                                                                                                                                       2
                                                                                                                                                                                       6
                                                                                                                                                                                       8
                                                                                                                                                                                       0
                                                                                                                                                                                       19
                                                                                                                                                                                        n   m
                                                                                                                                                                                            m




                                               A
                                               0
                                               u
                                               _=
                                                =
                                                L
                                                                                                                                                                                    O
                                                                                                                                                                                    n
                                                                                                                                                                                    0
                                                                                                                                                                                    _1
                                                                  GEO
                                                                  m
                                                                  n%
                                                                   @NKOHP
                                      m
                                      n
                                          m
                                          n
                                                                         .AMLFu“0 L.HU_FL1ROL.L
                                                                        SRM
                                                                         EMm
                              m
                              n




                                                                           Exhibit 2
                                                                           Page 22
Case 8:19-cv-01351-JVS-DFM Document 35-2 Filed 09/16/19 Page 24 of 101 Page ID
                                  #:1268

    U.S. Patent           Nov. 14, 2000           Sheet 6 0f 11    6,148,439


                                     START                ~ 701



                           L1=(OUTER LOOP SET IN          N 702
                            INNERMOST LOOPS);

                                                    703
                 YES

                                 NO
                       11=TAKE OUT ONE ELEMENT
                           FROM L1;                       ,V 704
                       L0=(PREFETCH TARGET LOOP
                          SET OF 11);
                       Q=THE NUMBER OF ELEMENTS
                         CONTAINED IN L0;

                                                    705
                                                            YES

                                        NO
                        I0=THE I-th ORDER LOOP IN L0;
                        10'=THE {(i MODE Q)+1]-TH         ~ 706
                           ORDER LOOP IN LO;
                        GENERATE A CALCULATION
                        EQUATION OF AN INITIAL
                        ADDRESS OF DATA TO BE
                        REFERRED TO BY 10'
                        BEFORE 10;




                                      Exhibit 2
                                      Page 23
Case 8:19-cv-01351-JVS-DFM Document 35-2 Filed 09/16/19 Page 25 of 101 Page ID
                                  #:1269

    U.S. Patent           Nov. 14, 2000          Sheet 7 0f 11   6,148,439



                                                                 504

                             L1 =(OUTER LOOP SET IN
                              INNERMOST LOOPS);

                                          ‘I        803
                    YES

                                    NO
                          11=TAKE OUT ONE ELEMENT
                             FROM L1;                   ~ 804
                          L0=(PREFETCH TARGET LOOP
                             SET OF 11 );
                          Q=THE NUMBER OF ELEMENTS
                            CONTAINED IN LO;




                          10=THE i-th ORDER LOOP IN L0; ~ 806
                          B=THE NUMBER OF
                              PREFETCH CYCLES FROM
                              MAIN MEMORY TO CACHE
                              MEMORY / THE NUMBER
                              PREDICTED EXECUTION
                              CYCLES OFlO;
                          APPLY INDEX SET SPLITTING
                           TO 10 TO SPLIT 10 INTO THE
                           FIRST TO (N- a )-TH LOOPS
                           AND THE (N-a +1)-TH TO
                           N-TH LOOPS;




                                     Exhibit 2
                                     Page 24
Case 8:19-cv-01351-JVS-DFM Document 35-2 Filed 09/16/19 Page 26 of 101 Page ID
                                  #:1270

    U.S. Patent            Nov. 14,2000                 Sheet 8 0f 11           6,148,439


     FIG-9                                    START                     ~901
                                                    I
       505                            L1 =(OUTER LOOP SET IN            ~ 902
                                        INNERMOST LOOPS);

                                                    I7           903
                           YES                L1 = ¢ ?
                                                                         904
                                           NO                 //
                             l1=TAKE OUT ONE ELEMENT FROM L1;
                             L0=(PREFETCH TARGET LOOP SET OF 11);
                             Q=THE NUMBER OF ELEMENTS
                               CONTAINED IN L0;

                                                    I           905




                    10=THE I-TH ORDER LOOP IN L0;
                    lO’=THE {(i MODE Q)+1}-TH ORDER LOOP IN LO;
                    I0.0=FRONT HALF LOOP OBTAINED BY APPLICATION OF INDEX
                        SET SPLITTING T010;
                    10.1=REAR HALF LOOP OBTAINED BY APPLICATION OF INDEX
                       SET SPLI‘I'I'ING T010;
                    /3=THE NUMBER OF PREFETCH CYCLES FROM MAIN MEMORY
                       TO CACHE MEMORY / THE NUMBER PREDICTED EXECUTION
                       CYCLES OF 10;
                    INSERT PREFETCH INSTRUCTIONS FOR X[I+STEP(i)* f5‘ ] INTO
                     10.0 FOR PREFETCH TARGET MEMORY REFERENCE X[i] OF 10;
                    INSERT PREFETCH INSTRUCTIONS FOR Y[START(Y)+(k- )1 )D]
                     IN 10.1 FOR PREFETCH TARGET MEMORY REFERENCE Y[j] OF
                     10’ WHEN 'y IS THE VALUE OF THE LOOP INDEX AT THE TIME
                     OF STARTING OF 10.1, AND D IS THE RATE IN LOOP
                     INCREMENTAL VALUE OFlO TO 10’;




                                        Exhibit 2
                                        Page 25
Case 8:19-cv-01351-JVS-DFM Document 35-2 Filed 09/16/19 Page 27 of 101 Page ID
                                  #:1271




                                   Exhibit 2
                                   Page 26
Case 8:19-cv-01351-JVS-DFM Document 35-2 Filed 09/16/19 Page 28 of 101 Page ID
                                  #:1272




                                   Exhibit 2
                                   Page 27
Case 8:19-cv-01351-JVS-DFM Document 35-2 Filed 09/16/19 Page 29 of 101 Page ID
                                  #:1273

    U.S. Patent                           Nov. 14,2000           Sheet 11 0f 11         6,148,439




                                                  FIG.‘I6

                             INNER LOOP REPEATING DIRECTION
                                 -—-————>



                              PREFETCH
                               1       I1                          N-f)’     N-B+‘I     N
                              II I'"I I I I              '""          I I     I I I-"I I I

                                  1604 XPREFETCH/

         DRLOIEUPTCA PONRG    I I I---I I I I            --"-         I I     I I I-"I II



                              I I I-"I I I I             -----        I I     [I I-"I I I
                              \                 Y                       J     \_ ,___/
                                       FRONT HALF LOOP                      REAR HALF LOOP
                                                 l1601                                11602




                                                     Exhibit 2
                                                     Page 28
Case 8:19-cv-01351-JVS-DFM Document 35-2 Filed 09/16/19 Page 30 of 101 Page ID
                                  #:1274

                                                              6,148,439
                                  1                                                                       2
       NESTED LOOP DATA PREFETCHING USING                                  are performed so as to overlap each other. If the value of the
          INNER LOOP SPLITTING AND NEXT                                    offset 0t is relatively large compared With the loop length N
             OUTER LOOP REFERENCING                                        of the innermost loop, the percentage of the essential loop
                                                                           204 becomes small and the percentage of the inessential
               BACKGROUND OF THE INVENTION                                 loops 203 and 205 becomes large. Accordingly, there arises
                                                                           a problem that the Wait time caused by reference to the main
      The present invention relates to a nested-loop data                  memory cannot be reduced suf?ciently on a Whole.
   prefetching method, a processor and a program generating
   method. More particularly, the invention relates to a nested              That is, conventionally, there Was a problem that the Wait
   loop prefetching method, a processor and a program gener                time caused by reference to the main memory could not be
    ating method for nested loops in Which the Wait time caused
                                                                      10   reduced suf?ciently in nested loops in Which the loop length
   by reference to a main memory can be reduced suf?ciently                of the innermost loop Was short and the loop length of the
   even in nested loops in Which the loop length of the                    outer loops Was long because only the innermost loop Was
   innermost loops is short and the loop length of the outer               a subject of application of the prefetching method.
   loops is long.                                                             FIG. 14 is a typical vieW shoWing a state of prefetching
                                                                      15
      In a computer, a cache memory having a higher speed                  in the case Where prefetching is performed by the conven
   than a main memory is disposed betWeen a processor and the              tional method using the innermost loop as a subject. Here,
   main memory so that recently referred data is placed on the             the loop length is N. In execution of the innermost loop, data
   cache memory to reduce the Wait time caused by reference                to be referred to in the (1+ot)-th repetition is prefetched in
   to the main memory.                                                     the ?rst loop repetition (1401). Similarly, data to be referred
                                                                           to in the (N+ot)-th repetition is prefetched in the N-th loop
      In calculation using a large quantity of data, for example,
                                                                           repetition. Prefetching for the (N+1)-th to (N+ot)-th repeti
   such as numerical calculation, etc., hoWever, cache miss                tions is, hoWever, Wasteful because the number of repetitions
   occurs frequently because locality of reference to data is
                                                                           for the loop is N. Further, prefetching is not performed in the
   loW. Accordingly, there arises a problem that the Wait time
                                                                           ?rst to ot-th repetitions.
   caused by reference to the main memory cannot be reduced           25
   sufficiently.                                                                       SUMMARY OF THE INVENTION
      To cope With such cache miss in such a large quantity of
   data, there has been proposed a prefetching method in Which               Therefore, an object of the present invention is to provide
   prefetch instructions for moving data from the main memory              a nested-loop data prefetching method, a micro-processor
   to the cache memory before use of the data is provided in the           and a program generating method in Which the Wait time
   processor so that the prefetch instructions are inserted into a         caused by reference to a main memory can be reduced
   program by a compiler, as described in the paper, by T. C.              suf?ciently even in nested loops in Which the loop length of
   MoWry et al, “Design and Evaluation of a Compiler Algo                  the innermost loops is short and the loop length of the outer
   rithm for Prefetching”, Proceedings of the 5th International            loops is long.
    Conference on Architectural Support for Programming Lan           35     According to an aspect of the present invention, prefetch
   guages and Operating Systems, pp.62—73, 1992.                           instructions are inserted by the folloWing procedures.
      Speci?cally, With respect to a loop 201 shoWn in FIG.                (Procedure 1)
                                                                             Loops LOOPO, . . . , LOOPm-1 to Which prefetching is
   13A, an offset 0t betWeen elements required for prefetching
   data is calculated on the basis of the number of cycles                 to be applied are selected from the innermost loops in the
   required for prefetching data from the main memory to the               nested loops by considering user’s designation of directive
   cache memory and the number of cycles in predicted execu                or option, or analyZing data reuse of loops automatically as
   tion of the loop. As represented by a loop 202 shoWn in FIG.            described in the aforementioned paper.
   13B, prefetch instructions “PREFETCH” are ?rst inserted so              (Procedure 2)
   that data are prefetched by a loop precedent by the offset 0t             When Length(i) is the number of times by Which a loop
   to a loop using the data. HoWever, data used in repetition by      45   LOOPi (0; iém-l) is repeated, Cycle(MEM) is the number
    1 to 0t times are not prefetched When nothing but the                  of cycles required for transferring data from the main
    aforementioned countermeasure is done (0. is a positive                memory to the cache memory, and Cycle(i) is the number of
   integer).                                                               cycles predicted for executing the loop LOOPi once, the
                                                                           number [3 of split repetitions is given by [3=Cycle(MEM)/
      Further, in the last repetition by (N—(X+1) to N times, only         Cycle(i) (in Which [3 is a positive integer).
   data not used in any arithmetic operation are prefetched (N                Then, index set splitting is applied to the loop LOOPi so
   is a positive integer indicating the number of repetitions for          that the loop LOOPi is split into a front half loop LOOPi.0
   the innermost loop (loop length)).                                      for executing the ?rst to (Length(i)-th [3)-th repetitions and
      Therefore, as shoWn in FIG. 13C, an ot-times loop 203 for            a rear half loop LOOPi.1 for executing the residual, (Length
   prefetching data used in repetition by 1 to 0t times is inserted   55   (i)-[3+1)-th to Length(i)-th repetitions.
   before the start of the innermost loop. Further, the original
   loop 201 is split into a front half loop 204 for executing
                                                                           (Procedure 3)
                                                                              Prefetch instructions “PREFETCH X(j+Step(i)*[3)” are
   repetition by 1 to (N-ot) times and a rear half loop 205 for            inserted for memory reference “X(j)” in Which cache miss
   executing the residual repetition by application of index set           ing occurs in the front half loop LOOPi.0. Here, Step(i) is
   splitting so that no prefetch instruction is inserted into the          the incremental value of the loop index of LOOPi.
   rear half loop 205.                                                        Further, When k is the loop index of the rear half loop
      In the aforementioned prefetching method, cache miss is              LOOPi.1 and has an initial value Init(i.1), prefetch instruc
   reduced so that the Wait time caused by reference to the main           tions “PREFETCH Y[Start(Y)+(k-Init(i.1)*(Step(LOOP
   memory can be reduced.                                                  (((i+1) mod m)))/Step(i))]” are inserted for memory refer
      Incidentally, the essence of prefetching is in the loop 204     65   ence “Ym” in Which cache missing occurs in a prefetch
   of FIG. 13C in Which a movement of data from the main                   target loop LOOP((i+1) mod m) next to the loop LOOPi.
   memory to the cache memory and an arithmetic operation                  Here, Start(Y) is the initial reference index thereof.



                                                             Exhibit 2
                                                             Page 29
Case 8:19-cv-01351-JVS-DFM Document 35-2 Filed 09/16/19 Page 31 of 101 Page ID
                                  #:1275

                                                              6,148,439
                                  3                                                                       4
   Incidentally, if ((i+1) mod m)=0, an address corresponding              the Wait time caused by reference to the main memory can
   to the outer loop index put forward by once is used as a                be reduced suf?ciently even in nested loops in Which the
   prefetch target address.                                                loop lengths of the innermost loops is short and the loop
      Incidentally, (A mod B) indicates a remainder obtained by            length of outer loops is long.
   dividing A by B.                                                          FIG. 16 typically shoWs a state of prefetching for tightly
     According to another aspect of the present invention,                 nested loops. The innermost loop constituting tightly nested
   provided is a nested-loop data prefetching method compris               loops is split into a front half loop 1601 and a rear half loop
   ing the steps of:                                                       1602. In the front half loop, data used by the loop per se are
     obtaining the number of split repetition of at least tWo              prefetched (1603). In the rear half loop, data to be referred
        innermost loops having fraternal relationship in nested            to in the beginning of the neXt outer loop repetition are
        loops on the basis of the number of cycles required for            prefetched (1604).
        prefetching data from a main memory to a cache                       According to a still further aspect of the present invention,
         memory and the number of cycles for predicted eXecu               provided is a processor With prefetch instructions, compris
         tion of the innermost loops; splitting one of the inner           ing prefetch-purpose eXtended registers Which are provided
         most loops into a front half portion to be repeated by       15   separately from general-purpose registers so that the
         the number of times based on the number of split                  prefetch-purpose eXtended registers can be designated as
         repetitions and a rear half portion to be repeated by the         operands, such as base, offset, etc., of prefetch instructions.
         residual number of repetitions; and                                  In prefetching, registers are used for generating the offset
      inserting a prefetch instruction into the front half portion         of prefetching and the prefetch target address. Accordingly,
         to prefetch data used by the one innermost loop per se            in a program using a large number of general-purpose
         and inserting another prefetch instruction into the rear          registers, shortage of registers occurs. Accordingly, there is
         half portion to prefetch data used by the other of the            a risk of loWering of performance because of spilling to
         fraternal innermost loops to be eXecuted neXt.                    memory. Therefore, the aforementioned processor is pro
     The aforementioned nested-loop data prefetching method                vided With prefetch-purpose eXtended registers, by Which
   corresponds to the case of ((i+1) mod m)#0 in the procedure        25   the shortage of registers can be prevented When the
   3. Also in the rear half loop, a movement of data (Which Will           fraternal-loop or tightly nested-loop data prefetching
   be used in the paternal innermost loops to be eXecuted next)            method is carried out.
   from the main memory to the cache memory and an arith                     Incidentally, in the aforementioned prefetch-purpose
   metic operation are performed so as to overlap each other.              eXtended registers, the number of cycles required for refer
   Accordingly, by the essential function of prefetching, the              ence thereto is alWays constant though the number of cycles
   Wait time caused by reference to the main memory can be                 required for memory reference is not alWays constant.
   reduced sufficiently even in nested loops in Which the loop             Accordingly, the prefetch-purpose eXtended registers can be
   lengths of the innermost loops is short and the loop length             used not only for prefetching but also for temporarily storing
   of outer loops is long.                                                 data at the time of shortage of general-purpose registers.
      FIG. 15 typically shoWs a state of prefetching for nested       35     According to another aspect of the present invention, in
   loops containing tWo fraternal innermost loops. Each of the             the above processor, the processor has a prefetch instruction
   innermost loops constituting nested loops is split into a front         in Which, in order to calculate a prefetch target address, the
   half loop 1501 and a rear half loop 1502. In the front half             value of a prefetch-purpose eXtended register designated by
   loop, data used by the loop per se are prefetched (1503). In            an operand is used as base or offset for calculating the
   the rear half loop of the ?rst loop in the tWo innermost loops,         prefetch target address in combination With the value of a
   data to be referred to in the beginning of the second loop are          general-purpose register designated by another operand.
   prefetched (1504). In the rear half loop of the second                     The aforementioned processor is provided With prefetch
   innermost loop, data to be referred to in the beginning of the          purpose eXtended registers used for calculating prefetch
   ?rst loop in the neXt outer loop repetition are prefetched              target addresses and prefetch instructions for designating
   (1505).                                                            45   general-purpose registers by operands. Accordingly, the
      According to a further aspect of the present invention,              fraternal-loop or tightly nested-loop data prefetching
   provided is a nested-loop data prefetching method compris               method can be carried out effectively.
   ing the steps of: obtaining the number of split repetitions on            According to a further aspect of the present invention, in
   the basis of the number of cycles required for prefetching              the above processor, the processor has a data transfer
   data from a main memory to a cache memory and the                       instruction for performing data transfer betWeen a prefetch
   number of cycles for predicted eXecution of the innermost               purpose register and either a general-purpose register or a
   loop in tightly nested loops; splitting the innermost loop into         main memory.
    a front half portion to be repeated by the number of times               In this processor, setting values to the prefetch-purpose
   based on the number of split repetitions and a rear half                eXtended registers and taking the values from the prefetch
   portion to be repeated by the residual number of repetitions;      55   purpose eXtended registers can be eXecuted by the data
   and inserting a prefetch instruction into the front half portion        transfer instructions. Accordingly, the fraternal-loop or
   to prefetch data used by the innermost loop per se and                  tightly nested-loop data prefetching method can be carried
   inserting another prefetch instruction into the rear half               out effectively.
   portion to prefetch data used by the innermost loop in                     According to a still further aspect of the present invention,
   repetition of the neXt outer loop.                                      provided is a program generating method comprising the
      The tightly nested-loop data prefetching method corre                steps of: analyZing a given input program; and inserting
   sponds to the case of ((i+1) mod m)=0 in the procedure 3.               prefetch instructions into the input program to generate an
   Also in the rear half loop, a movement of data (Which Will              output program by application of the aforementioned
   be used in the innermost loop in the neXt outer loop                    fraternal-loop or tightly nested-loop data prefetching
   repetition) from the main memory to the cache memory and           65   method.
   an arithmetic operation are performed so as to overlap each               If a recording medium in Which a compiler program for
   other. Accordingly, by the essential function of prefetching,           making a computer carry out this program generating



                                                             Exhibit 2
                                                             Page 30
Case 8:19-cv-01351-JVS-DFM Document 35-2 Filed 09/16/19 Page 32 of 101 Page ID
                                  #:1276

                                                            6,148,439
                                  5                                                                    6
   method is recorded is read by the computer to make the                  FIG. 1 shoWs an example of a computer system for
   computer execute application of the fraternal-loop or tightly         carrying out the present invention.
   nested-loop data prefetching method to an input program, an             This computer system 100 comprises a micro-processor
   output program high in executing efficiency can be obtained.          101, a cache memory 102 contained in the micro-processor
            BRIEF DESCRIPTION OF THE DRAWINGS                            101, a main memory 103, and a disk device 104. Acompiler
      FIG. 1 is a con?guration diagram of a computer system              program read from a recording medium is stored in the
   for carrying out a nested-loop data prefetching method                magnetic disk device 104.
   according to an embodiment of the present invention;                    The micro-processor 101 reads the compiler program
      FIG. 2A is a vieW for explaining a conventional prefetch           stored in the disk device 104, compiles a given source
                                                                    10
   ing method;                                                           program and outputs an object program as a result of
      FIG. 2B is a vieW for explaining a nested-loop data                compiling.
   prefetching method according to an embodiment of the                    In the case of execution of an ordinary memory reference
   present invention;                                                    instruction, the micro-processor 101 checks Whether refer
      FIG. 3A is a vieW shoWing a program of nested loops                ence target data is present in the cache memory 102 or not.
                                                                    15
   containing a plurality of innermost loops having the rela             If the data is present in the cache memory 102, the data is
   tionship of fraternal loops;                                          referred to. If there is no reference target data in the cache
       FIG. 3B is a vieW shoWing a program after application of          memory 102, a cache block containing the data is copied to
    a prefetching method of the present invention to the program         the cache memory 102 With reference to the data on the main
   of nested loops depicted in FIG. 3A;                                  memory 103. If an instruction to prefetch the reference
      FIG. 4A is a vieW shoWing a program of tightly nested              target data has been issued before the number of cycles
   loops;                                                                suf?cient to move the cache block from the main memory
      FIG. 4B is a vieW shoWing a program after application of           103 to the cache memory 102, the reference target data is
    a prefetching method according to an embodiment of the               alWays present in the cache memory 102. Accordingly, the
   invention to the program of tightly nested loops depicted in          Wait time for referring to the data on the main storage 103
   FIG. 4A;                                                         25
                                                                         is eliminated so that program executing performance is
      FIG. 5 is a diagram shoWing an example of con?guration             improved.
   of a nested-loop prefetch instruction insertion processing
   portion Which is an important part of a compiler program                FIG. 2A is a vieW for explaining a conventional prefetch
   according to an embodiment of the present invention;                  ing method Whereas FIG. 2B is a vieW for explaining a
      FIG. 6 is a How chart shoWing the processing operation of          nested-loop prefetching method according to the present
   the loop structure recognition portion in the con?guration            invention. This Will be described later in detail.
   depicted in FIG. 5;                                                      FIGS. 3A and 3B are vieWs for explaining a result of the
      FIG. 7 is a ?oW chart shoWing the processing operation of          case Where the nested-loop prefetching method according to
   the prefetch index generating portion depicted in FIG. 5;             the present invention is applied to nested loops containing
      FIG. 8 is a How chart shoWing the processing operation of     35   tWo innermost loops 301 and 302 having the relationship of
   the index set splitting portion depicted in FIG. 5;                   tWin loops. This Will be described later in detail.
      FIG. 9 is a How chart shoWing the processing operation of            FIGS. 4A and 4B are vieWs for explaining a result of the
   the prefetch instruction insertion portion depicted in FIG. 5;        case Where the nested-loop prefetching method according to
      FIG. 10 is an explanatory vieW shoWing an example of a             the present invention is applied to tightly nested loops. This
   prefetch instruction;                                                 Will be described later in detail.
      FIG. 11 is an explanatory vieW shoWing an example of an               FIG. 5 is a con?guration diagram of a nested-loop
   instruction to transfer data to a prefetch-purpose extended           prefetch instruction insertion processing portion 501 Which
   register;                                                             is an important part of the compiler program. In FIG. 5, the
      FIG. 12 is an explanatory vieW shoWing an instruction to           solid-line arroWs shoW a How of control, and the broken-like
   transfer data from a prefetch-purpose extended register;         45 arroWs shoW a How of data.
      FIG. 13A is a vieW shoWing an example of a conventional              The nested-loop prefetch instruction insertion processing
   loop-containing program;                                              portion 501 is an important part for carrying out the nested
      FIG. 13B is a vieW shoWing an example of a program after           loop prefetching method according to the present invention.
   prefetch instructions are inserted into the conventional pro
                                                                         The portion 501 receives, as an input, an intermediate
   gram depicted in FIG. 13A;                                            language 506 Which is converted from the source program.
      FIG. 13C is a vieW of an example of a program shoWing
                                                                         The portion 501 sends out, as an output, an intermediate
   loops in the case Where prefetching is performed for all              language 511 Which is converted from the intermediate
   elements of the program depicted in FIG. 13B;                         language 506 so as to carry out nest-loop prefetching.
      FIG. 14 is a con?guration diagram shoWing prefetching
                                                                           The nested-loop prefetch instruction insertion processing
   for the innermost loop in the conventional method;               55
                                                                         portion 501 has a loop structure recognition portion 502, a
      FIG. 15 is a con?guration diagram shoWing prefetching              prefetch index generation portion 503, an index set splitting
   for nested loops according to an embodiment of the present            portion 504, and a prefetch instruction insertion portion 505.
   invention; and                                                        The intermediate languages 507 to 509 are generated in
      FIG. 16 is a con?guration diagram shoWing prefetching              processes respectively. A loop table 510 is reWritten When
   for tightly nested loops according to an embodiment of the            ever one of the intermediate languages is generated.
   present invention.                                                      FIG. 6 is a How chart shoWing the processing operation of
               DESCRIPTION OF THE PREFERRED                              the loop structure recognition portion 502.
                       EMBODIMENTS                                          In step 601, the processing is started.
     Embodiments of the present invention Will be described         65     In step 602, a loop set outside the innermost loop is
   beloW With reference to the draWings but the present inven            obtained as L1. For example, the loop set is obtained by
   tion is not limited thereto.                                          application of a knoWn control How analyZing technique as



                                                           Exhibit 2
                                                           Page 31
Case 8:19-cv-01351-JVS-DFM Document 35-2 Filed 09/16/19 Page 33 of 101 Page ID
                                  #:1277

                                                               6,148,439
                                  7                                                                        8
   described in the book, by Aho et al, “Compilers—Principles,              controlling goes to step 807 to terminate the processing. If
   Techniques, and Tools”, Addison-Wesley, 1986.                            L1 is not an empty set, controlling goes to step 804.
      In step 603, checking is made as to Whether the obtained                In the step 804, one element is taken out from L1 and
   loop set L1 is an empty set or not. If L1 is an empty set,               stored in 11. Further, the prefetch target loop set 11 obtained
   controlling goes to step 610 to terminate the processing. On             by the loop structure recognition portion 502 is stored in 10.
   the contrary, if L1 is not an empty set, controlling goes to             Further, the variable i is initialiZed to “1”. Further, the
   step 604.                                                                variable Q is initialiZed to the number of elements contained
      In the step 604, one element is taken out from L1 and                 in 10.
   stored in 11. A child loop set of 11 is stored in L0. Further,              In step 805, checking is made as to Whether the variable
   a set S for obtaining a prefetch target loop of L1 is initialized   10
                                                                            i is not smaller than Q or not. If the variable i is not smaller
   to an empty set.                                                         than Q, controlling goes to the step 803 to process the neXt
      In step 605, checking is made as to Whether the child loop            nested loops. If the variable i is smaller than Q, controlling
   set L0 of 11 is an empty set or not. If L0 is a null set,                goes to step 806.
   controlling goes to step 609, While it is not an empty set,                 In step 806, the i-th order loop in L0 is stored in 10.
                                                                       15
   controlling goes to step 606.                                            Further, a value obtained When the number of cycles
      In step 606, one element is taken out from the child loop             required for prefetching from the main memory 103 to the
   set L0 and the loop is replaced by 10.                                   cache memory 102 is divided by the number of predicted
      In step 607, checking is made as to Whether prefetching               execution cycles per loop 10, that is, the number of repeti
   is applied to the loop 10 or not. This checking may be made              tions to split is stored in [3. Further, indeX set splitting is
   in accordance With designation by an option or directive                 applied to the loop 10 so that the loop is split into loops to
   from a user or in accordance With a knoWn technique                      be repeated by 1 to (N-B) times and loops to be repeated by
   described in the above-mentioned paper Written by T. C.                  (N—[3+1) to N times. For eXample, a knoWn loop optimiZing
   MoWry et al. If prefetching is applied to the loop 10,                   technique described in the paper by M. Wolfe, “High Per
   controlling goes to step 608. If prefetching is not applied to      25
                                                                            formance Compilers For Parallel Computing”, Addison
   the loop 10, controlling goes back to the step 605 to process            Wesley, 1996 may be applied to the indeX set splitting.
   the neXt innermost loop.                                                 Further, the value of i is increased by “1” and controlling
      In step 608, the loop 10 is added, as a prefetch target loop,         goes to the step 805 to process the neXt innermost loop.
   to the set S and controlling goes back to the step 605 to                   FIG. 9 is a How chart shoWing the processing operation of
   process the neXt innermost loop.                                         the prefetch instruction insertion portion 505.
      In step 609, the prefetch target loop set S is registered in             In step 901, the processing is started.
    a column of a loop table 11 and controlling goes back to the              In step 902, a loop set outside the innermost loop is
   step 603 to process the neXt nested loops.                               obtained as a set L1.
      FIG. 7 is a How chart shoWing the processing operation of               In step 903, checking is made as to Whether the obtained
   the prefetch indeX generation portion 503.                          35
                                                                            loop set L1 is an empty set or not. If L1 is an empty set,
      In step 701, the processing is started.                               controlling goes to step 907 to terminate the processing. If
      In step 702, a loop set outside the innermost loop is                 L1 is not an empty set, controlling goes to step 904.
   obtained as a set L1.
                                                                              In the step 904, one element is taken out from L1 and
      In step 703, checking is made as to Whether the obtained              stored in 11. Further, the prefetch target loop set 11 obtained
   loop set L1 is an empty set or not. If L1 is an empty set,               by the loop structure recognition portion 502 is stored in 10.
   controlling goes to step 707 to terminate the processing. If             Further, the variable i is initialiZed to “1”. Further, the
   L1 is not an empty set, controlling goes to step 704.                    variable Q is initialiZed to the number of elements contained
      In the step 704, one element is taken out from L1 and                 in 10.
   stored in 11. Further, the prefetch target loop set 11 obtained             In step 905, checking is made as to Whether the variable
                                                                       45
   by the loop structure recognition portion 502 is stored in 10.           i is smaller than Q or not. If the variable i is not smaller than
   Further, a variable i is initialiZed to “1”. Further, a variable         Q, controlling goes back to the step 903 to process the neXt
   Q is initialiZed to the number of elements contained in 10.              nested loops. If the variable i is smaller than Q, controlling
       In step 705, checking is made as to Whether the variable             foes to step 906.
   i is smaller than Q or not. If the variable i is not smaller than
                                                                               In step 906, the i-th order loop in L0 is stored in 10.
   Q, controlling goes back to the step 703 to process the neXt
   nested loops. If the variable i is smaller than Q, controlling           Further, the    mod Q)+1)-th order loop in L0 is stored in
                                                                            10‘. Further, front half and rear half loops obtained When the
   goes to step 706.
                                                                            indeX set splitting portion 504 applies indeX set splitting to
      In the step 706, the i-th order loop in L1 is stored in 10.           10, are stored in 10.0 and 10.1 respectively. Further, a value
   Further, the mod Q) +1)-th order loop in L0 is stored in            55   obtained When the number of cycles required for prefetching
   10‘. Here, (i mod Q) shoWs a remainder When i is divided by              from the main memory 103 to the cache memory 102 is
   Q. Further, an equation for calculating the initial address of           divided by the number of predicted execution cycles per
   data to be referred to in 10‘ is generated before 10. Further,           loop 10, that is, the number of repetitions to split is stored
   the value of i is increased by “1” and controlling goes back             in [3. Further, for prefetch target memory reference        of
   to the step 705 to process the neXt innermost loop.                      the loop 10, a prefetch instruction for X[i+Step(i)*[3] is
      FIG. 8 is a How chart shoWing the processing operation of             inserted into the front half loop 10.0 generated by indeX set
   the indeX set splitting portion 504.
      In step 801, the processing is started.                               of
                                                                            splitting.
                                                                               the loopFurther,
                                                                                          10‘, a for
                                                                                                 prefetch
                                                                                                     prefetch
                                                                                                           instruction
                                                                                                              target memory
                                                                                                                       for Y[Start(Y)+(k-y)
                                                                                                                              reference
      In step 802, a loop set outside the innermost loop is                 D] is inserted into the rear half loop 10.1 When k is the loop
   obtained as a set L1.                                               65   indeX of 10.1, y is the value of loop indeX at the time of
      In step 803, checking is made as to Whether the obtained              starting of 10.1 and D is the rate of the loop increment value
   loop set L1 is an empty set or not. If L1 is an empty set,               of the loop 10 to the loop increment value of the loop 10‘.



                                                              Exhibit 2
                                                              Page 32
Case 8:19-cv-01351-JVS-DFM Document 35-2 Filed 09/16/19 Page 34 of 101 Page ID
                                  #:1278

                                                             6,148,439
                                    9                                                                   10
   Further, the value of i is increased by “1” and controlling              A loop 303 is a loop for prefetching data Which are used
   goes to the step 905 to process the next innermost loop.               in the ?rst to ot-th arithmetic operations of the original loop
      In the equation for calculating an address for a prefetch           301 in repetition of the ?rst outer loop. The loop 303 is
   instruction, [3 and y are invariant values in a loop.                  inserted in the step 5.
   Accordingly, When [3 and y are moved out of the loop, the                 A loop 304 is a loop for performing the ?rst to (N-ot)-th
   number of operands in the loop can be reduced. HoWever,                arithmetic operations of the original loop 301 and, at the
   When [3 and y are moved out of the loop, there is a risk of            same time, prefetching data used in the (ot+1)-th to N-th
   shortage of general-purpose registers in a program using a             arithmetic operations of the original loop 301. The loop 304
   large number of general-purpose registers because general              is inserted in the step 3.
   purpose registers for holding the values of [3 and y are                  A loop 305 is a loop for performing the (N—ot+1)-th to
   required separately. Therefore, if prefetch-purpose extended           N-th arithmetic operations of the original loop 301 and, at
   registers for holding the loop invariant obtained from [3 and          the same time, prefetching data used in the initially ?rst to
   y are provided in the micro-processor 101 and prefetch                 ot-th arithmetic operations of the original loop 302. The loop
   instructions using the prefetch-purpose extended registers             305 is inserted in the step 4.
    are generated, the shortage of general-purpose registers can     15     A loop 306 is a loop for prefetching the arithmetic
   be avoided.                                                            operation of the loop 301 and, at the same time, prefetching
     FIG. 10 shoWs an example of a prefetch instruction using             data used in the loop 302 When the loop length of the original
   a prefetch-purpose extended register.                                  loop 301 is shorter than 0t. The loop 306 is inserted in the
      GRn represents a general-purpose register Whereas PFRn              step 4 (in this case, there is no front half loop, that is, there
   represents a prefetch-purpose extended register. When this             is only an rear half loop).
   prefetch instruction is used to designate a prefetch-purpose              A loop 307 is a loop for performing the initially ?rst to
   extended register PFRn for an offset invariant in execution            (N—ot)-th arithmetic operations of the original loop 302 and,
   of loops and designate a general-purpose register GRn for an           at the same time, prefetching data used in execution of the
   offset variant in execution of loops, a prefetching program            (ot+1)-th to N-th arithmetic operations. The loop 307 is
   can be generated Without increase of the number of general        25   inserted in the step 3.
   purpose registers required for execution of the program.                 Aloop 308 is a loop for executing the (N—ot+1)-th to N-th
     FIG. 11 shoWs an example of an instruction for setting a             arithmetic operations of the original loop 302 and, at the
   value stored in a general-purpose register GRn to a prefetch           same time, prefetching data used in the ?rst to ot-th arith
   purpose extended register PFRn.                                        metic operations of the loop 301 in the next repetition of the
      FIG. 12 shoWs an example of an instruction for copying              outer loop. The loop 308 is inserted in the step 4.
   a value stored in a prefetch-purpose extended register PFRn              A loop 309 is a loop for prefetching data used in the loop
   to a general-purpose register GRn.                                     301 and, at the same time, executing the arithmetic operation
      An example of application of the prefetching method                 of the loop 302 When the loop length of the original loop 302
   according to the present invention Will be described beloW.            is shorter than 0t. The loop 309 is inserted in the step 4 (in
     FIGS. 3A and 3B shoW an example in Which the prefetch           35   this case, there is no front half loop, that is, there is only an
   ing method according to the present invention is applied to            rear half loop).
   nested loops containing tWo innermost loops 301 and 302                   FIGS. 4A and 4B shoW an example in Which the prefetch
   having the relationship of fraternal loops.                            ing method according to the present invention is applied to
      FIG. 3A shoWs a program before insertion of prefetch                tightly nested loops as a special form of nested loops.
   instructions Whereas FIG. 3B shoWs a program after inser                  FIG. 4A shoWs a program before insertion of prefetch
   tion of prefetch instructions.                                         instructions Whereas FIG. 4B shoWs a program after inser
                                                                          tion of prefetch instructions.
     The program shoWn in FIG. 3B is obtained from the
                                                                             In the case of tightly nested loops, there is only one loop
   program shoWn in FIG. 3A by the folloWing steps 1 to 5.
                                                                          in the innermost side. Accordingly, execution of the inner
   Step 1:                                                           45   most loop and prefetching of data used in the innermost loop
      Loops 301 and 302 a reselected as the innermost loops to            in repetition of the next outer loop are performed simulta
        be prefetched.                                                    neously.
   Step 2:                                                                   A loop 402 is a loop for prefetching data used in the
      Index set splitting is applied to the innermost loops 301           initially ?rst to ot-th arithmetic operations of the original
        and 302 to be prefetched.                                         loop 401 in repetition of the ?rst outer loop.
   Step 3:                                                                   A loop 403 is a loop for executing the ?rst to (N—(X)-th
      A prefetch instruction for the loop 301 is inserted into a          arithmetic operations of the original loop 401 and, at the
        front half loop generated by splitting the loop 301.              same time, prefetching data used in the (ot+1)-th to N-th
        Similarly, a prefetch instruction for the loop 302 is             arithmetic operations.
        inserted into a front half loop generated by splitting the   55     Aloop 404 is a loop for executing the (N—ot+1)-th to N-th
        loop 302.                                                         arithmetic operations of the original loop 401 and, at the
   Step 4:                                                                same time, prefetching data used in the initially ?rst to ot-th
      A prefetch instruction for the loop 302 is inserted into a          arithmetic operations of the loop 401 in repetition of the next
        rear half loop generated by splitting the loop 301.               outer loop.
        Similarly, a prefetch instruction for the loop 301 in the            Aloop 405 is a loop for executing the arithmetic operation
        next repetition of the outer loops is inserted into a rear        of the loop 401 and, at the same time, prefetching data used
        half loop generated by splitting the loop 302.                    in the loop 401 in repetition of the next outer loop When the
   Step 5:                                                                loop length of the loop 401 is shorter than 0t.
      Prefetch of data Which is referred to by the loop 301 in              In the conventional prefetching method, only prefetching
        loop repetition by ?rst 0t times When outer loops are        65   is performed but a vacant cycle Without any arithmetic
        ?rst repeated, is inserted in a location just before the          operation occurs at the time of starting of the next outer loop
        outer loops.                                                      as shoWn in FIG. 2A. As shoWn in FIG. 2B, on the contrary,




                                                            Exhibit 2
                                                            Page 33
Case 8:19-cv-01351-JVS-DFM Document 35-2 Filed 09/16/19 Page 35 of 101 Page ID
                                  #:1279

                                                               6,148,439
                                  11                                                                     12
   in the nested-loop data prefetching method according to the                splitting one of said innermost loops into a front half
   present invention, data to be referred to in repetition of the                portion to be repeated by the number of times based on
   next outer loop is prefetched in the rear half loop generated                 the split loop count and a rear half portion to be
   by application of index set splitting, so that there is no vacant             repeated a residual number of repetitions; and
   cycle (except the point of time of starting).                              inserting a prefetch instruction into said front half portion
     In the nested-loop data prefetching method, processor and                  to prefetch data used by said one innermost loop per se
   program generating method according to the aforemen                          and inserting another prefetch instruction into said rear
   tioned embodiments of the present invention, a program can                   half portion to prefetch data used by the other of the
   be converted so that prefetching is performed effectively                    fraternal innermost loops to be executed next.
   even in nested loops in Which the loop length of the                       3. A nested-loop data prefetching method comprising the
   innermost loop is short and the loop length of the outer loops           steps of:
   is long. Accordingly, the Wait time caused by reference to the             obtaining a split loop count on the basis of the number of
   main memory can be reduced suf?ciently, so that execution                    cycles required for prefetching data from a main
   of a computer program can be quickened.                                      memory to a cache memory and the number of cycles
     What is claimed is:                                                        for predicted execution of the innermost loop in tightly
      1. A nested-loop data prefetching method comprising the                   nested loops;
   steps of:                                                                  splitting said innermost loop into a front half portion to be
      selecting a loop from the innermost loops in nested loops;                 repeated a number of times based on the split loop
     applying index set splitting to the selected loop into a                   count and a rear half portion to be repeated a residual
        front-half count loop and a rear-half count loop; and                    number of repetitions; and
     inserting a prefetch instruction into said front-half count              inserting a prefetch instruction into said front half portion
        loop to prefetch data to be used by said selected loop                   to prefetch data used by said innermost loop per se and
        per se and inserting a prefetch instruction into said                    inserting another prefetch instruction into said rear half
        rear-half count loop to prefetch data to be used by            25
                                                                                 portion to prefetch data used by the innermost loop in
        another selected loop from the innermost loops.                          repetition of the next outer loop.
      2. A nested-loop data prefetching method comprising the                 4. Aprogram generating method comprising the steps of:
   steps of:                                                                  analyZing a given input program; and
      obtaining a split loop count of at least tWo innermost loops            inserting prefetch instructions into said input program to
         having fraternal relationship in nested loops on the                   generate an output program by application of a nested
         basis of the number of cycles required for prefetching                 loop data prefetching method de?ned in any one of
        data from a main memory to a cache memory and the                       claims 1 to 3.
        number of cycles for predicted execution of said inner
        most loops;




                                                              Exhibit 2
                                                              Page 34
Case 8:19-cv-01351-JVS-DFM Document 35-2 Filed 09/16/19 Page 36 of 101 Page ID
                                  #:1280




                           Exhibit 3




                                   Exhibit 3
                                   Page 35
Case 8:19-cv-01351-JVS-DFM Document 35-2 Filed 09/16/19 Page 37 of 101 Page ID
                                  #:1281
                                                                                                                                          USOO6493701 B2

   (12) United States Patent                                                                                    (10) Patent No.:     US 6,493,701 B2
          Ponnekanti                                                                                            (45) Date of Patent:     Dec. 10, 2002

   (54) DATABASE SYSTEM WITH METHODOGY                                                                  O'Neil, Patrick E. et al., Multi-Table Joins Through Bit
           PROVIDING EASTER N-ARY NESTED LOOP                                                           mapped Join Indices, Sigmod Record 24(3), pp. 8-11, 1995.
           JOINS                                                                                        Dewitt, David J. et al., Nested Loops Revisited, PDIS 1993,
                                                                                                        pp. 230-242, 1993.
   (75) Inventor: Nagavamsi Ponnekanti, Emeryville,                                                     Roussopoulos, Nicket al., A Pipeline N-way Join Algorithm
                  CA (US)                                                                               Based on the 2-way Semijoin Program, IEEE Transactions
                                                                                                        on Knowledge and Data Engineering, Vol. 3, No. 4, Dec.
   (73) Assignee: Sybase, Inc., Dublin, CA (US)                                                         1991.
   (*) Notice: Subject to any disclaimer, the term of this                                              Shapiro, Leonard D. et al., Join Processing in Database
                         patent is extended or adjusted under 35                                        Systems with Large Main Memories, TODS 11(3), pp.
                         U.S.C. 154(b) by 0 days.                                                       239–264, 1986.
                                                                                                        Selinger, Patricia G. et al., Access Path Selection in a
   (21) Appl. No.: 09/900,003                                                                           Relational Database Management System, ACM Sigmod
                                                                                                        Conference 1979, pp. 23–34, 1979.
   (22) Filed:     Jul. 5, 2001
                                                                                                        * cited by examiner
   (65)                  Prior Publication Data
           US 2002/0078015 A1 Jun. 20, 2002                                                             Primary Examiner Diane D. Mizrahi
                                                                                                       ASSistant Examiner Yicun Wu
                   Related U.S. Application Data                                                        (74) Attorney, Agent, or Firm John A. Smart
   (60) Provisional
        2000.
                    application No. 60/252,758, filed on Nov. 22,                                       (57)                                 ABSTRACT
   (51) Int. Cl." ................................................ G06F 17/30                           A database System implementing a methodology or tech
   (52)                        ... 707/2; 707/5; 707/3; 707/4                                           nique that can be used to optimize processing of nested loop
   (58) Field of Search ................................ 707/1, 2, 3, 4,                               joins of three or more tables (n-ary NLJs for n>2) more
                                   707/5, 10, 100, 101; 706/45
                                                                                                        efficiently is described. In implementation, upon encounter
                                                                                                        ing a failure condition (i.e., a given join condition does not
   (56)                     References Cited                                                            hold true) from a join operator (Scan child), context infor
                                                                                                        mation (about the failure) is returned (to the n-ary nested
                      U.S. PATENT DOCUMENTS                                                             loop join operator) for indicating exactly which condition
          5,590,324. A * 12/1996 Leung et al. .................. 707/5                                  (i.e., join condition) failed. This information is tracked in a
          5,600,831. A * 2/1997 Levy et al. ....             ... 706/45                                 Scan descriptor, which includes a “fail Sarg’ data field
          5.991,754   A * 11/1999 Raitto et al. ................... 707/2                               indicating exactly which particular search argument ("sarg”)
          6,134,546   A * 10/2000 Bestgen et al.              ... 707/101                               failed. Based on this information, the System (operating
          6,374,235   B1   4/2002 Chen et al. .................... 707/2                                through the n-ary nested-loop join operator) knows exactly
          6,397.204   B1   5/2002 Liu et al. ....................... 707/2                              which Scan child to return back to (i.e., how far back to go
                       OTHER PUBLICATIONS                                                               in the join order to fetch the next row). In this manner, the
                                                                                                       methodology optimizes processing of n-ary nested loop
   Graefe, Goetz et al., Hash Joins and Hash Teams in                                                  joins by eliminating comparisons that will not hold true for
   Microsoft SQL Server, VLDB 1998, pp. 86-97, 1998.                                                    the corresponding join condition (for which the comparisons
   Chen, Ming-Syan et al., On Applying Hash Filters to                                                  were to be tested).
   Improving the Execution of Multi-Join Queries, VLDB
   Journal 6(2), pp. 121-131, 1997.                                                                                                   18 Claims, 9 Drawing Sheets
                                                                                                                                    801

                                                                &QUERY ISRECEIWEDE.G. SQL-BAS ED QUERY FROMACLENT DAiABASE
                                                                APPLICATIOx spec;YING & JOIN CF The RMORE TABLES WHEREAT
                                                                LEAST (NEJOIN COMBIT ONEXISTS BETWEEK AN INNER TABLE &IN THE JOIN
                                                                oRDER AND ANOUTER TABLE THAT IS NOT THE IMMEDIATELY OR DIRECTLY
                                                                             PREEMCS TABLE      N THE JOIN or DER
                                                                                               X4
                                                                                                                                    802

                                                                 4 00PS ESTABLISHED TO RETRIEWERONS FROM SCCESSIE TABLES
                                                                       Psa THE JOIN or DE33; PRocEED TO PROCESS NEXT ROW
                                                        &   E
                                                                                                                                    803

                                                                  ETERMINE WHETHER A CONDITION ISBEING TESTED,E, WALUE BEING
                                                                 COMPARED THAT REFERS BACK TO & MORE-OkJTERTABLE THAT'S MOT k
                                                                                  DIRECTLY PRECEDING TABE

                                                                                                              804

                                                                                           IF No MET,
                                                                                         TheMLOCP MEXT




                                                                                                                                    808

                                                                     gly DOM THE JINORDER TOEXAMINE ANY REMAINING!
                                                                    s:BSEQUENT TABES IN HE JOIN ORDER F &MY, APPLYING ANY
                                                                SUBSSQUENT (UERY CONDITIONS FAKY THAT MUST BE METIM CREP0
                                                                                     (U&LIFY FOR THE OUERY


                                                                                                              803

                                                                                               & NY
                                                                                            ReMIMS



                                                                                                      FA-SE         t) OME




                                                                                 Exhibit 3
                                                                                 Page 36
Case 8:19-cv-01351-JVS-DFM Document 35-2 Filed 09/16/19 Page 38 of 101 Page ID
                                  #:1282




                                   Exhibit 3
                                   Page 37
Case 8:19-cv-01351-JVS-DFM Document 35-2 Filed 09/16/19 Page 39 of 101 Page ID
                                  #:1283

    U.S. Patent              Dec. 10, 2002          Sheet 2 of 9             US 6,493,701 B2




                      2O1a                 201b.               201C                     201 d

        APPLICATION          APPLICATION             BROWSER                  APPLICATION
         PROGRAM 1            PROGRAM 2              PROGRAM                  PROGRAM N




                                   OPERATING SYSTEM
           (e.g., WINDOWS 9X/NT/2000/XP, SOLARIS, UNIX, LINUX, MAC OS, OR LIKE)
                                                                      GRAPCAL
                                                                   USER INTERFACE


                                                            220                215          210
                                      DEVICE DRIVERS
                                      (e.g., WIND SOCK)



                                     BIOS
                                 (MICROCODE)




                                      DISPLAY MONITOR
                                      NETWORK iNTERFACE
                                      COMM PORT
                                      KEYBOARD
                                      MODEM
                                      MOUSE
                                      DISKS
                                      PRINTER


                                                   FIG 2




                                              Exhibit 3
                                              Page 38
Case 8:19-cv-01351-JVS-DFM Document 35-2 Filed 09/16/19 Page 40 of 101 Page ID
                                  #:1284




                                   Exhibit 3
                                   Page 39
Case 8:19-cv-01351-JVS-DFM Document 35-2 Filed 09/16/19 Page 41 of 101 Page ID
                                  #:1285

   U.S. Patent         Dec. 10, 2002        Sheet 4 of 9        US 6,493,701 B2




                T1                        T2                         T3
      C1   C5                  C2                          C3   C4

       1    3                   1




                      SELECT . . . FROM T1, T2
                            WHERE T1. C1 = T2 . C2

                      SELECT . . . FROM T1, T2, T3
                            WHERE T1. C1 - T2 . C2
                            AND T2 . C2 = T3 . . C3
                            AND T1, C5 = T3. C4




                                    FIG 4




                                       Exhibit 3
                                       Page 40
Case 8:19-cv-01351-JVS-DFM Document 35-2 Filed 09/16/19 Page 42 of 101 Page ID
                                  #:1286

    U.S. Patent        Dec. 10, 2002        Sheet 5 of 9    US 6,493,701 B2




                                         JON
                                 PREDICATE (S)




                                       FIG. 5




                                       Exhibit 3
                                       Page 41
Case 8:19-cv-01351-JVS-DFM Document 35-2 Filed 09/16/19 Page 43 of 101 Page ID
                                  #:1287

   U.S. Patent         Dec. 10, 2002        Sheet 6 of 9    US 6,493,701 B2




                                   FIG. 6




                                       Exhibit 3
                                       Page 42
Case 8:19-cv-01351-JVS-DFM Document 35-2 Filed 09/16/19 Page 44 of 101 Page ID
                                  #:1288

   U.S. Patent         Dec. 10, 2002        Sheet 7 of 9    US 6,493,701 B2




                                       Exhibit 3
                                       Page 43
Case 8:19-cv-01351-JVS-DFM Document 35-2 Filed 09/16/19 Page 45 of 101 Page ID
                                  #:1289

   U.S. Patent                Dec. 10, 2002        Sheet 8 of 9           US 6,493,701 B2



                           BEGIN                                                      801

                 A QUERY IS RECEIVED (E.G., SQL-BASED QUERY FROM A CLIENT DATABASE
                 APPLICATION) SPECIFYING A JOIN OF THREE OR MORE TABLES, WHERE AT
                LEAST ONE JOIN CONDITION EXISTS BETWEEN AN INNER TABLE (IN THE JOIN
                ORDER) AND AN OUTER TABLE THAT IS NOT THE IMMEDIATELY OR DIRECTLY
                                PRECEDING TABLE (IN THE JOIN ORDER).

                                                                                      802

                 A LOOP SESTABLISHED TO RETRIEVE ROWS FROM SUCCESSIVE TABLES
                       (PER THE JOIN ORDER); PROCEED TO PROCESS NEXT ROW.
      TRUE
    (NOT MET)                                                                         803

                 DETERMINE WHETHER A CONDITION IS BEING TESTED (I.E., VALUE BEING
                 COMPARED) THAT REFERS BACK TO A MORE-OUTER TABLE THAT IS NOT A
                                    DIRECTLY PRECED ING TABLE,

                                                            804

                                              |F NOT MET,                                   TRUE
                                          THEN LOOP NEXT
                                               ROW




                     CONTINUE DOWN THE JOIN ORDER TO EXAMINE ANY REMAINING/
                    SUBSEQUENT TABLES IN THE JOIN ORDER (IF ANY), APPLYING ANY
                SUBSEQUENT OUERY CONDITIONS (IF ANY) THAT MUST BE MET NORDER TO
                                      QUALIFY FOR THE QUERY




                                                 ANY
                                              REMAINING




                                               FIG. 8



                                              Exhibit 3
                                              Page 44
Case 8:19-cv-01351-JVS-DFM Document 35-2 Filed 09/16/19 Page 46 of 101 Page ID
                                  #:1290

   U.S. Patent         Dec. 10, 2002        Sheet 9 of 9    US 6,493,701 B2




                                       FIG. 9




                                       Exhibit 3
                                       Page 45
Case 8:19-cv-01351-JVS-DFM Document 35-2 Filed 09/16/19 Page 47 of 101 Page ID
                                  #:1291

                                                       US 6,493,701 B2
                                 1                                                                        2
       DATABASE SYSTEM WITH METHODOGY                                    examples of these “client/server” systems include Power
      PROVIDING EASTER N-ARY NESTED LOOP                                 Soft(R) clients connected to one or more Sybase( Adaptive
                              JOINS                                      Server(R) database servers. Both PowerSoft(R) and Sybase(R)
                                                                         Adaptive Server(R) (formerly Sybase(R) SQL Server(R) are
                   RELATED APPLICATIONS                                  available from Sybase, Inc. of Emeryville, Calif.
      The present application is related to, and claims the                 “Join' is a common operation in an RDBMS. Nested
   benefit of priority of, the following commonly-owned pro              Loop Join (NLJ), Sort merge join, and hash join are the three
   visional application(s): application Ser. No. 60/252,758              well-known join methods. Optimization and execution of
   (Docket No. SYB/0073.00), filed on Nov. 22, 2000, entitled            queries involving joins have been extensively discussed in
   “Database System with Methodogy Providing Faster N-ary                the literature. See, e.g., Selinger, Patricia G., et. al., “AcceSS
   Nested Loop Joins,” of which the present application is a             Path Selection in a Relational Database Management
   non-provisional application thereof. The disclosure of the            System.” ACM SIGMOD Conference, pp. 23 –34, 1979
   foregoing application is hereby incorporated by reference in          which deals with finding optimal join orders and join
   its entirety, including any appendices or attachments thereof,        methods to use. See, e.g., Shapiro, Leonard D., "Join Pro
                                                                    15   cessing in Database Systems with Large Main Memories,”
   for all purposes.
                                                                         TODS 11(3), pp. 239-264, 1986 and Graefe, Goetz, et. al.,
                     COPYRIGHT NOTICE                                    “Hash Joins and Hash Teams in Microsoft SQL Server,
                                                                         VLDB, pp. 86-97, 1998 which deal with merge joins and
      A portion of the disclosure of this patent document                hash joins. See, e.g., Chen, Ming-Syan, et. al., “On Applying
   contains material which is Subject to copyright protection.           Hash Filters to Improving the Execution of Multi-Join
   The copyright owner has no objection to the facsimile                 Queries,” VLDB Journal 6(2), pp. 121 -131, 1997 and
   reproduction by anyone of the patent document or the patent           Roussopoulos, Nick and Kang, Hyunchul, “Pipeline N-way
   disclosure as it appears in the Patent and Trademark Office           Join Algorithm Based on the 2-way Semijoin' which deal
   patent file or records, but otherwise reserves all copyright          with use of Semijoin based approaches to process multi-join
   rights whatsoever.                                               25   queries efficiently. See, e.g., O’Neil, Patrick E. and Graefe,
            BACKGROUND OF THE INVENTION                                  Goetz, “Multi-Table Joins Through Bitmapped Join
                                                                         Indices.” SIGMOD Record 24(3), pp. 8 –11, 1995 which
     1. Field of the Invention                                           deals with using bitmapped join indices to proceSS multi
     The present invention relates generally to information              table joins more efficiently. See, e.g., Dewitt, David J., et. al.,
   processing environments and, more particularly, to join               “Nested Loops Revisited.” PDIS, pp. 230-242, 1993 which
   operations in a data processing System, Such as a Database            deals with parallelization of joins. The disclosures of the
   Management System (DBMS).                                             foregoing are hereby incorporated by reference.
      2. Description of the Background Art                                  What is needed is a technique that can be used to process
      Computers are very powerful tools for Storing and pro         35
                                                                         Some n-ary NLJS more efficiently, for n>2, as queries with
   Viding access to vast amounts of information. Computer                multiple joins are common in decision Support and OLAP
   databases are a common mechanism for Storing information              The present invention fulfills this and other needs.
   on computer Systems while providing easy access to users.                         SUMMARY OF THE INVENTION
   A typical database is an organized collection of related
   information stored as “records” having “fields” of informa       40
                                                                           A database System implementing a methodology or tech
   tion. As an example, a database of employees may have a               nique that can be used to optimize processing of nested loop
   record for each employee where each record contains fields            joins of three or more tables (n-ary NLJs for n>2) more
   designating Specifics about the employee, Such as name,               efficiently is described. The methodology is straightforward
   home address, Salary, and the like.                                   to implement and has been prototyped in a commercial
                                                                         RDBMS.
      Between the actual physical database itself (i.e., the data   45
   actually stored on a storage device) and the users of the               Operation of the methodology may be Summarized as
   System, a database management System or DBMS is typi                  follows. First, a query is received (e.g., SQL-based query
   cally provided as a Software cushion or layer. In essence, the        from a client database application) specifying a join of three
   DBMS shields the database user from knowing or even                   or more tables, where at least one join condition exists
   caring about underlying hardware-level details. Typically,       50   between an inner table (in the join order) and an outer table
   all requests from users for access to the data are processed          that is not the immediately or directly preceding table (in the
   by the DBMS. For example, information may be added or                 join order). The join order itself specifies the particular
   removed from data files, information retrieved from or                Sequence or order that tables (or index) are accessed for
   updated in Such files, and So forth, all without user knowl           retrieving rows (for examination) during query execution.
   edge of underlying System implementation. In this manner,        55     Query execution proceeds as follows. A loop is estab
   the DBMS provides users with a conceptual view of the                 lished to retrieve rows from Successive tables (per the join
   database that is removed from the hardware level. The                 order). The method determines whether a condition is being
   general construction and operation of a database manage               tested (i.e., value being compared) that refers back to a
   ment System is known in the art. See e.g., Date, C., “An              more-Outer table that is not a directly preceding table.
   Introduction to Database Systems,” Volume I and II, Addi         60   Consider the following example. query:
   son Wesley, 1990; the disclosure of which is hereby incor               select . . . from T1, T2, T3
   porated by reference.                                                      where T1C1=T2.C2
      DBMS systems have long since moved from a centralized                   and T2.C2=T3.C3
   mainframe environment to a de-centralized or distributed                   and T1-C5=T3. C4
   environment. One or more PC “client” systems, for instance,      65      In the example, the join condition of T1.C5=T3.C4
   may be connected via a network to one or more Server-based            requires a current row under examination from the third
   database Systems (SQL database server). Commercial                    table in the join order (i.e., Table T3) to match the join


                                                           Exhibit 3
                                                           Page 46
Case 8:19-cv-01351-JVS-DFM Document 35-2 Filed 09/16/19 Page 48 of 101 Page ID
                                  #:1292

                                                       US 6,493,701 B2
                                  3                                                               4
   condition (equality, in that example) specified for the first         Computer-based Implementation
   table (i.e., Table T1, which is not an immediately preceding            A. Basic System hardware (e.g., for desktop and server
   table). If that condition is not met, then query execution            computers)
   (method) proceeds to fetch the next row (if any) from that               The present invention may be implemented on a conven
   outer table (whose just-tested condition failed).                     tional or generalpurpose computer System, Such as an IBM
      Otherwise (i.e., the just-tested condition Succeeds), the          compatible personal computer (PC) or server computer. FIG.
   method continues down the join order to examine any                   1 is a very general block diagram of an IBM-compatible
   remaining/Subsequent tables in the join order (if any), apply         system 100. As shown, system 100 comprises a central
   ing any Subsequent query conditions (if any) that must be             processing unit(s) (CPU) or processor (s) 101 coupled to a
   met in order to qualify for the query. In the instance that a    1O   random-access memory (RAM) 102, a read-only memory
   Set of rows under examination meets the query condition(s),           (ROM) 103, a keyboard 106, a pointing device 108, a
   those rows are qualified (as having met the query). If any            display or Video adapter 104 connected to a display device
   further rows/tables remain to be examined, the method
                                                                         105, a removable (mass) storage device 115 (e.g., floppy
   loops back to examine those rows/tables.                              disk, CD-ROM, CD-R, CD-RW, or the like), a fixed (mass)
     In implementation, upon encountering a failure condition       15
                                                                         Storage device 116 (e.g., hard disk), a communication port(s)
                                                                         or interface(s) 110, a modem 112, and a network interface
   (i.e., a given join condition does not hold true) from a join         card (NIC) or controller 111 (e.g., Ethernet). Although not
   operator (Scan child), context information (about the failure)        shown Separately, a real-time System clock is included with
   is returned (to the n-ary nested-loop join operator) for              the system 100, in a conventional manner.
   indicating exactly which condition (i.e., join condition)                CPU 101 comprises a processor of the Intel Pentium(R)
   failed. This information is tracked in a Scan descriptor,             family of microprocessors. However, any other Suitable
   which includes a “fail Sarg’ data field indicating exactly            microprocessor or microcomputer may be utilized for imple
   which particular search argument ("sarg”) failed. Based on            menting the present invention. The CPU 101 communicates
   this information, the System (operating through the n-ary             with other components of the System via a bi-directional
   nested-loop join operator) knows exactly which Scan child to          System bus (including any necessary input/output (I/O)
   return back to (i.e., how far back to go in the join order to    25   controller circuitry and other “glue” logic). The bus, which
   fetch the next row). In this manner, the methodology opti             includes address lines for addressing System memory, pro
   mizes processing of n-ary nested loop joins by eliminating            vides data transfer between and among the various compo
   comparisons that will not hold true for the corresponding             nents. Description of Pentium-class microprocessors and
   join condition (for which the comparisons were to be tested).         their instruction Set, bus architecture, and control lines is
           BRIEF DESCRIPTION OF THE DRAWINGS                             available from Intel Corporation of Santa Clara, Calif.
                                                                         Random-access memory 102 Serves as the working memory
      FIG. 1 is a general block diagram illustrating a computer          for the CPU 101. In a typical configuration, RAM of sixteen
   System in which the present invention may be implemented.             megabytes or more is employed. More or less memory may
      FIG. 2 is a block diagram of a computer Software System            be used without departing from the Scope of the present
   for directing the operation of the computer System of FIG.       35   invention. The read-only memory (ROM) 103 contains the
   1.                                                                    basic input/output system code (BIOS)-a set of low-level
      FIG. 3 is a diagram that shows the general Structure of a          routines in the ROM that application programs and the
   Client/Server Database System suitable for implementing               operating Systems can use to interact with the hardware,
   the present invention.                                                including reading characters from the keyboard, outputting
      FIG. 4 is a diagram of a n-ary join of two tables and the     40   characters to printers, and So forth.
   query Statements that can be employed.                                   Mass Storage devices 115, 116 provide persistent Storage
      FIG. 5 is a diagram of a 3-way NLJ among tables A, B,              on fixed and removable media, Such as magnetic, optical or
                                                                         magnetic-optical Storage Systems, flash memory, or any
   and, C, with a join predicate between A and C, but no join            other available mass Storage technology. The mass Storage
   predicate between B and C.                                       45   may be shared on a network, or it may be a dedicated mass
      FIG. 6 is a diagram of a 3-way NLJ between tables A, B,            storage. As shown in FIG. 1, fixed storage 116 stores a body
   and C, with a replaceable predicate between B and C.                  of program and data for directing operation of the computer
      FIG. 7 is a diagram of a 3-way NLJ among tables A, B,              System, including an operating System, user application
   and C, with multiple predicates involving C.                          programs, driver and other Support files, as well as other data
      FIG. 8 is a high-level flowchart illustrating the method      50   files of all sorts. Typically, the fixed storage 116 serves as the
   ology of the present invention for performing joins of 3 or           main hard disk for the System.
   more tables.                                                            In basic operation, program logic (including that which
        FIG. 9 is a diagram of a star join.                              implements methodology of the present invention described
          DETAILED DESCRIPTION OF A PREFERRED
                                                                         below) is loaded from the storage device or mass storage 116
                      EMBODIMENT
                                                                    55   into the main (RAM) memory 102, for execution by the
                                                                         CPU 101. During operation of the program logic, the system
      The following description will focus on the presently              100 accepts user input from a keyboard 106 and pointing
   preferred embodiment of the present invention, which oper             device 108, as well as speech-based input from a voice
   ates in a network environment executing client/server data            recognition system (not shown). The keyboard 106 permits
   base applications. The present invention, however, is not        60   Selection of application programs, entry of keyboard-based
   limited to any particular application or environment. Instead,        input or data, and Selection and manipulation of individual
   those skilled in the art will find that the present invention         data objects displayed on the display device 105. Likewise,
   may be advantageously applied to any application or envi              the pointing device 108, Such as a mouse, track ball, pen
   ronment where optimization of database join operations is             device, or the like, permits Selection and manipulation of
   desirable. The description of the exemplary embodiments          65   objects on the display device 105. In this manner, these input
   which follows is, therefore, for the purpose of illustration          devices Support manual user input for any proceSS running
   and not limitation.                                                   on the System.


                                                           Exhibit 3
                                                           Page 47
Case 8:19-cv-01351-JVS-DFM Document 35-2 Filed 09/16/19 Page 49 of 101 Page ID
                                  #:1293

                                                      US 6,493,701 B2
                               S                                                                      6
     The computer system 100 displays text and/or graphic               Redmond, Wash. Alternatively, OS 210 can also be an
   images and other data on the display device 105. Display             alternative operating System, Such as the previously
   device 105 is driven by the video adapter 104, which is              mentioned operating Systems.
   interposed between the display device 105 and the system               The above-described computer hardware and software are
   100. The video adapter 104, which includes video memory              presented for purposes of illustrating the basic underlying
   accessible to the CPU 101, provides circuitry that converts          desktop and Server computer components that may be
   pixel data Stored in the Video memory to a raster Signal             employed for implementing the present invention. For pur
   suitable for use by a cathode ray tube (CRT) raster or liquid        poses of discussion, the following description will present
   crystal display (LCD) monitor. A hard copy of the displayed          examples in which it will be assumed that there exists a
   information, or other information within the system 100,             “server” (e.g., Web server) which communicates with one or
   may be obtained from the printer 107, or other output device.        more "clients'(e.g., media capturing devices). The present
   Printer 107 may include, for instance, an HP Laserjet(R)             invention, however, is not limited to any particular environ
   printer (available from Hewlett-Packard of Palo Alto,                ment or device configuration. In particular, a client/server
   Calif.), for creating hard copy images of output of the              distinction is not necessary to the invention, but is used to
   System.                                                         15   provide a framework for discussion. Instead, the present
     The System itself communicates with other devices (e.g.,           invention may be implemented in any type of System
   other computers) via the network interface card (NIC) 111            architecture or processing environment capable of Support
   connected to a network (e.g., Ethernet network), and/or              ing the methodologies of the present invention presented in
   modem 112 (e.g., 56K baud, ISDN, DSL, or cable modem),               detail below.
   examples of which are available from 3Com of Santa Clara,            Client/server database management System
   Calif. The system 100 may also communicate with local                  While the present invention may operate within a Single
   occasionally-connected devices (e.g., Serial cable-linked            (standalone) computer (e.g., System 100), the present inven
   devices) via the communication (“comm”) interface 110,               tion is preferably embodied in a multi-user computer
   which may include an RS-232 serial port, a Universal Serial          system, such as a Client/Server system. FIG. 3 illustrates the
   Bus (USB) interface, or the like. Devices that will be          25   general structure of a Client/Server Database System 300
   commonly connected locally to the interface 110 include              Suitable for implementing the present invention. AS Shown,
   laptop computers, handheld organizers, digital cameras, and          the system 300 comprises one or more Client(s) 310 con
   the like.                                                            nected to a Server 330 via a Network 320. Specifically, the
      IBM-compatible personal computers and Server comput               Client(s) 310 comprise one or more standalone Terminals
   erS are available from a variety of Vendors. Representative          311 connected to a Database Server System 340 using a
   vendors include Dell Computers of Round Rock, Tex.,                  conventional network. In an exemplary embodiment, the
   Compaq Computers of Houston, Tex., and IBM of Armonk,                Terminals 311 may themselves comprise a plurality of
   N.Y. Other Suitable computers include Apple-compatible               Standalone WorkStations, dumb terminals, or the like, or
   computers (e.g., Macintosh), which are available from Apple          comprise personal computers (PCs) Such as the above
   Computer of Cupertino, Calif., and Sun Solaris                  35   described system 100. Typically, such units would operate
   workstations, which are available from Sun Microsystems of           under a client operating System, Such as MicroSoft
   Mountain View, Calif.                                                Windows/MS-DOS for PC clients.
     B. Basic system software                                             The Database Server System 340, which comprises Adap
     Illustrated in FIG. 2, a computer software system 200 is           tive Server(R) Enterprise (available from Sybase, Inc. of
   provided for directing the operation of the computer System     40   Emeryville, Calif.) in an exemplary embodiment, generally
   100. Software system 200, which is stored in system                  operates as an independent process (i.e., independently of
   memory (RAM) 102 and on fixed storage (e.g., hard disk)              the clients), running under a server operating System Such as
   116, includes a kernel or operating system (OS) 210. The OS          Microsoft Windows NT (Microsoft Corporation of
   210 manages low-level aspects of computer operation,                 Redmond, Wash.), NetWare (Novell of Provo, Utah), or
   including managing execution of processes, memory               45   UNIX (Novell). The Network 320 may be any one of a
   allocation, file input and output (I/O), and device I/O. One         number of conventional network Systems, including a Local
   or more application programs, Such as client application             Area Network (LAN) or Wide Area Network (WAN), as is
   software or “programs”201 (e.g., 201a, 201b, 201c, 201d)             known in the art (e.g., using Ethernet, IBM Token Ring, or
   may be “loaded”(i.e., transferred from fixed storage 116 into        the like). The Network 320 includes functionality for pack
   memory 102) for execution by the system 100.                    50   aging client calls in the well-known SQL (Structured Query
     Software system 200 includes a graphical user interface            Language) together with any parameter information into a
   (GUI) 215, for receiving user commands and data in a                 format (of one or more packets) Suitable for transmission
   graphical (e.g., "point-and-click”) fashion. These inputs, in        across a cable or wire, for delivery to the Database Server
   turn, may be acted upon by the system 100 in accordance              340.
   with instructions from operating System 210 and/or client       55     In general operation, the Client(s) 310 store data in, or
   application module(s) 201. The GUI 215 also serves to                retrieve data from, one or more database tables 350, shown
   display the results of operation from the OS 210 and                 in FIG. 3. Typically resident on the Server 330, each table
   application(s) 201, whereupon the user may Supply addi               itself comprises one or more horizontal rows or “records'
   tional inputs or terminate the session. Typically, the OS 210        (tuples) together with vertical columns or “fields.” A data
   operates in conjunction with device drivers 220 (e.g., “Win     60   base record includes information which is most conveniently
   sock” driver Windows-implementation of a TCP/IP stack)               represented as a Single unit. A record for an employee, for
   and the system BIOS microcode 230 (i.e., ROM-based                   example, may include information about the employee's ID
   microcode), particularly when interfacing with peripheral            Number, Last Name and First Initial, Position, Date Hired,
   devices. OS 210 can be provided by a conventional operat             Social Security Number, and Salary. Thus, a typical record
   ing system, such as Microsoft(R) Windows 9x, Microsoft(R)       65   includes Several categories of information about an indi
   Windows NT, Microsoft(R) Windows 2000, or Microsoft(R)               vidual perSon, place, or thing. Each of these categories, in
   Windows XP, all available from Microsoft Corporation of              turn, represents a database field. In the foregoing employee


                                                          Exhibit 3
                                                          Page 48
Case 8:19-cv-01351-JVS-DFM Document 35-2 Filed 09/16/19 Page 50 of 101 Page ID
                                  #:1294

                                                         US 6,493,701 B2
                                  7                                                                      8
   table, for example, Position is one field, Date Hired is                 (indeX expression). The latter are unique pointers or identi
   another, and So on. With this format, tables are easy for users          fiers to the actual Storage location of each record in the
   to understand and use. Moreover, the flexibility of tables               database file. Both are referred to internally by the system
   permits a user to define relationships between various items             for locating and displaying records in a database file.
   of data, as needed.                                                        Client/server environments, database Servers, and net
     In operation, the Clients issue one or more SQL com                    Works are well documented in the technical, trade, and
   mands to the Server. SQL commands may specify, for                       patent literature. For a discussion of database Servers and
   instance, a query for retrieving particular data (i.e., data             client/server environments generally and Sybase(E) Adaptive
   records meeting the query condition) from the table 350. The             Server(R) Enterprise particularly, See, e.g., Nath, A., “The
   Syntax of SQL (Structured Query Language) is well docu                   Guide to SQL Server,” Second Edition, Addison-Wesley
   mented; See, e.g., the abovementioned “An Introduction to                Publishing Company, 1995. For documentation of Sybase(R)
   Database Systems.” In addition to retrieving the data from               Adaptive Server(R) Enterprise is available from Sybase, Inc.
   Database Server tables, the Clients also include the ability to          as “ Adaptive Server Enterprise 12.0 Product
   insert new rows of data records into the table; Clients can              Documentation” (currently available at http://
   also modify and/or delete existing records in the table.            15   Sybooks. Sybase.com/asg1200e.html), the disclosure of
     The SQL statements received from the one or more                       which is hereby incorporated by reference.
   Client(s) 310 (via Network 320) are processed by Engine                  N-ary nested loop joins
   360 of the Database Server System 340. The Engine 360                      A. N-ary joins introduction
   itself comprises a Parser 361, Normalizer 363, Compiler                    A database query may specify a "join' between two
   365, Execution Unit 369, and Access Methods 370.                         (binary join) or more (n-ary join) tables. Each table itself is
   Specifically, the SQL statements are passed to the Parser 361            composed of rows and columns. For example, as illustrated
   which converts the Statements into a query tree-a binary                 in FIG. 4, Table T1 includes Columns C1 and C5 (among
   tree data Structure which represents the components of the               others), Table T2 includes Column C2, Table T3 includes
   query in a format Selected for the convenience of the System.            Columns C3 and C4, and so forth and so on. To specify a
   In this regard, the Parser 361 employs conventional parsing         25   join of two tables, for example, the following query State
   methodology (e.g., recursive descent parsing).                           ment may be employed:
     The query tree is normalized by the Normalizer 363.                       select . . . from T1, T2
   Normalization includes, for example, the elimination of
   redundant data. Additionally, the Normalizer performs error                In the above example, the SELECT query specifies a join
   checking, Such as confirming that table names and column                 of Tables T1 and T2, using a join condition (WHERE) of
   names which appear in the query are valid (e.g., are avail               T1C1=T2.C2.
   able and belong together). Finally, the Normalizer can also                To specify a join of all three tables, the following query
   look up any referential integrity constraints which exist and            Statement may be employed:
   add those to the query.                                                    select . . . from T1, T2, T3
      After normalization, the query tree is passed to the             35         where T1C1=T2.C2
   Compiler 365, which includes an Optimizer 366 and a Code                       and T2.C2 T3.C3
   Generator 367. The Optimizer is responsible for optimizing                     and T1-C5=T3. C4
   the query tree. The Optimizer performs a cost-based analysis                Here, the SELECT SQL statement specifies a join of all
   for formulating a query execution plan. The Optimizer will,              three tables, T1, T2, and T3. This n-ary join specifies
   for instance, Select the join order of tables (e.g., when           40   multiple join conditions: T1.C1=T2.C2, T2.C2=T3.C3, and
   working with more than one table); it will select relevant               T1.C5=T3.C4. In effect, the query specifies the following.
   indexes (e.g., when indexes are available). The Optimizer,               Fetch a row from Table T1, take the C1 value, and find a
   therefore, performs an analysis of the query and picks the               matching value from Column C2 of Table T2. Once a
   best execution plan, which in turn results in particular ones            matching value is obtained from Column C2, the query
   of the Access Methods being invoked during query execu              45   attempts to find a matching value from Column C3 of Table
   tion.                                                                    T3.
     The Code Generator, on the other hand, converts the                       Consider a modification to the foregoing query which
   query tree into a Set of instructions Suitable for Satisfying the        adds an additional join condition: T1.C5=T3.C4. Now, to
   query. These instructions are passed to the Execution Unit               find a qualifying row from Table T3, T3 must match values
   369. Operating under the control of these instructions, the         50   both from both Table T2 and Table T1. This aspect is
   Execution Unit 369 generates calls into lower-level routines,            demonstrated by considering Some Sample values, which are
   such as the Access Methods 370, for retrieving relevant                  illustrated in FIG. 4. As shown, the first row of Table T1
   information (e.g., row 355) from the database table 350.                 stores the value of 1 for Column Cl. The first several rows
   After the plan has been executed by the Execution Unit, the              of Table T2 store the value of 1 for Column C2. (Often, a
   Server returns a query result or answer table back to the           55   Second table in a join will include a join column Storing a
   Client(s).                                                               number of identical values, for instance when the Second
      For enhancing the speed in which the Database Server                  table is used to store IDs or department numbers.) In this
   Stores, retrieves, and presents particular data records, the             example, the first row of Table T2 does in fact store a
   Server maintains one or more database indexes on the table.              matching value, since both T1.C1 and T2.C2 are equal to 1.
   A database index, typically maintained as a B-Tree (or              60   The first row of Table T3 also stores a matching value of 1
   B+-Tree) data structure, allows the records of a table to be             at Column C3. However, the third join condition fails since
   organized in many different ways, depending on a particular              the value of T3.C4 is 2 which does not match the value of
   user's needs. An indeX may be constructed as a Single disk               T1.C5 (which is 3). Accordingly, the first row of T3 does not
   file Storing index key values together with unique record                qualify.
   numbers. The former is a data quantity composed of one or           65      Normally at this point (of encountering a non-qualifying
   more fields from a record; the values are used to arrange                row in Table T3), the query execution would proceed back
   (logically) the database file records by Some desired order              to the point of last match (i.e., Table T2, for this example)


                                                              Exhibit 3
                                                              Page 49
Case 8:19-cv-01351-JVS-DFM Document 35-2 Filed 09/16/19 Page 51 of 101 Page ID
                                  #:1295

                                                         US 6,493,701 B2
                                 9                                                                         10
   and then proceed to examine the next row in Table T3 (in an              as filtering predicates during the Scans of B. So, a Scan of B
   effort to find a match). Here, Table T3 has two conditions:              returns only the rows that Satisfy the Selection predicates on
   a first condition on Table T2 (which is being matched), and              B and also joins with the current row of A. A Cartesian
   a second condition on Table T1 (which is not being                       product is processed as an NLJ without a join predicate in
   matched). Since the condition on Table T1 is not qualified,              the currently-preferred embodiment. In general, for an n-ary
   until the row on Table T1 is changed, the query execution                NLJ involving n tables A1, A2, ... and An, in that order, the
   could examine millions of rows in Table T2 without finding               filtering predicates for the ScanGS) of Ai, where 1 <i <=n
   a qualifying match. This condition is a Substantial perfor               include the Selection predicates on Ai and the join predicates
   mance hit, which the present invention seeks to eliminate.               between Ai and the tables that precede it.
      In accordance with the present invention, this condition is
   caught. In the example, when query execution matches on                                      5. Costing n-ary NLjs
   the join condition of T2.C2=T3.C3 but misses on the join
   condition T1.C5=T3.C4, the approach of the present inven                    Costing n-ary NLJs in the optimizer is not complete.
   tion is to return to Table T1 to fetch the next row (instead of          Currently, the optimizer generates plans with only binary
   continuing to Scan Table T2). Here, the approach of the             15
                                                                            join operators. Subsequently, the code generator coalesces
   present invention is to not continue looping on an inner table           Some binary NLJ operations into n-ary NLJ operations.
   of the join when a join condition of the outer table has not             Specifically, if the result of a binary NLJ operator, say N1,
   been met. Thus, in this manner, all of the work of Scanning              forms the input of another NLJ operator, say N2, and the
   the inner table (e.g., Table T2 in this example) is avoided.             result of N1 is not being materialized, then N1 is removed
      In accordance with the present invention, when a join                 and its operands are made the operands of N2. This tech
   condition is encountered that is not Satisfied, query execu              nique is used at execution time to process the n-ary NLJS
   tion proceeds to fetch a next row from the Outermost table               more efficiently.
   that has a join condition which is satisfied (instead of Simply             C. N-ary NLjs
   returning to the previous table in the join order). Although
   the foregoing example has presented join conditions that use                  1. 3-way NLJ among Tables A, B, and C, in that
   equality (=) operators, those skilled in the art will appreciate    25
                                                                                order, with a join predicate between A and C, but
   that the join condition itself may include any valid SQL                             no join predicate between B and C
   operator (e.g., ANSI-92 SQL) for comparing two fields.
     B. N-ary join detailed discussion                                        Consider the 3-way NLJ, such as illustrated in FIG. 5.
               1. Scan, Table Scan, and Index Scan                          There is no join predicate between B and C, but there is a
                                                                            join predicate between A and C. A join predicate(s) between
      Table Scan means the Scan of a table without using an                 A and B, if any, is irrelevant. Suppose that a row in A, Say
   index. A Scan is retrieval of rows from a table using one                al, joins with multiple rows in B, say b1, b2, and b3. If the
   access path (i.e., a table Scan or an index Scan). For brevity,          NLJ finds that (a1, b1) does not have a match in C, it closes
   retrieving rows from a table using multiple access paths,                the Scan on B and moves to the next row in A. So the
   Such as the union or interSection of Several index Scans, is        35   combinations (a1, b2) and (a1, b3) are not generated.
   not considered here. However, the technique described                      Doing this optimization with hash or merge join methods
   herein can easily be generalized to Scans that use multiple              requires performing a semi-join (or Some variation of it,
   access paths. Also, only B+tree indices will be considered               such as a bit vector filter), if the joins involved need different
   here.
                                                                            Sorting/hashing criterion (e.g., if the join predicates were
             2. Sargable and Non-Sargable Predicates                   40
                                                                            A.x=B.X and A.y=C.y, where X and y are distinct columns).
     In the currently-preferred embodiment, an access methods               If the join predicates were A.X=B.X and A.X=C.X., a 3-way
   (AM) layer provides interface methods to do a table scan or              merge join would be easy to do as all three tables can be
   an index Scan with an optional conjunct of SARGs (see e.g.,              Sorted on column X and a 3-way merge algorithm known in
   the abovementioned "Access Path Selection in a Relational
                                                                       45
                                                                            database literature can be applied. However, if the join
   Database Management System”) as filtering predicates. A                  predicates are A.X=B.X and A.y=C.y, Such a 3-way merge
   SARG is a predicate that can be expressed in the form of                 algorithm would not be applicable as the rows in A would
   <column identifierd Crelop><valued, where <relop>is a                    have to be sorted on X for the first join and they need to be
   Simple operator like <=, <, >, >=, = or=. Filtering predicates           sorted only for the second join. Thus a 3-way NLJ algorithm
   that cannot be expressed as SARGs are called non-Sargable           50
                                                                            may become more valuable in Such cases.
   predicates and are applied in the query processing (QP)
   layer. For brevity, the description below is restricted to                   2. 3-way NLJ between Tables A, B, and C (in that
   Sargable predicates.                                                         order) with a Replaceable Predicate between B and
                                                                                                            C
                        3. Variations of NLJ
     Consider an NLJ between two tables, A and B, in that              55      Even if there is a join predicate between B and C, and if
                                                                            it can be replaced with a predicate between A and C, this
   order (i.e., A is the outer table and B is the inner table). The         optimization is applicable. AS as example, consider the
   Selection predicates, if any, on A (B) are applied during the            following 3-way NLJ among tables A, B, and C, in that
   scan of A (B). A tuple-level NUL performs a scan of B for                order, with “A.x=B.x” and “B.x=C.x” as the join predicates,
   each row returned by the scan of A. Block-level NLJ groups          60   as illustrated in FIG. 6. Although there is a join predicate
   the rows returned by the scan of A into blocks that can fit in           between B and C, it could be replaced with the predicate
   memory and performs a Scan of B once for each block. For                 “A.X=C.X' and use the same optimization as before.
   simplicity, this description is restricted to tuple NLJ, but this
   technique can also be applied to block-level NLJ.                             3. 3-way NLJ among Tables A, B, and C (in that
                 4. Push Down of Join Predicates                       65           order) with Multiple Predicates involving C
     Consider an NLJ between two tables, A and B, in that                     Consider the following 3-way NLJ among tables A, B,
   order. The join predicates between A and B, if any, are used             and C, in that order, with a conjunction of two join predi


                                                              Exhibit 3
                                                              Page 50
Case 8:19-cv-01351-JVS-DFM Document 35-2 Filed 09/16/19 Page 52 of 101 Page ID
                                  #:1296

                                                         US 6,493,701 B2
                                   11                                                                      12
   cates “A.y=C.y' and “B.x=C.x” involving table C. This type               the join order). At step 803, the method determines whether
   of join is illustrated in FIG. 7. The join predicate between A           a condition is being tested (i.e., value being compared) that
   and B, if any, is irrelevant. Suppose that a row in A, Say a1,           refers back to a more-Outer table that is not a directly
   matches multiple rows in B, say b1, b2, and b3. For the                  preceding table. For instance, in the example of FIG. 4, the
   combination (a1, b1), the NLJ needs to retrieve the matching             join condition of T1.C5=T3.C4 requires a current row under
   rows in C, if any. There are two cases depending upon which              examination from the third table in the join order (i.e., Table
   conjunct is processed first.                                             T3) to match the join condition (equality, in that example)
                                                                            specified for the first table (i.e., Table T1, which is not an
       (a) Conjunct “C.y=ally” is evaluated before “C.x=                    immediately preceding table). If that condition is not met,
                                b1X                                         then query execution (method) proceeds to fetch the next
     In this case, if no row in C matches the first conjunct, the           row (if any) from that outer table (whose just-tested condi
   NLJ closes the scan of B and moves to next row in A (i.e.,               tion failed), as indicated by step 804.
   the combinations (a1, b2) and (a1, b3) are not generated).                  Otherwise (i.e., the just-tested condition Succeeds), the
                                                                            method continues down the join order to examine any
       (b) Conjunct “C.x=b1.x” is evaluated before “C.y=               15   remaining/Subsequent tables in the join order (if any), apply
                               a1y”                                         ing any Subsequent query conditions (if any) that must be
                                                                            met in order to qualify for the query, as indicated that Step
      In this implementation, the Second conjunct is not applied            805. In the instance that a set of rows under examination
   when a row fails the first conjunct. The rows that did not               meets the query condition(s), those rows are qualified (as
   Satisfy the first conjunct could possibly Satisfy C.y=a1.y.              having met the query). If any further rows/tables remain to
   Hence NLJ cannot avoid generating the combinations (a1,                  be examined, the method loops back to examine those
   b2) and (a1, b3). In (a) above, the ordering of conjuncts                rows/tables, as indicated by step 806.
   matches the join order, and Such an ordering works better for
   NLJ. However, effective use of an index requires that the                                     2. Internal Operation
   conjuncts involving indeX columns be evaluated in the same          25
   order as the columns appear in the Schema of the index. For                 Internally the database System must keep track of which
   example, if the Scan of C is using an indeX that has C.X as              particular join failed. More particularly, the internal acceSS
   the first indeX column, it evaluates the conjunct involving              methods of the database System must keep track of which
   C.X first. In this implementation, while ordering the                    which row disqualifies and why. In the currently-preferred
   conjuncts, the indeX Schema definition is given higher pri               embodiment, query execution is tracked through use of an
   ority than the join order.                                               array of descriptors. The internal database engine works off
                                                                            of a query plan, which itself is built-up of operators. Of
               4T. Generalization to an n-ary NLJ                           particular interest is an n-ary nested-loop join operator,
      The following briefly describes how the ideas mentioned               which has access to an array of pointers or references (per
   before have been generalized to an n-ary NLJ in this                35   the join order) to all of the join operations that occur (i.e., all
   prototype. Consider an n-ary NLJ among n tables A1, A2, .                of the Scan operations that are occurring in the joins). The
                                                                            join operators, which themselves are implemented as
     . and An, in that order. It is assumed that the predicate              C++classes, represent the Scans of the tables (or indexes).
   replacement mentioned earlier has already been performed.                During query execution, once a query plan has been
   Consider the Scan on Am, where 1.<=m-n. Let the filtering           40   formulated, the array of references is populated with valid
   predicates for the Scan of Am be a conjunction of k predi                references to the various join Scans. These references cor
   cates P1, P2, ... and Pk, where ki>=0. It is assumed that the            respond to child operators (join operators), which are
   conjuncts have already been ordered according to the crite               arranged in order according to the Selected join order.
   rion briefly mentioned earlier. The predicate dependency of
   a Selection predicate on Am is defined as 0. The predicate                 Operation occurs as follows during query execution. The
   dependency of a join predicate involving Am is defined as {d        45   n-ary nested-loop join operator invokes a “next method on
    P involves Ad but no table preceding Ad}. Let Di be the                 the first join operator/scan (and thereupon obtains a refer
   predicate dependency of Pi, where 1.<=i-k. If the scan of                ence value from a first table or index) and invokes a “next'
   Am does not return any rows, and if the Scan only used p                 method on the Second join operator/scan (and thereupon
   conjuncts, where 1.<=p<=k, NLJ moves to the next row in                  obtains a reference value from a second table or index),
   Aj, where j=MAX {Di1<=i-p}. The scan on Am and the                  50   thereby providing a join of two tables. If that Succeeds (i.e.,
   Scans on the tables between A and Am, if any, are closed.                upon application of the then-relevant join condition to the
     D. Methodology                                                         reference values), the n-ary nested-loop join operator pro
                                                                            ceeds to invoke the “next method on the Subsequent join
                     1. High-level Description                              operator, and So forth and So on (i.e., invoking Subsequent
                                                                       55   “next methods and applying join conditions), So long as the
     FIG. 8 illustrates a high-level methodology of the present             application of Subsequent join conditions continues to hold
   invention for performing joins of three or more tables. At               true. Upon encountering a failure condition (i.e., a given join
   Step 801, a query is received (e.g., SQL-based query from a              condition does not hold true) from a join operator (Scan
   client database application) specifying a join of three or               child), context information (about the failure) is returned to
   more tables, where at least one join condition exists between       60   the n-ary nested-loop join operator, for indicating exactly
   an inner table (in the join order) and an outer table that is not        which condition (i.e., join condition) failed. This informa
   the immediately or directly preceding table (in the join                 tion is tracked in a Scan descriptor, which includes a “fail
   order). The join order itself specifies the particular sequence          Sarg’ data field indicating exactly which particular Search
   or order that tables (or an index(s)) are accessed for retriev           argument ("sarg”) failed. Based on this information, the
   ing rows (for examination) during query execution.                  65   n-ary nested-loop join operator knows exactly which Scan
     Query execution proceeds as follows. At Step 802, a loop               child to return back to (i.e., how far back to go to fetch the
   is established to retrieve rows from Successive tables (per              next row).


                                                              Exhibit 3
                                                              Page 51
Case 8:19-cv-01351-JVS-DFM Document 35-2 Filed 09/16/19 Page 53 of 101 Page ID
                                  #:1297

                                                              US 6,493,701 B2
                                 13                                                                          14
     E. Benefits                                                             do not hold for the case at hand. Note that the final result set
                                                                             is of the same size regardless of what join order is chosen.
        1. Selectivities of Binary Joins Versus N-ary Joins                  However, a bad join order may generate larger intermediate
      Sometimes, n-ary joins may have high Selectivity                       results than a good join order, and many of the rows in the
   although the individual binary joins have low selectivity. A              intermediate results may get discarded by later joins. This
   Simple, but extreme, example is given below. Consider a                   technique attempts to prevent generation of intermediate
   3-way join among three tables A, B, and C, with A.X=B.X                   rows that would get discarded later anyway.
   and B.X=C.X as the join predicates. Let the table A have                    F. Conclusion
   many rows, but only two values for A.X, 0 and 1. Let the                     A technique has been presented that can significantly
   table B also have many rows, but only two values for B.x,                 improve the performance of Some n-ary NLJs. The Simplic
   1 and 2. Let the table C also have many rows, but only two
   values for C.X., 0 and 2. The result of a join between any two            ity of the technique, and the benefits offered by it, make it
   tables is large, but the result of the 3-way join is Small. In            attractive for implementation in commercial database SyS
   Such cases, this technique can significantly reduce the cost              temS.
                                                                        15
   of performing the joins.                                                    G. Source code appendix
                            2. Star Joins                                      Appended here with as Appendix A are Source code list
                                                                             ings (in the C++programming language) providing further
      Consider a 3-way NLJ involving two dimension tables, A                 description of the present invention. An appropriate
   and B, and a fact table F, in that order. Let the join predicates         C++development environment (including compiler and
   be A.a-Fa and B.b=F.b. This is a star join, and is illustrated            linker) for compiling the Source code listings is available
   in FIG. 9.                                                                from a variety of vendors, including Microsoft Visual
      Consider a Scan of F. Suppose the conjunct A.a-Fa is                   C++available from Microsoft Corporation of Redmond,
   evaluated before the other conjunct. If no row in F matches               Wash.
   the first conjunct, the NU prematurely terminates the Scan of        25
                                                                               While the invention is described in Some detail with
   B, and it moves to the next row in A. Thus, this technique                Specific reference to a single-preferred embodiment and
   avoids the generation of unnecessary combinations in the                  certain alternatives, there is no intent to limit the invention
   Cartesian product.                                                        to that particular embodiment or those Specific alternatives.
                        3. Bad Join Orders                                   For instance, those skilled in the art will appreciate that
                                                                             modifications may be made to the preferred embodiment
     Sometimes the join order generated by the optimizer may                 without departing from the teachings of the present inven
   be bad, because of inaccurate Statistics or assumptions that              tion.

                                                                                        APPENDIX A
                                                                                     SOURCE CODE LISTINGS

                                             cgnarynlli.hpp    class definition of the CgScanNaryNLJ class, which sets up the jump
                                                               information for the n-ary nested loop join operator (LeNaryNLJOp).
                                                               This information lets the LeNaryNLJOp determine which
                                                               child-operator (i.e., table scan) to go back to whenever a given
                                                               join clause is not satisfied.
                                             cgnarynlli.cpp    source code for the CgScanNaryNLJ class methods.
                                             le narynlop.hpp class definition of the LeNaryNLJOp.
                                             le narynlop.cpp source code for the LeNaryNLJOp class methods.
                                             f** Gpkg CodeGen.CgScanNaryNLJ */
                                             # ifndef CGNARYNLJ HPP
                                             # define CGNARYNLJ HPP
                                             // Do not change the values for the following symbols
                                             # define CG NO DEPENDENCY                 -1
                                             # define CG DEPENDENCY NOTFOUND (CGMAXARITY + 1)
                                             f* forward declaration f
                                             struct LeNaryNLJInfo:
                                              * CScanNaryNLJ
                                              :
                                                    Class to manage predicate dependencies of a scan operator
                                              :
                                                    that is a child of n-ary NLJ operator. We track the dependencies
                                              :
                                                    of the scan predicates on the preceding siblings of the n-ary
                                              :        NLJ operator.
                                              :
                                                   MORE DOCUMENTATION: See le narynlop.hpp for some high level
                                              :
                                                   description of the code changes that implement n-ary NLJ operator
                                              :
                                                   and to get an idea of how this class fits into it.
                                              */
                                             class CgScanNaryNLJ
                                             {
                                             public:
                                                        * Initializes a new CgScanNaryNLJ object.
                                                        :

                                                        * Gparam int          Arity of NLJ




                                                                Exhibit 3
                                                                Page 52
Case 8:19-cv-01351-JVS-DFM Document 35-2 Filed 09/16/19 Page 54 of 101 Page ID
                                  #:1298

                                                                     US 6,493,701 B2
                                          15                                             16
                                            APPENDIX A-continued
                                             SOURCE CODELISTINGS
              :

              *: Gparam int             Number of elements in the array (3rd param)
              *: Gparam ScScalarList** Array of substitution lists of the operators
                               that are the preceding children of parent
               :
                               NLJ operator.
              CgScanNaryNLJ(int, int, ScScalarList **);
              f:
              :
                      Sets the #sargable predicates in CgScanNaryNLJ class object
              :

              * Gparam int              # Sargs
              :

              *: Gparam pPhdr                Proc header to allocate array for holding
                                    sarg dependency info
              void CsnSetNumSargs(int, PROC HDR *):
              f:
              :
                   Adds a predicate dependency.
              *: (aparam TREE * The tree node that supplies the value in
                                 predicate
              :

              * Gparam int               Sarg position if we are adding dependency for
              :
                                    a sargable predicate. -1 if we are adding the
              :
                                    dependency for a non-sargable predicate.
              void CsnAddDependency (TREE *, int);
              f:
              :
                     Computes the skip branch numbers (i.e. branch numbers to
                     skip to) for the sargs and evals. THIS SHOULD ONLY BE CALLED
                     AFTER ALL PREDICATE DEPENDENCES HAVE BEEN ADDED BY CALLING
                     CsnAddDependency().
                     This method allocates a new array to store the skip
                     branch numbers using the proc hdr passed in and returns
                     the array.
                    (Gparam PROC HDR * Proc header to allocate an array to hold
              :
                                 skip branch numbers.
              * Greturns Array holding skip branch numbers.
              LeNaryNLJInfo pCsnComputeSkip BranchNums(PROC HDR *);
              f:
              * Returns an array of sarg dependencies.
              SYB INLINE int*
              pCsnGetSargDependency();
   private:
              f:
              :
                      Gives the child number for the scan operator whose predicate
              :
                      dependencies are being tracked.
              SYB INLINE int
                  CsnGetThis BranchNum();
              f:
              :
                     Gets the adjusted dependency.
                      If the dependency is CG DEPENDENCY NOTFOUND, then we
                      conservatively use 1 less than this child number.
                    (Gparam int - the dependency to adjust
              :

              * Greturns - The adjusted dependency
              SYB INLINE int
                  CsnGetAdjusted Dependency(int);
              ScScalarList          ** ppCsnSubstLists;
              int                CsnNumSubstLists:
              int                CsnEvalDependency;
              int                CsnNumSargs;
              int              * pCsnSargDependency;
              int               CsnArityOfNLJ;
   #ifief USE INLINE
   #endilf
   # endif




                                                                           Exhibit 3
                                                                           Page 53
Case 8:19-cv-01351-JVS-DFM Document 35-2 Filed 09/16/19 Page 55 of 101 Page ID
                                  #:1299

                                                                    US 6,493,701 B2
                                         17                                              18
                                           APPENDIX A-continued
                                            SOURCE CODELISTINGS

   # include             <cgincludefiles.hpp>
   extern “C

   # include             <le operator.h>
   # include             <seq dcl.h>
   # include <cgnarynlli.hpp>
   # include <le scanop.hpp>
   #ifndef USE INLINE

   If
   If          CgScanNaryNLJ::CgScanNaryNLJ
   If
   If          Constructor for the CgScanNaryNLJ class. This class tracks the
   If          predicate dependency info for a scan operator that is a child of
   If          an n-ary NLJ operator.
   If
   If          Parameters
   If               ArityOfNLJ        - Arity of the n-ary NLJ
   If               NumSubstLists - # substitution lists in the array (3rd
   If                            param)
   If               ppSubstLists      - Array of substitution lists of the operators
   If                            that are the preceding children of parent
   If                             NLJ operator.
   If
   If
   CgScanNaryNLJ:CgScanNaryNLJ(int ArityOfNLJ, int NumSubstLists,
                            ScScalarList **ppSubstLists)
   {
             CsnArityOfNLJ = ArityOfNLJ;
                CsnNumSubstLists = NumSubstLists:
                ppCsnSubstLists = ppSubstLists;
                CsnEvalDependency = CG NO DEPENDENCY,
                pCsnSargDependency = NULL;
                CsnNumSargs = -1;
   If
   If          CgScanNaryNLJ::CgSetNumSargs
   If
   If          Sets the #sargable predicates in CgScanNaryNLJ class object.
   If
   If
   If          Parameters
   If               NumSargs      - # Sargsable predicates
   If               pPhdr                  - Proc header to allocate array for holding
   If                                 sarg dependency info
   If
   If          Side-effects
   If               Allocates an array for holding sarg dependency info
   If
   If
   void
   CgScanNaryNLJ:CsnSetNumSargs(int NumSargs, PROC HDR pPhdr)
                 CsnNumSargs = NumSargs;
               if (Num.Sargs > 0)
               {
                       pCsnSargDependency = new (pPhdr) intNumSargs,
                    If Initialize the dependency info.
                    for (int i = 0; i < NumSargs; i++)
                    {
                            pCsnSargDependency i = CG NO DEPENDENCY,


   If
   If          CgScanNaryNLJ::CsnAddDependency
   If
   If          Adds a predicate dependency.
   If
   If          Parameters
   If               pTree              - Pointer to a treenode holding a CONSTANT
   If                             that is referenced in the predicate
   If               SargPos            - Position of the sarg if we are adding
   If                             a predicate dependency for a sargable
   If                             predicate. -1 if we are adding the




                                                                          Exhibit 3
                                                                          Page 54
Case 8:19-cv-01351-JVS-DFM Document 35-2 Filed 09/16/19 Page 56 of 101 Page ID
                                  #:1300

                                                                   US 6,493,701 B2
                                      19                                                20
                                        APPENDIX A-continued
                                             SOURCE CODELISTINGS

   If                           predicate dependency for a non-sargable
   If                           predicate.
   If
   If      Side-effects
   If            The predicate dependencies tracked in CsnEvalDependency
   If            or pCsnSargDependency could get modified.
   If
   If
   void
   CgScanNaryNLJ:CsnAddDependency (TREE *pTree, int SargPos)
   {
           int             Found Index = CG DEPENDENCY NOTFOUND;
           CONSTANT pConst;
           int             i:
           SYB ASSERT(TOK CHECKCLASS(pTree->symnode.type, SYB CONST)):
           pConst = (CONSTANT *)pTree->left;
           SYB ASSERT(pConst);
           If LAVA RESOLVE: Revisit this.
           if (pConst->constat2 & (CONST2 VALUE KNOWNICONST2 MISSING PARM)) ||
               (pConst->constat & (CONST PARAMCONST SPEC VALUE KNOWN
                          CONST VARIABLE)))
           {
                 If No dependency in this case.
                 Found Index = CO NO DEPENDENCY,
                 goto skip search;
           SYB ASSERT(pConst->constat & CONST EXPR) ||
                     (pConst->constat & CONST COLUMN));
           // Locate the constant in the pTree in the Substitution lists.
           for (i = CsnNumSubstLists - 1; i>= 0; i--)
           {
                 ScScalarList        *pSubstList;
                 ScScalarter         ii;
                 ScScalarType        *pSubst:
                 pSubstList = ppCsnSubstLists i;
                 // Walk the Substitution list searching for pTree.
                 for (ii = pSubstList->begin (); ii = pSubstList->end(); ++ii)
                 {
                      pSubst = *i;
                       SYB ASSERT(pSubst->left);
                       SYB ASSERTOTOK CHECKCLASS(pSubst->sym.node.type,
                                          SYB CONST)):
                      if ((pSubst == pTree) || (pSubst->left == pTree->left))
                      {
                           If It seems like either both should match or
                           If neither.
                           SYB ASSERT(pSubst = pTree) &&.
                                 (pSubst->left == pTree->left));
                           Found Index = i:
                           break;


           if (Found Index == CG DEPENDENCY NOTFOUND)
           {
                // We did not find the CONSTANT in any Substitution list. This
                If case most probably indicates a bug. Hence this assertion.
                // However, when we compute skip branch numbers from the
                If dependencies, we use a conservative value and so the
                If optimized server should give correct results. See
                // the method CsnGetAdjusted Dependency() and the use of it
                 If for more info.
                 SYB ASSERT(0);
   skip search :
            if (TRACE(DECISION, 43)
           {
                TRACEPRINT(“(Branch = %d, sargpos = %d, dependency = %d)\n',
                            CsnGetThis BranchNum(), SargPos, Found Index):
           if (SargPos < 0)
           {
                // We are dealing with Evals here.
                if (Found Index > CsnEvalDependency)
                {
                     If Found a stronger dependency.
                        CsnEvalDependency = Found Index;




                                                                            Exhibit 3
                                                                            Page 55
Case 8:19-cv-01351-JVS-DFM Document 35-2 Filed 09/16/19 Page 57 of 101 Page ID
                                  #:1301

                                                               US 6,493,701 B2
                                    21                                           22
                                      APPENDIX A-continued
                                       SOURCE CODELISTINGS


                return;
          If We are dealing with Sargs.
          if (Found Index > pCsnSargDependency SargPos)
                If Found a stronger dependency.
                   pCsnSargDependencySargPos = Found Index;

   If
   If     CgScanNaryNLJ::pCsnComputeSkip BranchNums
   If
   If     Computes the skip branch numbers for the sargable and non-sargable
   If     predicates. This method should be called only after all the
   If     predicate dependencies for this scan operator have been added by
   If     calling CsnAddDependency() method.
   If
   If     Parameters
   If           pPhdr              - Proc header to allocate an array to hold
   If                         skip branch numbers
   If
   If     Side-effects
   If           The skip branch numbers are computed and stored.
   If
   If
   LeNaryNLJInfo *
   CgScanNaryNLJ::pCsnComputeSkip BranchNums(PROC HDR pPhdr)
          LeNaryNLJInfo        *pNaryNLJInfo:
          int        *pSkipTo:
          int        Skip Branch;
          // create an nary NLJ object.
          pNaryNLJInfo = new (pPhdr) LeNaryNLJInfo:
          If Nothing to calculate for eval dependencies.
          Skip Branch = CsnGetAdjusted Dependency( CsnEvalDependency);
          pNaryNLJInfo->LnEvalDepend = CsnEvalDependency;
          pNaryNLJInfo->LnEvalSkip Branch = Skip Branch;
          If If no sargs return here.
          if ( CsnNumSargs == 0)
          {
                pNaryNLJInfo->pLnSargSkip Branch = NULL;
                pNaryNLJInfo->pLnSargDepend = NULL;
                return pNaryNLJInfo:
          // Allocate array for skip branch numbers. LAVA RESOLVE we could
          If use the same array as sarg dependencies.
          pNaryNLJInfo->pLnSargSkip Branch = new (pPhdr) int. CsnNumSargs;
          pNaryNLJInfo->pLnSargDepend = pCsnSargDependency;
          If Just save a little dereferncing.
          pSkipTo = pNaryNLJInfo->pLnSargSkip Branch;
          If Do the computation for Sargs. What is happening below is
          ff best explained through an example.
          If Example: Suppose that the current scan is branch b of the nary
          If NLJ. Also, suppose that there are 3 sargs s1. S2 and s3. Also,
          If suppose that
          // - s1 is dependent on branch b1 of the nary NLJ.
          // - s2 is dependent on branch b2
          // - s3 is dependent on branch b3
          // Normally, if there is no match from this scan, NLJ fetches
          If next row from branch b - 1.
          If If s1 is the only sarg that was used, s2 and s3 can be
          // assumed to be non-existent. So if no row passed s1, NLJ
          // can fetch next row from b1 (instead of b - 1).
          If
          // If s1 and s2 were the only sargs used, then NLJ can fetch next
          // row from MAX (b1, b2). As long as the NLJ is positioned on same
          // row in b1 and same row in b2, there will not be any match from
          If this scan because no row passes both s1 and s2.
          SkipBranch = CsnGetAdjusted Dependency ( pCsnSargDependencyO);
          pSkipToIO = Skip Branch;
          for (int i = 1; i < CsnNumSargs; i++)
          {
                Skip Branch = CsnGetAdjusted Dependency.(
                                       pCsnSargDependencyi);
                pSkipToi = MAX (pSkipToi-1, Skip Branch);




                                                                    Exhibit 3
                                                                    Page 56
Case 8:19-cv-01351-JVS-DFM Document 35-2 Filed 09/16/19 Page 58 of 101 Page ID
                                  #:1302

                                                                      US 6,493,701 B2
                                         23                                             24
                                           APPENDIX A-continued
                                             SOURCE CODELISTINGS

               ff Update the skip branch dependency.
               Skip Branch = pNaryNLJInfo->LnEvalSkip Branch;
               pNaryNLJInfo->LnEvalSkip Branch = MAX (pSkipTo CsnNumSargs - 1),
                                                Skip Branch);
               return pNaryNLJInfo:
   SYB INLINE int
   CgScanNaryNLJ: CsnGetThis BranchNum()
               return CsnNumSubstLists:
   SYB INLINE int.
   CgScanNaryNLJ::pCsnGetSargDependency()
               return pCsnSargDependency;
   SYB INLINE int
   CgScanNaryNLJ: CsnGetAdjusted Dependency(int Dependency)
               int Skip Branch;
               Skip Branch = Dependency;
               if (Skip Branch == CG DEPENDENCY NOTFOUND)
               {
                    ff Conservatively, set the dependency as
                    If the immediately preceding branch.
                    Skip Branch = CsnGetThis BranchNum() - 1:
               return Skip Branch;
   ?: 8
    * Base class for all nary operators. The data and code that is
    * common for all nary operators should be moved to this class.
    */
   class LeNaryOp : public LeParentOp
   {
   public:
               SYB INLINE
               LeNaryOp(
                     LeVirtAddr              VA,
                     LeOperator              **pChilirenOps,
                     int                MaxChildNo,
                     PROC HDR           *pPhdr
                   );
               f** Make the destructor virtual f
              virtual -LeNaryOp() { };
              SYB INLINE virtual int LePoGetArity() const;
              SYB INLINE virtual LeOperator *LePoGetNthChild(int) const;
              SYB INLINE virtual void LePoSetNthChild(int, LeOperator *):
              SYB INLINE int LePoGetChildOpNo();
   protected:
              LeOperator                ** pLeNoChildren:
               int                        MaxChildNo:
   }:
   ?: 8
    :

    * Code changes for n-ary nested loop joins implementation

    * The changes to implement n-ary NLJ can be divided into the following
    * categories:
    :

    * 1. Support from the optimizer:
    :

    * The optimizer does not cost the n-ary NLJ optimizations being done
    * during execution. However, it does the following to increase the
    * benefit offered by n-ary NLJs.
    :

    * - Transitive closures are performed for join predicates (conceptually).
    :        So, if there are join predicates of the form A.x = B.x and B.x = Cx,
    :        then a predicate A.X = Cx is added. This allows more join orders to
   be
             considered. After the join order has been chosen, if the join order
             is {A, B, C, then the predicate B.X = C.x is dropped.
             This increases the number of cases where a query can benefit from
             the n-ary NLJ optimizations.




                                                                           Exhibit 3
                                                                           Page 57
Case 8:19-cv-01351-JVS-DFM Document 35-2 Filed 09/16/19 Page 59 of 101 Page ID
                                  #:1303

                                                                       US 6,493,701 B2
                                          25                                             26
                                            APPENDIX A-continued
                                              SOURCE CODELISTINGS

       - Star joins: Consider a star join between dimension tables A and B
         and a fact table F. Let the join predicates be Fa = A.a and
         Fb = B.b. When the optimizer is considering the use of an index
         on (Fa, F.b) or just Fa, it prefers the join order A, B, F to
         join order B, A, F if the costs for both these join orders is equal.
             This increases the benefit of n-ary NLJ for star joins.

       2.    Identifying which binary-joins need to be coalesced into n-ary
             joins.
             This is implemented in the method CgpNIJoin::cgpCodeGenTryNaryNLJO.
             This method is called from CgpNIJoin::cgpCodeGenO, which code
             generates a NLJ pop (pop = physical operator) coming from the
             optimizer. This method tries to see if a n-ary NLJ lava operator can
             can be generated. It also identifies which pops contribute to the
             children of the n-ary NLJ lava operator to be code generated.
       3.    Tracking predicate dependencies of a scan operator.
             This is implemented in CgScanNaryNLJ class. This class tracks the
             predicate dependencies of a scan operator that is a child of the
             n-ary NLJ.
       4.    Use of CgScanNaryNLJ class methods during the code generation of
             Scan operators.
             This is implemented by passing an additional parameter of type
             CgScanNaryNLJ * to several methods involved in the code generation
             of scan operator, such as
             - cgpCodeGen methods of the CgpScan class (which corresponds to scan
                 Pop) and its subclasses.
             - CSGenLava:CGConsScanCp method
             - Cg.Lavautils::CgCompileSargs(), Cg.Lavautils: CgCompileOnePredO,
                and C.Laval Jtils::CgCompilePredO method which compile the sargable
                and non-sargable predicates for the scan operator. As they compile
                the predicates, for each predicate dependency encountered, the
                method CgScanNaryNLJ:CsnAddDependency() is called to track all
   t   eSe
                dependencies.
       5.    A new lava execution operator n-ary NLJ
             This is implemented in LeNaryNLJOp class.
       6.    Access methods changes
             Access methods needs to track how many Sargs have been used. A new
             field sdes->sfailsargp has been added for this purpose. A macro
             SCAN UPDATE NUMSARGSUSED has been added. This macro is called by
             access methods for each row after the row is checked for sarg
             satisfiability.
   class LeNaryNLJContext: public LeOpContext
               friend class LeNaryNLJOp;
               f:
                 * Constructor for LeNaryNLJContext class. Note that this class
                * has the standard prototype recommended for the constructors
                *: of all operator context classes in lavaexec-pkg.
                * (aparam LeNaryNLJOp *           Pointer to the n-ary NLJ operator
                :

                *: Gparam LePlan FragContext * Pointer to plan fragment context
                */
               SYB INLINE
               LeNaryNLJContext(LeNaryNLJOp *, LePlan FragContext *):
   private:
               int LeNcNextChild;
   class LeNaryNLJOp : public LeNaryOp
   public:
               f:
                * Constructor for LeNaryNLJOp class.




                                                                          Exhibit 3
                                                                          Page 58
Case 8:19-cv-01351-JVS-DFM Document 35-2 Filed 09/16/19 Page 60 of 101 Page ID
                                  #:1304

                                                                      US 6,493,701 B2
                                          27                                            28
                                            APPENDIX A-continued
                                             SOURCE CODELISTINGS
               :

               *: Gparam LeVirtAddr              Virtual Address for this operator
               * Gparam int              Number of children
               :

               * Gparam LeOperator ** Array of child operators
               :

               * (aparam PROC HDR * Pointer to proc header
                */
               SYB INLINE
               LeNaryNLJOp(LeVirtAddr, int, LeOperator **, PROC HDR *):
               f:
               * Open method for LeNaryNLJOp operator
               :

               * Greturns LRET SUCCESS
               */
               LeRetnCode LeOpOpen();
               f:
               *: Next method for LeNaryNLJOp operator
               * Greturns LRET SUCCESS or LRET ENDOFSCAN
               */
               LeRetnCode LeOpNext();
               f:
               *: Close method for LeNaryNLJOp operator
               * Greturns LRET SUCCESS
               */
               LeRetnCode LeOpClose();
               f:
               * Acquire method for LeNaryNLJOp operator
               :

               * Greturns LRET SUCCESS
               */
               LeRetnGode LeOpAcquire();
               f:
               *: Release method for LeNaryNLJOp operator
               * Greturns LRET SUCCESS
               */
               LeRetnCode LeOpRelease();
               f:
               * Print method for LeNaryNLJOp operator
               */
               void LeOpPrint() const;
               f:
               * Show plan method for LeNaryNLJOp operator
               */
               void LeOpShowOp(int);
   priva
   }:
   # inc C e <port.h>       f* this MUST be first *f
   extern “C

   # inc   C
   # inc   C
   # inc   C
   # inc   C
   # inc   C
   # inc   C
   # inc   C
   # inc   C
   # inc   C
   # inc   C
   # inc   C
   # inc   C
   # inc   C
   # inc   C
   # inc   C
   # inc   C
   # inc   C
   # inc   C
   # inc   C
   # inc   C
   # inc   C
   # inc   C
   # inc   C




                                                                           Exhibit 3
                                                                           Page 59
Case 8:19-cv-01351-JVS-DFM Document 35-2 Filed 09/16/19 Page 61 of 101 Page ID
                                  #:1305




                                   Exhibit 3
                                   Page 60
Case 8:19-cv-01351-JVS-DFM Document 35-2 Filed 09/16/19 Page 62 of 101 Page ID
                                  #:1306

                                                                          US 6,493,701 B2
                                         31                                                 32
                                           APPENDIX A-continued
                                               SOURCE CODELISTINGS

             LeOperator                *pChildOp;
             LeScanCp              *pScanCp;
             int         i, Nexti;
             SYB BOOLEAN       NoMatch;
             Arity = LePoGetArity();
             pContext = (LeNaryNLJContext *)LeOpGetOpContext();
             // This variable tracks if the ith child (i.e. current child) returned
             If empty result set.
             NoMatch = FALSE:
             for (i = pContext-> LeNcNextChild; i < Arity;)
             {
                  // Do LeOpNext on ith Child.
                  pChildOp = LePoGetNthChild(i);
                   Ret = pChildOp->LeOpNext();
                   if (Ret == LRET ENDOFSCAN)
                       If No match. Find which child to do next on.
                       if (i == 0)
                       {
                              If No more rows from first child
                            goto end of scan;
                       pScanCp = pChildOp->LeIsscanOp();
                       if (pScanOp && NoMatch)
                       {
                              If This child is a scan op and it did not
                              If return any rows. In this case, use
                              // LeSoGetSkip BranchNum to find out the
                              // next child to do LeOpNextO on.
                              Nexti = pScanOp->LeSoGetSkip BranchNum(i);
   it if SANITY
                              if (TRACE(DECISION, 43) &&. (Nexti < i - 1))
                              {
                                   TRACEPRINT(“NLJ jump 9%d to %d\n",
                                       i, Nexti);
                              }
   # endif

                       else
                       {
                              // In this case, the next LeOpNext() is done
                              // on (i-1)th child.
                              Nexti = i - 1:
                       SYB ASSERT(Nexti>= -1);
                       If Close all children from i thru Nexti.
                       for (int j = i, j > Nexti; j--)
                       {
                            pChildOp = LePoGetNthChild();
                            Ret = pChildOp->LeOpClose();
                            SYB ASSERT(Ret == LRET SUCCESS):
                       ff Since we are about to alter i, NoMatch should
                       If be reset.
                       NoMatch = FALSE:
                       i = Nexti;
                       if (Nexti < 0)
                       {
                            If This is a special case, where a conjunct
                            // that is not dependent on ANY of the
                            If preceding branches failed. An example is
                            II when a predicate involving user constant
                              ff failed. In this case, we can terminate
                              // the join
                              goto end of scan;
                       continue;
                  f/ If not end of scan, it must be success. All errors
                  If through exceptions.
                  SYB ASSERT(Ret == LRET SUCCESS):
                  ff Since this scan returned a row, set NoMatch to FALSE
                  NoMatch = FALSE:
                  // Now we are ready to open next child.
                  if (i == Arity - 1)
                       f/ We found the row to return;




                                                                             Exhibit 3
                                                                             Page 61
Case 8:19-cv-01351-JVS-DFM Document 35-2 Filed 09/16/19 Page 63 of 101 Page ID
                                  #:1307

                                                                   US 6,493,701 B2
                                          33                                         34
                                          APPENDIX A-continued
                                             SOURCE CODELISTINGS

                       goto row return;
                  i = i + 1:
                  pChildOp = LePoGetNthChild(i);
                  Ret = pChildOp->LeOpOpenO;
                  SYB ASSERT(Ret == LRET SUCCESS):
                  If ith child has not returned any rows so far.
                  NoMatch = TRUE;
   end of Scan:
            pContext-> LeNcNextChild = i:
            return LRET ENDOFSCAN:
    rOW return:
            pContext-> LeNcNextChild = i:
            return LRET SUCCESS;
   If
   // LeNaryNLJOp: LeOpClose
   If       Close method for LeNaryNLJOp operator.
   If
   If Returns
   If         LRET SUCCESS
   If
   LeRetnGode
   LeNaryNLJOp: LeOpClose()
   {
            int                  Arity;
            LeRetnCode                Ret:
            Arity = LePoGetArity();
            for (int i = 0; i < Arity; i++)
            {
                 Ret = LePoGetNthChild(i)->LeOpClose();
                 SYB ASSERT(Ret == LRET SUCCESS):
            return LRET SUCCESS;
    }
   If
   // LeNaryNLJOp: LeOpRelease
   If       Release method for LeNaryNLJOp operator.
   If
   If Returns
   If         LRET SUCCESS
   If
   LeRetnGode
   LeNaryNLJOp: LeOpRelease()
   {
            int                  Arity;
            LeRetnCode                Ret:
            Arity = LePoGetArity();
            for (int i = 0; i < Arity; i++)
            {
                 Ret = LePoGetNthChild(i)->LeOpRelease();
                 SYB ASSERT(Ret == LRET SUCCESS):
            return LRET SUCCESS;
   If
   If LeNaryNLJOp:LeOpPrint
   If
   If       The print method for the LeNaryNLJOp operator.
   If
   ff GParameters:
   If
   ff GReturns:
   If
   ff GoSide-effects:
   If         Calls LeOpPrint method on children.
   If
   If
   void
   LeNaryNLJOp:LeOpPrint() const
   {
           int     N;
           N = LePoGetArity();
           TRACEPRINT(*===== NaryNLJoinOp with Arity = %d ======\n”, N);
           for (int i = 0; i < N, i++)




                                                                     Exhibit 3
                                                                     Page 62
Case 8:19-cv-01351-JVS-DFM Document 35-2 Filed 09/16/19 Page 64 of 101 Page ID
                                  #:1308

                                                                     US 6,493,701 B2
                                        35                                                                         36
                                          APPENDIX A-continued
                                            SOURCE CODELISTINGS

                   LePoGetNthChild(i)->LeOpPrint();

   If
   If        LeNaryNLJOp: LeOpShowOp()
   If
   If              Printing out the guts of the LeNaryNLJOp and call the child
   If               LeOpShowOp.
   If
   If        Parameters:
   If              int levelCfChild, level of child from the root.
   If
   If        Side Effects:
   If
   If        Returns:
   If
   void
   LeNaryNLJOp: LeOpShowOp(int levelOfChild)
   {
             int     N;
             char indt bufSHORTTEXT:
             N = LePoGetArity();
             f* LAVA RESOLVE:
             ** Need to replace TRACEPRINT to ex callprint()
             ** and add more infomation to show off.
             */
             le sPlanGetIndent(levelOfChild, indt buf);
             TRACEPRINT(“%s%s Operator with arity 96d\n",
                        indt buf, LE N NARYNLJOP, N);
             f* Call the Child LeOpShowOp() */
             for (int i = 0; i < N, i++)
             {
                  LePoGetNthChild(i)->LeOpShowOp(levelOfChild);

   SYB INLINE
   LeNaryNLJContext:LeNaryNLJContext(LeNaryNLJOp *, LePlan FragContext )
   {
               LeNcNext Child = 0;
   SYB INLINE
   LeNaryNLJOp:LeNaryNLJOp(LeVirtAddr VA, int NumChildren,
           LeOperator **ppChildOps, PROC HDR pPhdr)
           : LeNaryOp(VA, pp.ChildOps, NumChildren, pPhdr)



        What is claimed is:                                                                if the join condition is met, continuing down the join
      1. In a database System for representing information in                                 order to examine any Subsequent tables in the join
   database tables and for retrieving information from database                               order, if any, applying any Subsequent query
   tables in response to database queries, each database table                                conditions, if any, that must be met in order to
   comprising data records Storing information categorized into                               qualify for the query; and
   one or more database columns, each database column Stor                              in the instance that a set of rows under examination meets
   ing information as an attribute having a particular data type,                50
   a method for processing a database query Specifying a join                               Said Selection criteria, qualifying those rows as having
   of three or more tables, the method comprising:                                          Satisfied the particular database query.
     in response to receiving a particular database query Speci                          2. The method of claim 1, wherein Said join order Speci
        fying a join of three or more tables, determining a join                      fies a particular order for retrieving rows from the tables for
        order for examining the tables during query processing,                  55   examination during query execution.
        wherein Said particular database query specifies Selec                          3. The method of claim 2, wherein the rows retrieved for
        tion criteria including at least one join condition that                      examination are retrieved from a particular Sequence of the
          must exist between an inner table and an outer table that                   database tables.
           is not a directly preceding table in the join order;                         4. The method of claim 2, wherein the rows retrieved for
        retrieving rows from Successive tables per the join order,               60   examination includes at least Some rows retrieved from an
           including:                                                                 index for one of the database tables.
           determining whether a join condition that is being                           5. The method of claim 1, wherein said particular database
            tested refers back to a more-Outer table that is not a                    query comprises an SQL-based query from a client database
             directly preceding table,                                                application.
          if the join condition is not met, fetching the next row,               65     6. The method of claim 1, wherein those rows that are
             if any, from Said more-Outer table whose just-tested                     qualified as having Satisfied the Selection criteria are
            condition failed, and                                                     returned as a query result.


                                                                       Exhibit 3
                                                                       Page 63
Case 8:19-cv-01351-JVS-DFM Document 35-2 Filed 09/16/19 Page 65 of 101 Page ID
                                  #:1309

                                                       US 6,493,701 B2
                                37                                                                    38
      7. The method of claim 1, wherein said step of retrieving               exists between an inner table and an outer table that is
   rows is performed by accessing Successive tables per the                  not a directly preceding table in the join order;
   join order.                                                             while performing query execution using nested loop join
      8. The method of claim 1, wherein said step of retrieving              technique, if a join condition which is not met refers
   rows is performed using nested loop join technique.                       back to a more-Outer table that is not a directly pre
      9. The method of claim 1, wherein, when the join con                   ceding table, fetching the next row, if any, from that
   dition is not met, Subsequent comparisons for the join                    more-Outer table whose just-tested join condition
   condition are eliminated.
      10. The method of claim 1, further comprising: when the                 failed;
   join condition is not met, Storing information in a Scan                if the join condition is met, continuing down the join order
   descriptor that indicates why the condition is not met.                    to examine any Subsequent tables in the join order, if
     11. The method of claim 10, wherein the information                       any, applying any Subsequent query conditions, if any,
   Stored in the Scan descriptor includes information indicating              that must be met in order to qualify for the query; and
   that a particular Search argument failed during testing of the          in the instance that a set of rows under examination meets
   join condition.                                                  15        all conditions of the database query, qualifying those
      12. The method of claim 1, wherein the join condition                   rows as having Satisfied the database query.
   tests for equality between two values.                                   16. The improved method of claim 15, further compris
      13. The method of claim 1, wherein the join condition              ing:
   tests for inequality between two values.                                 providing a Scan descriptor for indicating why a particular
      14. The method of claim 1, wherein the join condition                   join condition is not met.
   compares two fields from the tables.                                     17. The improved method of claim 16, wherein said scan
      15. An improved method for performing nested loop join             descriptor allows determination of Said more-Outer table
   query execution for a database query received by a database           whose just-tested join condition failed.
   System, Said query execution including examination of Val                18. The method of claim 15, wherein each join condition
   ues from rows retrieved from Successive tables pursuant to       25   Specifies a comparison of reference values retrieved from
   a join order, the improvement comprising:                             rows of the database tables.
      determining that the database query Specifies a join of
         three or more tables, where at least one join condition




                                                           Exhibit 3
                                                           Page 64
Case 8:19-cv-01351-JVS-DFM Document 35-2 Filed 09/16/19 Page 66 of 101 Page ID
                                  #:1310




                           Exhibit 4




                                   Exhibit 4
                                   Page 65
Case 8:19-cv-01351-JVS-DFM Document 35-2 Filed 09/16/19 Page 67 of 101 Page ID
                                  #:1311
                                                                                                                             US007882100B2


  (12)   United States Patent                                                                       (10) Patent No.:                         US 7.882,100 B2
         Andrei                                                                                     (45) Date of Patent:                                  Feb. 1, 2011
  (54)    DATABASE SYSTEM WITH METHODOLOGY                                                               6,996,557 B1           2/2006 Leung et al.
          FOR GENERATING BUSHY NESTED LOOP                                                               7,076.477 B2           7/2006 Lin et al.
          JOIN TREES
                                                                                                         7,139,749 B2          11/2006 Bossman et al.
  (75) Inventor: Mihnea Andrei, Issy les Moulineaux                                                      7,171,398 B2           1/2007 Bestgen et al.
                 (FR)                                                                                    7,184,998 B2           2, 2007 Nica
                                                                                                         7,523.462 B1 * 4/2009 Nesamoney et al. ........ T19,318
  (73) Assignee: Sybase, Inc., Dublin, CA (US)                                                  2004/0006561 A1                 1/2004 Nica ............................. 707/3
                                                                                                2004/O220923 A1                11, 2004 Nica
  (*) Notice:            Subject to any disclaimer, the term of this
                         patent is extended or adjusted under 35
                         U.S.C. 154(b) by 1774 days.
  (21) Appl. No.: 10/905,861                                                                                               OTHER PUBLICATIONS

  (22) Filed:            Jan. 24, 2005                                                       Andrei et al., Proceedings of the 27th VLDB Conference, Roma,
                                                                                             Italy, 2001, pp. 1-10.*
  (65)                      Prior Publication Data                                           Leonard D. Shapiro, David Maier, Paul Benninghoff, Keith Billings,
          US 2006/O167865A1                Jul. 27, 2006                                     Yubo Fan, Kavita Hatwal, Quan Wang, Yu Zhang, Hsiao min Wu, and
                                                                                             Bennet Vance. Exploiting upper and lower bounds in top-down query
  (51)    Int. C.                                                                            optimization. In Proceedings of Ideas '01, pp. 20-33, 2001.*
          G06F 7/30                    (2006.01)
                                                                                                                    (Continued)
  (52)    U.S. Cl. ........................ 707/714; 707/719, 707/797
  (58)    Field of Classification Search ................. 707/23,                           Primary Examiner Cheyne D Ly
                                   707/10, 714, 719, 797; 709/201                            (74) Attorney, Agent, or Firm—John A. Smart; G. Mack
          See application file for complete search history.                                  Riddle
  (56)                      References Cited                                                 (57)                                ABSTRACT
                     U.S. PATENT DOCUMENTS
         5,121.494. A        6, 1992 Dias et al.                                             A database system with methodology for generating bushy
         5,345,585 A         9/1994 Iyer et al.                                              nested loop join trees is described. In one embodiment, for
         5,412,804   A       5, 1995   Krishna
         5,412,806   A       5, 1995   Du et al.                                             example, an improved method is described for optimization
         5,446,886   A       8, 1995   L                                                     of a query requesting data from a database, the method com
         5,469,568   A      11/1995    Schiefer et al.                                       prises steps of generating a left deep operator tree for return
         5,495,605   A       2f1996    Cadot                                                 ing data requested by the query based on traversing a left deep
         5,694,591   A      12, 1997   Du et al.                                             operator tree search space; transforming the left deep opera
         5,758,335 A         5/1998 Gray                                                     tortree into a semantically correct structure for returning data
         5,822,750 A        10, 1998 Jouet al.                                               requested by the query; and building a query execution plan
         6,021405. A         2/2000 Celis et al.                                             for returning data requested by the query based on the seman
         6.421,663 B1        7/2002 Chen et al.                                              tically correct structure.
         6,665,663 B2 * 12/2003 Lindsay et al. ................. 707/4
         6,757,670 B1        6/2004 Inohara et al.
         6,807,546 B2       10/2004 Young-Lai                                                                            52 Claims, 13 Drawing Sheets
                                                                                   BGIN                     A00
                                                                                                                   70
                                                             SEARCHFORBEGINNING OF PARTIAL CUTER JOINGROU
                                                                                                                   702
                                                               BEGINNING OF PARTIALUTER JOIN GROUPFOUND
                                                                                                              - 703
                                                             SEARCHFCRTCP LTCFPARTIAL CUTERN 3ry
                                                                                                                   704
                                                                    TOPLIMIT OF OUTER JOIN GROUP FOUND
                                                                                                                   705
                                                            DETERMINEF ANY TRANSFORMNEED CN SUBTREE BELOW
                                                           THISOUTERJINGRUP, IFTRANSFORMNEEDECBELOW THIS
                                                              GROUP, REGURSIVELY PERFORMNEEDEDTRANSFORM
                                                                                                                   708
                                                              FNOTRANSFORMNEEDED BELOW GROUP, EXIT OUT OF
                                                              RECURSION AND ACCUMULATELEAFS OF THIS GROUP
                                                            OUTERMOST LEAF THAT IS NOTPART OF THIS GRUPSPUT
                                                                CNTO LIST WITH INNER CHILDREN CF THE GROUP
                                                                                                                   797
                                                            TRAVERSELIST OF LEAFSAND GENERATE BUSHYSUBTREE
                                                                                                              - 708
                                                            BUSHYSUBTREE CONNECTED BACKAS CHILD WITHOUTER
                                                           JOIN ON THE OUTERSIDE, ANDINNER JOIN ON THE INNERSIDE
                                                            BU8HY SUBTREE RETURNEAN CONNECTE BACK TO TX
                                                                                 CIN.


                                                                                    ONE




                                                                              Exhibit 4
                                                                              Page 66
Case 8:19-cv-01351-JVS-DFM Document 35-2 Filed 09/16/19 Page 68 of 101 Page ID
                                  #:1312

                                                           US 7,882,100 B2
                                                                    Page 2

                    OTHER PUBLICATIONS                                   Swami, A. et al. A Polynomial Time Algorithm for Optimizing Join
                                                                         Queries, Proceedings of the IEEE Conference of Data Engineering,
  Kremer et al. A Survey of Query Optimization in Parallel Databases,    pp. 345-354, Apr. 1993.
  York University, Nov. 1, 1999, pp. 1-29.*                              Ono, K. et al. Measuring the Complexity of Join Enumeration in
  Von, V., Algeraic Query Optimization in Database Systems,              Query Optimization, Proceedings of the 16th International Confer
  Universitate Mannheim, 1999, pp. 1-139.*                               ence on Very Large Data Bases, pp. 314-325, Aug. 1990.
  McKenna, W. J. Efficient Search in Extensible database query opti      Ioannidis, Y.E. et al. Randomized Algorithms for Optimizing Large
  mization: The Volcano Optimizer Generator, University Microfiles       Join Queries, Proceedings of ACM SIGMOD Conference of Man
  International, 1993, pp. 1-152.*                                       agement of Data, pp. 312-321, Apr. 1990.
  Evrendilek et al., Distributed and Parallel Databases, 5, 77-114       Swami, A., Optimization of Large Join Queries: Combining Heuris
  (1997).*                                                               tics and Combinatorial Techniques, Proceedings of ACM SIGMOD
  Scheufele et al., PODS 97 Tucson Arizona, USA, 1997, pp. 238           Conference of Management of Data, pp. 367-376, May 1989.
  248.*                                                                  Swami, A. et al. Optimization of Large Join Queries, Proceedings of
  Wilschutet al., SIGMOND 95, San Jose, CA USA, 1995, pp. 115            ACM SIGMOD Conference of Management of Data, pp. 8-17. May
  126*                                                                   1988.
  Steinebrunn, M. et al. Heuristic and Randomized Optimization for       Krishnamurthy, R. et al. Optimization of Non-recursive Queries,
  the Join Ordering Problem, VLDB Journal, vol. 6: 191-208, 1997.        Proceedings of the 12th International Conference on Very Large Data
  Vance, B. etal, Rapid Bushy Join-Order Optimization with Cartesian     Bases, pp. 128-137, Aug. 1986.
  Products, Proceedings of ACM SIGMOD Conference of Manage               Ibaraki.T. etal. On the Optimal Nesting Order for Computing N-Re
  ment of Data, pp. 35-46, Jun. 1996.                                    lational Joins, ACM Transaction on Database Systems, vol. 9: pp.
  Cluet, S. et al. On the Complexity of Generating Optimal Left-Deep     482-502, Sep. 1984.
  Processing Trees with Cross Products, Proceedings of the Fifth Inter   Selinger, P.G. et al. Access Path Selection in a Relational Database
  national Conference on Database Theory, pp. 54-67, Jan. 1995.          Management System. Proceedings of ACM SIGMOD Conference of
  Galindo-Legaria, C., Uniformly-Distributed Random Generation of        Management of Data, pp. 23-34. May 1979.
  Join Orders, Proceedings of the International Conference on Data       Wong, E. et al. Decomposition a Strategy for Query Processing,
  base Theory, pp. 280-293, Jan. 1995.                                   ACM Transaction on Database Systems, 1(3): pp. 223-241, Sep.
  Galindo-Legaria, C. et al. Fast, Randomized Join-order                 1976.
  Selection Why Use Transformations?, Proceedings of the Interna
  tional Conference on Very Large Data Bases, pp. 85-95, Sep. 1994.      * cited by examiner




                                                                   Exhibit 4
                                                                   Page 67
Case 8:19-cv-01351-JVS-DFM Document 35-2 Filed 09/16/19 Page 69 of 101 Page ID
                                  #:1313




                                   Exhibit 4
                                   Page 68
Case 8:19-cv-01351-JVS-DFM Document 35-2 Filed 09/16/19 Page 70 of 101 Page ID
                                  #:1314

  U.S. Patent            Feb. 1, 2011           Sheet 2 of 13              US 7.882,100 B2




                                             2OO


                  2013               201b.                   2O1C                2O1C

       APPLICATION       APPLICATION               BROWSER            APPLICATION        2O1
        PROGRAM 1         PROGRAM 2                PROGRAM            PROGRAMN




                               OPERATING SYSTEM
         (e.g., WINDOWS 9X/NT/2000/XP, SOLARIS, UNIX, LINUX, MAC OS, OR LIKE)
                                                                  GRAPHICAL
                                                                USER INTERFACE


                                                                                        210
                                  DEVICE DRIVERS
                                   (e.g., WINSOCK)



                                 BIOS
                             (MICROCODE)




                                  DISPLAY MONITOR
                                  NETWORK INTERFACE
                                  COMM PORT
                                  KEYBOARD
                                  MODEM
                                  MOUSE
                                  DISKS
                                  PRINTER

                                        FIG 2




                                             Exhibit 4
                                             Page 69
Case 8:19-cv-01351-JVS-DFM Document 35-2 Filed 09/16/19 Page 71 of 101 Page ID
                                  #:1315




                                   Exhibit 4
                                   Page 70
Case 8:19-cv-01351-JVS-DFM Document 35-2 Filed 09/16/19 Page 72 of 101 Page ID
                                  #:1316

  U.S. Patent         Feb. 1, 2011            Sheet 4 of 13            US 7.882,100 B2




                           SEARCHENGINE
                                     440




           LOGICAL                                             PHYSICAL
         PROPERTIES                                           OPERATORS
             420                                                 430




                             EQUIVALENCE
                             CLASSES 410

                              BASE (EQUIV)
                              MODULE 411

                                                                  PLAN CACHE
                             SINGLE TABLE              ab              450
                                EOC 412


                            MULTIPLE TABLE
                                EOC 413




                               FIG. 4




                                           Exhibit 4
                                           Page 71
Case 8:19-cv-01351-JVS-DFM Document 35-2 Filed 09/16/19 Page 73 of 101 Page ID
                                  #:1317

  U.S. Patent             Feb. 1, 2011        Sheet 5 of 13           US 7.882,100 B2




      501


             QUERY TREE



      51O


            SEARCHENGINE


                   BEST PLAN (IF SERIAL)
                   OR
                   SET OF PLANS (IF PARALLEL)

             TRANSFORM

              MODULE              se                             PARALLEL
                                                                            -50
                                                                SCHEDULER


                   BEST PLAN                             BEST PLAN
                                                                               54O


                                                              CODE GENERATOR




                                         FIG. 5




                                           Exhibit 4
                                           Page 72
Case 8:19-cv-01351-JVS-DFM Document 35-2 Filed 09/16/19 Page 74 of 101 Page ID
                                  #:1318

  U.S. Patent         Feb. 1, 2011       Sheet 6 of 13       US 7.882,100 B2




                                PLAN 61O




                    OuterJoin: r2 = S2




                                         OuterJoin: S1= t1




                             FIG. 6A



                                     Exhibit 4
                                     Page 73
Case 8:19-cv-01351-JVS-DFM Document 35-2 Filed 09/16/19 Page 75 of 101 Page ID
                                  #:1319

  U.S. Patent         Feb. 1, 2011        Sheet 7 of 13                 US 7.882,100 B2



                              LEFT DEEP TREE PLAN 620


                                         NJOIn 1




                                                   IndScant. S1=t.1
                        NJoin2




                                                          NJoin2




                                     IndScan S. r2 = S2            IndScant: S1=t.1



                                      FIG. 6C


                                       Exhibit 4
                                       Page 74
Case 8:19-cv-01351-JVS-DFM Document 35-2 Filed 09/16/19 Page 76 of 101 Page ID
                                  #:1320

  U.S. Patent         Feb. 1, 2011       Sheet 8 of 13       US 7.882,100 B2


                                     BEGIN                    7OO
                                                                     701

           SEARCH FOR BEGINNING OF PARTIAL OUTER JOIN GROUP

                                                                     702

              BEGINNING OF PARTIAL OUTER JOIN GROUP FOUND.

                                                                     703

            SEARCH FOR TOP LIMIT OF PARTIAL OUTER JOIN GROUP

                                                                     704

                  TOP LIMIT OF OUTER JOIN GROUP FOUND.

                                                                     705

          DETERMINE IF ANY TRANSFORM NEEDED IN SUBTREE BELOW
         THIS OUTER JOIN GROUP. IF TRANSFORM NEEDED BELOW THIS
            GROUP, RECURSIVELY PERFORMNEEDED TRANSFORM.


            IF NOTRANSFORM NEEDED BELOW GROUP, EXIT OUT OF
            RECURSION AND ACCUMULATE LEAFS OF THIS GROUP.
          OUTERMOST LEAF THAT IS NOT PART OF THIS GROUP IS PUT
              ONTO LIST WITH INNER CHILDREN OF THE GROUP.




           BUSHY SUBTREE CONNECTED BACK AS CHILD WITHOUTER
         JOIN ON THE OUTER SIDE, AND INNER JOIN ON THE INNER SIDE.
          BUSHY SUBTREE RETURNED AND CONNECTED BACK TO TOP
                               JOIN.




                                 FIG 7A
                                      Exhibit 4
                                      Page 75
Case 8:19-cv-01351-JVS-DFM Document 35-2 Filed 09/16/19 Page 77 of 101 Page ID
                                  #:1321

  U.S. Patent             Feb. 1, 2011        Sheet 9 of 13             US 7.882,100 B2




                                                                             711

                      THE FRONT OF THE LIST OF LEAVES IS OBTANED.

                                                                             712
                                                                        1.
                THIS LEAF AT THE FRONT OF THE LIST IS POPPED FROM THE
                LIST AND ISIDENTIFIED AS OUTERMOST LEAF. OUTER OJ ID
                          OF THIS OUTER LEAF IS ALSO OBTANED.

                                                                             713

                WHILE LIST OF LEAVES IS NOTEMPTY, NEXT LEAF ISPOPPED
                     FROM LIST AND INNER OJID FOR THIS INNER LEAF IS
                                         OBTAINED.


                                                              714

               YES
                                                          -            NO
                                 LEAVES IN SAME JOIN GROUP
                             OUTER OJ ID == INNER OJID)?


                         -71                           716
       IF IN THE SAME JOIN GROUP,
         THEN THIS INNER LEAF IS                 OTHERWISE, IF THE INNER ISA
           CONSUMED AND THE                       DIRECT CHILD OF THE OUTER,
       PROCESS PROCEEDS TO STEP                  THE METHOD IS RECURSIVELY
        717 TO GENERATE THE JOIN                  CALLED AND STEPS 7.11-714
                  NODE.                                ARE REPEATED.


           CONTINUE TO FIG. 7C
                                                                        FROM FIG 7C




                                         FIG. 7B



                                           Exhibit 4
                                           Page 76
Case 8:19-cv-01351-JVS-DFM Document 35-2 Filed 09/16/19 Page 78 of 101 Page ID
                                  #:1322

  U.S. Patent         Feb. 1, 2011      Sheet 10 of 13    US 7.882,100 B2




                                                               TO FIG 7B

                         CONTINUE FROM FIG 7B
                                                               717

        THE JOIN NODE IS GENERATED FOR JOINING THE OUTER AND
                               THE INNER




          THE JOIN THEN BECOMES THE NEW OUTER LEAF AND THE
         METHOD LOOPS BACK TO STEP 711 WHILE THE SAME OUTER
                    JOIN GROUP IS BEING PROCESSED.




        THE METHOD EXITS THE LOOPIN THE EVENT A NESTINGLEVEL
                              HAS ENDED.




        WHEN THE LAST NESTINGLEVEL HAS ENDED AND ALL OF THE
       LEAVES HAVE BEEN CONSUMED, THE TRANSFORMED SUBTREE
                             IS RETURNED




                              FIG 7C




                                     Exhibit 4
                                     Page 77
Case 8:19-cv-01351-JVS-DFM Document 35-2 Filed 09/16/19 Page 79 of 101 Page ID
                                  #:1323

  U.S. Patent               Feb. 1, 2011       Sheet 11 of 13       US 7.882,100 B2


                              y

                           f V
                          / \
                         /     V
                        | | \
                         / V \
                        / <----> \
                       1801: check V
                                                            A


                                  808: set as child / \
                                  <------------         /       W
                                       -----
                       802: found top 807: build the
              803: find W group         bushy tree
                 group /\              A
                 limit...
               | A
               | A
               V        /
                       804: found top               806: accumulate top
                        ^ group limit                 group leafs
                        /W
                       f \
                   |         W
                   / |            \
                  / V     \
                 / <----> \
                1805: check V




                                           FIG. 8
                                            Exhibit 4
                                            Page 78
Case 8:19-cv-01351-JVS-DFM Document 35-2 Filed 09/16/19 Page 80 of 101 Page ID
                                  #:1324

  U.S. Patent         Feb. 1, 2011      Sheet 12 of 13                    US 7.882,100 B2




                                                     1.
                                         D<
                                     1               N
                              D<
                           1          N
                1           N                    T
                                                          -----------------------------------------
                                                              KEY
                                                              D< JOIN
                        FIG. 9A


                    -1
                       DC S.

                         1.
                           D< N

                    -1
                       D< N
                  DC
                1         N
                                                           - - - -KEY”




                                                             D- 5x
                                                              D-3 JOIN
                         FIG. 9B

                                     Exhibit 4
                                     Page 79
Case 8:19-cv-01351-JVS-DFM Document 35-2 Filed 09/16/19 Page 81 of 101 Page ID
                                  #:1325

  U.S. Patent         Feb. 1, 2011      Sheet 13 of 13    US 7.882,100 B2




                                                                 1001
         LEFT DEEP SUBTREES REQUIRING TRANSFORMATION FOR
        SEMANTIC CORRECTNESS OF SEMI-JOIN DETECTED DURING
                    SEARCH SPACE INSPECTION

                                                                 10O2

        TAGLEFT DEEP SUBTREES REOURING TRANSFORMATION TO
               INDICATE THAT A TRANSFORMS NEEDED.

                                                            ? 1003
            AFTER SEARCHENGINE HAS GENERATED PLAN FOR
         EXECUTION OF QUERY, TRANSFORMMODULE RECOGNIZES
        LEFT DEEP SUBTREES REQUIRING TRANSFORMATION BASED
          ON TAGS APPLIED DURING SEARCH SPACE INSPECTION

                                                                 1004

        TRANSFORMATION PERFORMED TO TRANSFORM LEFT DEEP
          SUBTREE INTO SEMANTICALLY CORRECT TREE SHAPE.




                               FIG. 10




                                     Exhibit 4
                                     Page 80
Case 8:19-cv-01351-JVS-DFM Document 35-2 Filed 09/16/19 Page 82 of 101 Page ID
                                  #:1326

                                                        US 7,882,100 B2
                                 1.                                                                       2
      DATABASE SYSTEM WITH METHODOLOGY                                    from data files, information retrieved from or updated in such
       FOR GENERATING BUSHY NESTED LOOP                                   files, and so forth, all without user knowledge of the under
                   JOIN TREES                                             lying system implementation. In this manner, the DBMS
                                                                          provides users with a conceptual view of the database that is
             CROSS REFERENCE TO RELATED                                   removed from the hardware level. The general construction
                    APPLICATIONS                                          and operation of database management systems is well
                                                                          known in the art. See e.g., Date, C., “An Introduction to
    The present application is related to the following com               Database Systems, Seventh Edition’, Part I (especially Chap
  monly-owned, presently-pending application(s): application              ters 1-4), Addison-Wesley, 2000.
  Ser. No. 10/711,931, filed Oct. 13, 2004, entitled “Database       10      One purpose of a database system is to answer queries
  System with Methodology for Parallel Schedule Generation                requesting information from the database. A query may be
  in a Query Optimizer”. The disclosure of the foregoing appli            defined as a logical expression over the data and the data
  cation is hereby incorporated by reference in its entirety,             relationships set forth in the database, and results in the iden
  including any appendices or attachments thereof, for all pur            tification of a subset of the database. Consider, for instance,
  poses.                                                             15   the execution of a request for information from a relational
                                                                          DBMS. In operation, this request is typically issued by a
                  COPYRIGHT STATEMENT                                     client system as one or more Structured Query Language or
                                                                          “SQL queries for retrieving particular data from database
     A portion of the disclosure of this patent document con              tables on a server. The syntax of SQL is well documented, see
  tains material which is Subject to copyright protection. The            e.g., “Information Technology—Database languages—
  copyright owner has no objection to the facsimile reproduc              SQL, published by the American National Standards Insti
  tion by anyone of the patent document or the patent disclosure          tute as American National Standard ANSI/ISO/IEC 9075:
  as it appears in the Patent and Trademark Office patent file or         1992, the disclosure of which is hereby incorporated by ref
  records, but otherwise reserves all copyright rights whatso             CCC.
  eVe.                                                               25
                                                                            SQL queries express what results are requested but do not
                       APPENDIX DATA                                      state how the results should be obtained. In other words, the
                                                                          query itself does not tell how the query should be evaluated by
     Computer Program Listing Appendix under Sec. 1.52(e):                the DBMS. Rather, a component of the DBMS called the
  This application includes a transmittal under 37 C.F.R. Sec.       30
                                                                          optimizer determines the “plan” or the best method of access
  1.52(e) of a Computer Program Listing Appendix. The                     ing the data to implement the SQL query. The query optimizer
  Appendix, which comprises text file(s) that are IBM-PC                  is responsible for transforming an SQL request into an access
  machine and Microsoft Windows Operating System compat                   plan composed of specific implementations of the algebraic
  ible, includes the below-listed file(s). All of the material dis        operator selection, projection, join, and so forth. The role of a
  closed in the Computer Program Listing Appendix can be             35
                                                                          query optimizer in a relational DBMS system is to find an
  found at the U.S. Patent and Trademark Office archives and is           adequate execution plan from a search space of many seman
  hereby incorporated by reference into the present application.          tically equivalent alternatives.
     Object Description: SourceCode.txt, size: 16122 Bytes,                  Modern query processing relies on the theoretical basis of
  created: Jan. 24, 2005 9:09:54 AM: Object ID: File No. 1;               any RDBMS: relational algebras. The query execution plan of
  Object Contents: Source code.                                      40
                                                                          a query is an implementation of the relational algebra expres
                                                                          sion that describes that query. For instance, consider the fol
               BACKGROUND OF INVENTION                                    lowing query:
     1. Field of the Invention
                                                                          SELECT ra, SUM (s.a) FROM r, s
    The present invention relates generally to data processing       45
                                                                          WHERE rb=S.b ANDr.c=0
  environments and, more particularly, to a database system               GROUP BY ra
  with methodology for generating bushy nested loop join                     The above query can be described by the following canonic
  trees.
                                                                          relational expression:
     2. Description of the Background Art
     Computers are very powerful tools for storing and provid        50
  ing access to vast amounts of information. Computer data
  bases are a common mechanism for storing information on                                 (group <ra: Sum(s.a.)>
  computer systems while providing easy access to users. A                                     (filter < r b = s. band rc = 0 >
                                                                                                  (join <true
  typical database is an organized collection of related infor                                         r
  mation stored as “records' having “fields” of information. As      55                                S
  an example, a database of employees may have a record for                                        )
  each employee where each record contains fields designating                                  )
  specifics about the employee. Such as name, home address,
  salary, and the like.
     Between the actual physical database itself (i.e., the data     60      Optimization is the process of finding the best query execu
  actually stored on a storage device) and the users of the               tion plan (QEP) with the same semantics (i.e., result) as the
  system, a database management system or DBMS is typically               SQL query. This can be formalized as the search for the best
  provided as a software cushion or layer. In essence, the                physical relational expression that is equivalent to the canonic
  DBMS shields the database user from knowing or even caring              relational expression of the SQL query. The above expression
  about the underlying hardware-level details. Typically, all        65   is called “canonic” as it is based on the SQL standard that
  requests from users for access to the data are processed by the         specifies the semantics of declarative SQL queries by func
  DBMS. For example, information may be added or removed                  tional means: it gives the combination of relational operations
                                                               Exhibit 4
                                                               Page 81
Case 8:19-cv-01351-JVS-DFM Document 35-2 Filed 09/16/19 Page 83 of 101 Page ID
                                  #:1327

                                                         US 7,882,100 B2
                                   3                                                                        4
  that produce the outcome of the query. The optimizer typi                    During a scan of tables, the outer tuple is stable (i.e., it is
  cally uses logical operators for the canonic relational repre             not changed or advanced during the scan on the inner side)
  sentation of the query. The logical operators are called “logi            and the current value of r1 is the same. Accordingly, a “push
  cal as they refer to pure mathematical concepts: there is no              down” can be performed on the inner side by pushing down
  assumption about the algorithm that would implementalogi                  the value of the current tuple of r on the current inner side of
  cal operator, nor about the representation of a derived table.            s. This pushdown enables the value of the current tuple ofr to
      The optimizer than builds physical operator plans or plan             be used in qualifying the tuples of s that have s1=r1. In other
  fragments which are semantically equivalent to the canonic                words, during the scan of S, the join clause that was S1 r1
  relational expression, and compares the estimated costs of                becomes a search argument (S1-constant). This is the case
  alternative plans or plan fragments. The physical operators          10   because for the entire duration of the scan of s, r1 is constant.
  are called “physical as they correspond to the algorithms and                One limitation of many current optimizers having a bot
  data structures implemented by the execution engine of the                tom-up search engine is that they can only perform a one-level
  database system. In general, several physical operators are               pushdown. The inner side of a NLJ can include a scan of a
  associated with a given logical operator, as several algorithms           table (either table scan or index scan), but implementation of
  implement a given algebraic relational operator. For instance,       15   more complex structures, such as a join, on the inner side is
    join' is a common operation in an RDBMS. A database                     problematic in current optimizers, particularly if the opti
  query may specify a join' between two (binary join) or more               mizer employs a “bottom-up' search Strategy.
  (nary join) tables. Each table itself is composed of rows and                Many optimizer search engines operate in a bottom-up
  columns. A join logical operator is implemented by Nested                 fashion by incrementally building Small plan fragments (e.g.,
  Loop Join, Merge Join, and Hash.Join. The optimizer com                   single table Scan, two table joins, three table joins, and so
  pares alternatives and finally retains the best physical plan             forth) starting with the leaves. The plans and permutations are
  that fully implements the query, with the best physical plan              generated bottom-up, the costs are estimated bottom-up, and
  being selected based on estimated execution costs. For                    properties (if any) are also propagated bottom-up. The opti
  example, for a given query the optimizer may determine that               mizer thus gradually builds alternative total plans (i.e., plans
  it is most advantageous to implement a join logical operator         25   that have the same semantics as the SQL query and are can
  using a NestedLoop.Join physical operator. Optimization and               didates to become the final query execution plan) and esti
  execution of queries involving joins have been extensively                mates their costs using a cost model. The optimizer typically
  discussed in the literature. See, e.g., Selinger, Patricia G., et.        keeps the partial plans in a cache which is referred to as the
  al., “Access Path Selection in a Relational Database Manage               “plan cache'.
  ment System.” ACM SIGMOD Conference, pp. 23-34, 1979                 30      In order to implement an inner bushy tree structure inside a
  which deals withfinding optimal join orders and join methods              NLJ, a bottom-up search engine would have to start incre
  to use. See, e.g., Shapiro, Leonard D. "Join Processing in                mentally building small plan fragments on the inner side.
  Database Systems with Large Main Memories.” TODS 11(3),                   However, a problem in doing so is that when the Small plan
  pp. 239-264, 1986 and Graefe, Goetz, et. al., “Hash Joins and             fragments are built on the inner side, the search engine does
  Hash Teams in Microsoft SQL Server.” VLDB, pp. 86-97,                35   not yet know what the outer side will be. Typically, the outer
  1998 which deal with merge joins and hash joins. See, e.g.,               side will be found later when that specific inner side is being
  Roussopoulos, Nick and Kang, Hyunchul, “Pipeline N-way                    put inside the NLJ. However, at the point the plan fragments
  Join Algorithm Based on the 2-way Semijoin' which deals                   are built on the inner side, the outer side that would do the
  with use of semi-join based approaches to process multijoin               pushdown is not yet known. Similarly, the predicates that
  queries efficiently. See, e.g., Dewitt, David J., et. al., “Nested   40   would become search clauses as a result of the pushdown are
  Loops Revisited.” PDIS, pp. 230-242, 1993 which deals with                also unknown. As the predicates are not yet known, costs also
  parallelization of joins. The disclosures of the foregoing are            cannot be determined. The optimizer cannot determine a cost
  hereby incorporated by reference. For further description of              yet because it does not really know the behavior. This also
  nested loop joins, see e.g., commonly-owned U.S. Pat. No.                 means that the optimizer cannot have equivalence class com
  6,493,701 by Ponnekanti, Nagavamsi titled “Database sys              45   petition as it cannot prune away plan fragments that are not
  tem with methodogy providing faster N-ary nested loop                     promising (i.e., those with higher costs). As a result of these
  joins, the disclosure of which is hereby incorporated by                  factors, attempting to do a deep pushdown on the inner side of
  reference.                                                                a NLJ in current bottom-up search engines results in expo
     However, there are issues in implementing certain opera                nential complexity (both in space and in time) in terms of the
  tors in current optimizers. Consider, for example, the follow        50   number of plan fragments that are generated.
  ing query:                                                                   For these reasons, bottom-up search engines currently gen
  SELECT * FROMrs                                                           erate only simple leaves and not inner bushes on the inner side
                                                                            of a NestedLoop.Join. In contrast, a search engine can typi
  WHERE r1=S1                                                               cally generate bushy trees for Merge Join and Hash.Join. To
    The query execution plan for this query may be imple               55   have bushy trees with a NLJ, the search engine typically must
  mented with a NestedLoop Join (NLJ) that has table r on the               use a stored index or a multi-table reformatting. This means
  outer side and tables on the inner side. The NLJ would obtain             that it must store the results of an n-table subjoin in a work
  each and every outer tuple in table r. For each outer tuple that          table that has an index which is then used inside a NLJ. This
  qualifies, values in those columns are obtained. Next, for each           approach of building a stored index is an expensive operation
  outer tuple a full scan of the inner side (tables) is performed.     60   as building the stored index and materializing a result set
  If no index is available on the inner side, this may involve a            involves logical and physical I/O (input/output). The problem
  line-by-line scan of each row of the inner table. If an index             with an approach of generating only simple leaves on the
  were available on the inner side, then instead of scanning                inner side of a NLJ is that some queries (e.g., queries that have
  every line, only the lines that are qualified by the index would          outer joins) do need, given the semantics of the query, a bushy
  be scanned. In either case, for each and every outer tuple, a        65   tree structure on the inner side. In some cases, the best pos
  scan is opened on the inner side to Scan all of the tuples that           sible plan uses a NLJ and requires abushy tree structure on the
  qualify.                                                                  inner side.
                                                                 Exhibit 4
                                                                 Page 82
Case 8:19-cv-01351-JVS-DFM Document 35-2 Filed 09/16/19 Page 84 of 101 Page ID
                                  #:1328

                                                         US 7,882,100 B2
                                  5                                                                       6
     One approach for generating abushy tree in a NLJ is to pass           constructing a query execution plan for executing the query
  local information in the plan. This involves telling a join node         based on the transformed plan.
  that given that the outer join did not generate any tuples, it is           In another embodiment, for example, a system of the
  necessary to generate the null Substitution tuple (or "phantom           present invention for optimization of a query requesting data
  tuple'). This approach of passing local information in the               from a database is described that comprises: a search engine
  plan is inconsistent with the use of a modern, operator spaced           for traversing a left deep operator tree search space and gen
  query plan in which each operator is independent of each                 erating a left deep operator tree plan for returning data
  other operator in the query plan. These operators are designed           requested by the query; a transform module for transforming
  to be "plug and play in that any operator can be put over (and           the left deep operator tree into a bushy tree structure; and a
  under) any other operator in a plan. Accordingly, it would be       10   code generator for generating a query execution plan for
  desirable to use an approach that avoids use of the phantom              returning data requested by the query based on the bushy tree
  tuple in a conceptually acceptable manner.                               Structure.
     Another issue to be addressed is that when a bushy tree
  structure is required by the semantics of a query, generating                      BRIEF DESCRIPTION OF DRAWINGS
  this structure currently results in increased complexity of the     15
  search space. In general, bushy trees utilize more memory                  FIG. 1 is a very general block diagram of a computer
  than left deep trees in the plan cache. In the case of a database        system (e.g., an IBM-compatible system) in which software
  installation in which memory is limited, it would be advan               implemented processes of the present invention may be
  tageous to generate a bushy tree structure without increasing            embodied.
  the space usage of the plan cache.                                          FIG. 2 is a block diagram of a software system for control
     What is needed is a method for building abushy tree inside            ling the operation of the computer system.
  a NLJ in an optimizer that uses a bottom-up search strategy.                FIG. 3 illustrates the general structure of a client/server
  The solution should build a bushy NLJ tree that correctly                database system suitable for implementing the present inven
  captures the semantics of the query while avoiding the                   tion.
  expense of building a stored index. Ideally, the Solution           25     FIG. 4 is a high-level block diagram illustrating compo
  should also be implemented in a manner which does not                    nents of an optimizer with which the present invention may be
  require an increase in space utilization during query optimi             preferably implemented.
  Zation. The present invention provides a solution for these and            FIG. 5 is a high-level flow diagram illustrating the process
  other needs.
                                                                      30
                                                                           ing of a query in an optimizer constructed in accordance with
                                                                           the present invention.
                 SUMMARY OF INVENTION                                        FIG. 6A is a block diagram illustrating a plan with a bushy
                                                                           inner branch.
     A database system with methodology for generating bushy                  FIG. 6B is a block diagram illustrating a left deep plan for
  nested loop join trees is described. In one embodiment, for              a sample query.
                                                                      35
  example, an improved method of the present invention is                     FIG. 6C is block diagram illustrating a right deep tree plan
  described for optimization of a query requesting data from a             for the sample query of FIG. 6B.
  database, the method comprises steps of generating a left                   FIG. 7A comprises a flowchart illustrating the method
  deep operator tree for returning data requested by the query             steps of operation of the method of the present invention for
  based on traversing a left deep operator tree search space;         40
                                                                           performing a deep pushdown transformation.
  transforming the left deep operator tree into a semantically                FIGS. 7B-C comprise a single flowchart illustrating the
  correct structure for returning data requested by the query;             methodology for building a subtree in further detail.
  and building a query execution plan for returning data                      FIG. 8 is a flow diagram providing another illustration of
  requested by the query based on the semantically correct                 the methodology of the present invention for transforming a
  Structure.                                                          45   left deep subtree into a bushy tree shape.
     In another embodiment, for example, a system of the                      FIG. 9A is a diagram of a left deep nested loop join (NLJ)
  present invention for optimization of a query requesting data            tree generated by the optimizer based on the above query.
  from a database is described that comprises: a search engine                FIG.9B is a diagram illustrating a query plan structure
  for building a left deep operator tree for returning data                having a semi-join with only ron the outer side and a left deep
  requested by the query based on traversing a left deep opera        50   tree includings, t, u, v on the inner side of the semi-join.
  tortree search space; a transform module for transforming the               FIG. 10 is a high-level flowchart illustrating the approach
  left deep operator tree into a semantically correct tree struc           of the present invention for performing a semi-join transfor
  ture; and a generator module for generating a query execution            mation.
  plan for returning data requested by the query based on the
  semantically correct tree structure.                                55                   DETAILED DESCRIPTION
     In yet another embodiment, for example, in a database
  system, a method of the present invention is described for                                         Glossary
  optimization of a query, the method comprises steps of gen
  erating a plurality of candidate Subplans for executing the                 The following definitions are offered for purposes of illus
  query, with at least Some of the candidate Subplans structured      60   tration, not limitation, in order to assist with understanding
  as left deep nested loop join Subtrees; building a plan for              the discussion that follows.
  executing the query based on selecting candidate Subplans                   Bottom-up search strategy: A bottom-up search Strategy is
  having favorable execution costs; determining whether any                a type of search strategy where optimal query plans are gen
  left deep nested loop join subtree of the plan should be trans           erated from optimal Subplans in a bottom-up fashion. The
  formed to a bushy tree shape; creating a transformed plan by        65   plans and permutations are generated bottom-up. Also, the
  transforming any left deep nested loop join Subtrees deter               costs are estimated bottom-up and properties (if any) are
  mined to need transformation to a bushy tree shape; and                  propagated bottom-up.
                                                                Exhibit 4
                                                                Page 83
Case 8:19-cv-01351-JVS-DFM Document 35-2 Filed 09/16/19 Page 85 of 101 Page ID
                                  #:1329

                                                         US 7,882,100 B2
                                 7                                                                           8
     Bushy tree plan: A bushy tree plan is a query plan in which               Iterator: In the currently preferred embodiment of the
  Some join operations have two or more direct children that are            present invention, query results are encapsulated using itera
  also join operations. Non-bushy plans are typically referred to           tors, which are self-contained software objects that accept a
  as left deep trees (in which the right child is a scan operator)          stream of rows from null or n-ary data sets. The role of an
  or a join list in which tables are joined in linear order. For            iterator is to process many iterations of a data set across many
  further description of a bushy tree search space, see e.g.,               nodes in serial or parallel. For each iteration of a data set, the
  Vance, B. etal “Rapid Bushy Join Order Optimization with                  iterator applies a predefined behavior to the data set being
  Cartesian Products”, in Proceedings of ACM SIGMOD Con                     processed, manipulating the data according to the specifica
  ference of Management of Data, pp 35-46, June 1996, the                   tion of that iterator. For example, Scanning rows from a table
  disclosure of which is hereby incorporated by reference.             10   on disk can be the behavior of one type of iterator. A key
     Core optimizer: The core optimizer is a component of the               feature of iterators is that regardless of what type the iterator
  present invention that generates a set of optimal query plans             is and what behavior is associated with it, all iterators follow
  (or subplans) that are then analyzed to select the best plan              the same mode and have the same external interface. They all
  (i.e., the plan or Subplan having most favorable (i.e., lowest)           open data streams, iteratively read the streams, process it and
  execution costs).                                                    15   close the streams.
     Cost based pruning: Cost based pruning is a type of pruning               Left deep tree plan: A left deep tree plan is a type of query
  technique where portions of a search space (tree shapes,                  plan structure in which right nodes are always leaf nodes.
  permutations, access methods) are skipped purely based on                 Left-deep trees are desirable because they reduce the need to
  cost estimates applicable to a query.                                     materialize intermediate results and for several types of join
    Derived table: A derived table is the result set of a relational        implementations they result in more efficient execution plans.
  operator.                                                                 For further description of left deep processing trees, see e.g.,
     Directed acyclic graph: A directed graph is a graph whose              Cluet, S. et al. “On the Complexity of Generating Optimal
  edges are ordered pairs of vertices (nodes). Each edge of a               Left-Deep Processing Trees with Cross Products', in Pro
  directed graph can be followed from one node (vertex) to the              ceedings of the Fifth International Conference on Database
  next. A directed acyclic graph is a directed graph where no          25   Theory, pp 54-67, January 1995, the disclosure of which is
  path starts and ends at the same node.                                    hereby incorporated by reference.
     Equivalence class: An equivalence class is a grouping of                  Logical operator: A logical operator (LOP) is a relational
  plans or Subplans covering the same tables of a database. The             algebra operator that is not associated or tied to a specific
  characteristics of an equivalence class are that an equivalence           algorithm or implementation. “Scan' and join' are examples
  class is identified by its set of underlying tables and that its     30   of logical operators.
  candidate plans (or Subplans) compete with each other to be                  Logical property: A logical property is a property that is
  part of the best total plan. For example, a sub-plan joining              common to a set of subplans associated with a set of tables
  tables A and B is in a different equivalence class than a                 (equivalence class). An example would be the “row count
  Subplan joining tables B and C. The plan cache contains the               since no matter how the set of tables are joined the same row
  set of created equivalence classes (Eqcs).                           35   should exist after the same predicates are applied.
     Enforcer: The enforcer nodes (operators) used in the cur                  Multi-way joins: Multi-way joins consist of join queries in
  rently preferred embodiment of the present invention gener                which some tables join to two or more tables resulting in Star
  ate properties such as ordering, partitioning, and the like. At           join and Snow flake join configurations.
  each node in a search graph all useful properties are made                   Operators: The query processing (QP) modules of the sys
  available either through eager enforcement by explicitly             40   tem of the present invention break down relational queries
  applying the enforcer or by derivation from child nodes. In               into relational operators. Relational operators are represented
  prior database server systems properties were obtained by                 as nodes in the query plan trees. The query plans are trans
  explicitly enforcing them, in Some cases unnecessarily, when              formed (e.g., into logical operators, physical operators, and
  available as side-products of child operators.                            execution engine operators) while passing through different
     Equivalence class: An equivalence class describes the set         45   query processing modules: prep (preprocessing) phase, core
  of Subplans that combine a given Sub-set of generic tables.               optimizer, code generator, and execution engine.
  The equivalence class also contains the logical properties of                Ordering: Ordering refers to a specific sequence (ascend
  those Subplans.                                                           ing or descending) of attributes in a result set as would occur
     Execution engine operators: The execution module of the                from an index scan or a sort.
  currently preferred embodiment of the present invention rep          50      Physical operator: A physical operator is an algorithm
  resents the query plan as a tree of operators (similar to the             implementing a logical operator (e.g., Scan, Sort-merge join,
  optimizer's physical plan-tree). These operators are referred             nested loop join, and so forth).
  to hereinas execution engine operators or Lava engine opera                  Physical property: A physical property (or POP) is a prop
  tors (LeOp).                                                              erty that is associated with a physical operator and depends on
     Existence Scan: An existence scan is based on stopping the        55   the actual algorithm implemented by that operator and on the
  scan of an existence table as soon as a tuple was fully qualified         physical properties of its children (hence, recursively, on the
  at the top level, when each existence table is placed only after          physical operators in the Subplan). For example, the ordering
  all non-existence tables correlated to it. It is typically intro          (from an index scan or sort) of the outer child is usually
  duced by tables from a flattened EXISTS subquery.                         inherited after Subsequent join operators are evaluated, but
     Generic table: A generic table normally refers to a table         60   each plan in an equivalence class has potentially different
  referenced in a query, but also is a convenient abstraction to            orderings depending on the underlying operators used in the
  represent any object that is permutated in the join order by the          subplan POP
  optimizer. For example, a subquery can be modeled as a                       Physical query plan: Physical operator trees are the end
  generic table.                                                            products of the core optimizer of the present invention.
     In-order join: An in-order join is a join operation where         65      Plan cache: A plan cache stores useful partial plans (plan
  some (or all) of the joining attributes from the outer are                fragments or Subplans) that may be necessary in future con
  ordered, as would occur from a sort or index scan.                        struction of complete plans.
                                                                 Exhibit 4
                                                                 Page 84
Case 8:19-cv-01351-JVS-DFM Document 35-2 Filed 09/16/19 Page 86 of 101 Page ID
                                  #:1330

                                                         US 7,882,100 B2
                                                                                                        10
    Projection: The set of attributes available on the output of            99 (or SQL3) in 1999; see e.g., “Information Technology—
  an operator. This implies a minimal set of attributes in which            Database Languages—SQL, Parts 1-5’ published by the
  each attribute is needed by some parent of the respective                 American National Standards Institute as American National
  operator.                                                                 Standard INCITS/ISO/IEC 9075-(1-5)-1999 (formerly
     Property model: The optimizer of the present invention                 ANSI/ISO/IEC 9075-(1-5) 1999), the disclosure of which is
  includes a property model designed to represent efficiently               hereby incorporated by reference.
  combinations of orderings so that maximal use is made of any                 Stored table: A fully materialized table, stored tables are
  ordering available from an index scan or a sort node. Parti               either of persistent base tables, transient worktables, or table
  tioning is another property that is modeled in the optimizer of           value constructors.
  the present invention.                                               10      Subplan or plan fragment: A Subplan or plan fragment is a
     Pruning: Pruning is a technique of search space control in             tree of physical operators that is a portion of a (full) query
  which only promising Subplans are retained (i.e., the ones that           execution plan (as defined above) or a candidate to become a
  could be part of the best total plan). In the currently preferred         portion of a (full) query execution plan.
  embodiment of the present invention, the optimizer uses cost                 Top down search engine: An approach to evaluating plans
  based pruning and heuristics based pruning.                          15   in the optimizer search space in which a parent operator is
     Query execution plan or QEP: A query execution plan or                 evaluated prior to evaluating the respective child operators.
  QEP is a data structure that is interpreted by the relational             Introduction
  database management system’s execution module or engine.                     Referring to the figures, exemplary embodiments of the
  In the currently preferred embodiment of the present inven                invention will now be described. The following description
  tion, a QEP is a tree of relational algorithms applied to input           will focus on the presently preferred embodiment of the
  tuple streams. A (logical level) relational expression is com             present invention, which is implemented in desktop and/or
  posed of (logical level) relational operators; it is a tree of            server Software (e.g., driver, application, or the like) operating
  logical nodes. A QEP or plan is composed of physical level                in an Internet-connected environment running under an oper
  relational operators (or algorithms); it is a tree of physical            ating system, such as the Microsoft Windows operating sys
  nodes. These physical operators are nodes in a tree that have        25
                                                                            tem. The present invention, however, is not limited to any one
  children. A tree of physical operators is a subplan or the full           particular application or any particular environment. Instead,
  (final) plan. A plan is the full plan if it covers the total seman        those skilled in the art will find that the system and methods
  tics of the query (i.e., if the result set of the root node of the        of the present invention may be advantageously embodied on
  plan tree delivers the result set of the query).                          a variety of different platforms, including Macintosh, Linux,
    Relational database: A relational database is a collection of      30
  data items organized as a set of formally-described tables                Solaris, UNIX, FreeBSD, and the like. Therefore, the descrip
  from which data can be accessed or reassembled in many                    tion of the exemplary embodiments that follows is for pur
  different ways without having to reorganize the database                  poses of illustration and not limitation. The exemplary
  tables. The relational database was invented by E. F. Codd at             embodiments are primarily described with reference to block
  IBM in 1970. A relational database employs a set of tables           35   diagrams or flowcharts. As to the flowcharts, each block
  containing data fitted into predefined categories. Each table             within the flowcharts represents both a method step and an
                                                                            apparatus element for performing the method step. Depend
  (which is sometimes called a relation) contains one or more               ing upon the implementation, the corresponding apparatus
  data categories in columns. The standard user and application             element may be configured in hardware, Software, firmware,
  program interface to a relational database is the Structured              or combinations thereof.
  Query Language (SQL), defined below.                                 40
     Scalar: Scalar is a term for an SQL expression that pro                Computer-Based Implementation
  duces a single value (i.e., not a set of values).                            Basic System Hardware (e.g., for Desktop and Server
     Search criteria: A user specified or system determined cri             Computers)
  teria used to influence optimization techniques used to gen                  The present invention may be implemented on a conven
  erate plans.                                                         45   tional or general-purpose computer system, such as an IBM
     Search engine: The search engine refers to a component of              compatible personal computer (PC) or server computer. FIG.
  the query optimizer of the present invention that generates               1 is a very general block diagram of a computer system (e.g.,
  and evaluates alternative execution plans. The search engine              an IBM-compatible system) in which software-implemented
  includes as three components: Search criteria, search space,              processes of the present invention may be embodied. As
  and search strategy. The search engine constitutes a major           50   shown, system 100 comprises a central processing unit(s)
  component of the core optimizer.                                          (CPU) or processor(s) 101 coupled to a random-access
     Search space: Search space refers to the exhaustive set of             memory (RAM) 102, a read-only memory (ROM) 103, a
  plans considered for selection by the search engine.                      keyboard 106, a printer 107, a pointing device 108, a display
     Semi-join: A semi-join is a valid relational version of the            or video adapter 104 connected to a display device 105, a
  existence scan that does not rely on non-local information.          55   removable (mass) storage device 115 (e.g., floppy disk, CD
  Typically these are introduced by flattening of EXISTS sub                ROM, CD-R, CD-RW, DVD, or the like), a fixed (mass)
  queries.                                                                  storage device 116 (e.g., hard disk), a communication
     SQL: SQL stands for Structured Query Language. The                     (COMM) port(s) or interface(s) 110, a modem 112, and a
  original version called SEQUEL (structured English query                  network interface card (NIC) or controller 111 (e.g., Ether
  language) was designed by IBM in the 1970s. SQL-92 (or               60   net). Although not shown separately, a real time system clock
  SQL/92) is the formal standard for SQL as set out in a docu               is included with the system 100, in a conventional manner.
  ment published by the American National Standards Institute                  CPU 101 comprises a processor of the Intel Pentium family
  in 1992; see e.g., “Information Technology—Database lan                   of microprocessors. However, any other Suitable processor
  guages—SQL', published by the American National Stan                      may be utilized for implementing the present invention. The
  dards Institute as American National Standard ANSI/ISO/              65   CPU 101 communicates with other components of the system
  IEC 9075: 1992, the disclosure of which is hereby                         via a bi-directional system bus (including any necessary
  incorporated by reference. SQL-92 was superseded by SQL                   input/output (I/O) controller circuitry and other “glue” logic).
                                                                 Exhibit 4
                                                                 Page 85
Case 8:19-cv-01351-JVS-DFM Document 35-2 Filed 09/16/19 Page 87 of 101 Page ID
                                  #:1331

                                                         US 7,882,100 B2
                              11                                                                          12
  The bus, which includes address lines for addressing system               Devices that will be commonly connected locally to the inter
  memory, provides data transfer between and among the Vari                 face 110 include laptop computers, handheld organizers,
  ous components. Description of Pentium-class microproces                  digital cameras, and the like.
  sors and their instruction set, bus architecture, and control                IBM-compatible personal computers and server comput
  lines is available from Intel Corporation of Santa Clara, Calif.          ers are available from a variety of vendors. Representative
  Random-access memory 102 serves as the working memory                     vendors include Dell Computers of Round Rock, Tex.,
  for the CPU 101. In a typical configuration, RAM of sixty                 Hewlett-Packard of Palo Alto, Calif., and IBM of Armonk,
  four megabytes or more is employed. More or less memory                   N.Y. Other suitable computers include Apple-compatible
  may be used without departing from the scope of the present               computers (e.g., Macintosh), which are available from Apple
  invention. The read-only memory (ROM) 103 contains the               10   Computer of Cupertino, Calif., and Sun Solaris workstations,
  basic input/output system code (BIOS)—a set of low-level                  which are available from Sun Microsystems of Mountain
  routines in the ROM that application programs and the oper                View, Calif.
  ating systems can use to interact with the hardware, including               Basic System Software
  reading characters from the keyboard, outputting characters                  FIG. 2 is a block diagram of a software system for control
  to printers, and so forth.                                           15   ling the operation of the computer system 100. As shown, a
     Mass storage devices 115, 116 provide persistent storage               computer software system 200 is provided for directing the
  on fixed and removable media, such as magnetic, optical or                operation of the computer system 100. Software system 200,
  magnetic-optical storage systems, flash memory, or any other              which is stored in system memory (RAM) 102 and on fixed
  available mass storage technology. The mass storage may be                storage (e.g., hard disk) 116, includes a kernel or operating
  shared on a network, or it may be a dedicated mass storage. As            system (OS) 210. The OS 210 manages low-level aspects of
  shown in FIG. 1, fixed storage 116 stores a body of program               computer operation, including managing execution of pro
  and data for directing operation of the computer system,                  cesses, memory allocation, file input and output (I/O), and
  including an operating System, user application programs,                 device I/O. One or more application programs, such as client
  driver and other support files, as well as other data files of all        application software or “programs' 201 (e.g., 201a, 201b,
  sorts. Typically, the fixed storage 116 serves as the main hard      25   201c, 201d) may be “loaded' (i.e., transferred from fixed
  disk for the system.                                                      storage 116 into memory 102) for execution by the system
     In basic operation, program logic (including that which                100. The applications or other software intended for use on
  implements methodology of the present invention described                 the computer system 100 may also be stored as a set of
                                                                            downloadable processor-executable instructions, for
  below) is loaded from the removable storage 115 or fixed             30   example, for downloading and installation from an Internet
  storage 116 into the main (RAM) memory 102, for execution                 location (e.g., Web server).
  by the CPU 101. During operation of the program logic, the                   Software system 200 includes a graphical user interface
  system 100 accepts user input from a keyboard 106 and                     (GUI) 215, for receiving user commands and data in a graphi
  pointing device 108, as well as speech-based input from a                 cal (e.g., "point-and-click”) fashion. These inputs, in turn,
  voice recognition system (not shown). The keyboard 106               35   may be acted upon by the system 100 in accordance with
  permits selection of application programs, entry of keyboard              instructions from operating system 210, and/or client appli
  based input or data, and selection and manipulation of indi               cation module(s) 201. The GUI 215 also serves to display the
  vidual data objects displayed on the screen or display device             results of operation from the OS 210 and application(s) 201,
  105. Likewise, the pointing device 108, such as a mouse, track            whereupon the user may supply additional inputs or terminate
  ball, pen device, or the like, permits selection and manipula        40   the session. Typically, the OS 210 operates in conjunction
  tion of objects on the display device. In this manner, these              with device drivers 220 (e.g., “Winsock' driver Windows
  input devices Support manual user input for any process run               implementation of a TCP/IP stack) and the system BIOS
  ning on the system.                                                       microcode 230 (i.e., ROM-based microcode), particularly
     The computer system 100 displays text and/or graphic                   when interfacing with peripheral devices. OS 210 can be
  images and other data on the display device 105. The video           45   provided by a conventional operating system, Such as
  adapter 104, which is interposed between the display 105 and              Microsoft Windows 9x, Microsoft Windows NT, Microsoft
  the systems bus, drives the display device 105. The video                 Windows 2000, or Microsoft Windows XP, all available from
  adapter 104, which includes video memory accessible to the                Microsoft Corporation of Redmond, Wash. Alternatively, OS
  CPU 101, provides circuitry that converts pixel data stored in            210 can also be an alternative operating system, such as the
  the video memory to a raster signal suitable for use by a            50   previously mentioned operating systems.
  cathode ray tube (CRT) raster or liquid crystal display (LCD)                Client-Server Database Management System
  monitor. A hard copy of the displayed information, or other                  While the present invention may operate within a single
  information within the system 100, may be obtained from the               (standalone) computer (e.g., system 100 of FIG. 1), the
  printer 107, or other output device. Printer 107 may include,             present invention is preferably embodied in a multi-user com
  for instance, an HP LaserJet printer (available from Hewlett         55   puter system, such as a client/server system. FIG.3 illustrates
  Packard of Palo Alto, Calif.), for creating hardcopy images of            the general structure of a client/server database system 300
  output of the system.                                                     Suitable for implementing the present invention. As shown,
     The system itself communicates with other devices (e.g.,               the system 300 comprises one or more client(s) 310 con
  other computers) via the network interface card (NIC) 111                 nected to a server 330 via a network 320. Specifically, the
  connected to a network (e.g., Ethernet network, Bluetooth            60   client(s) 310 comprise one or more standalone terminals 311
  wireless network, or the like), and/or modem 112 (e.g., 56K               connected to a database server system 340 using a conven
  baud, ISDN, DSL, or cable modem), examples of which are                   tional network. In an exemplary embodiment, the terminals
  available from 3Com of Santa Clara, Calif. The system 100                 311 may themselves comprise a plurality of standalone work
  may also communicate with local occasionally-connected                    stations, dumb terminals, or the like, or comprise personal
  devices (e.g., serial cable-linked devices) via the communi          65   computers (PCs) such as the above-described system 100.
  cation (COMM) interface 110, which may include a RS-232                   Typically, such units would operate under a client operating
  serial port, a Universal Serial Bus (USB) interface, or the like.         system, such as a Microsoft (registered trademark) Windows
                                                                 Exhibit 4
                                                                 Page 86
Case 8:19-cv-01351-JVS-DFM Document 35-2 Filed 09/16/19 Page 88 of 101 Page ID
                                  #:1332

                                                          US 7,882,100 B2
                                13                                                                           14
  client operating system (e.g., Microsoft (registered trade                 issue one or more SQL commands to the server 330. SQL
  mark) Windows 95/98, Windows 2000, or Windows XP).                         commands may specify, for instance, a query for retrieving
     The database server system 340, which comprises Sybase                  particular data (i.e., data records meeting the query condition)
  (registered trademark) Adaptive Server (registered trade                   from the database table(s) 350. In addition to retrieving the
  mark) Enterprise (available from Sybase, Inc. of Dublin,              5    data from database server table(s) 350, the clients 310 also
  Calif.) in an exemplary embodiment, generally operates as an               have the ability to issue commands to insert new rows of data
  independent process (i.e., independently of the clients), run              records into the table(s), or to update and/or delete existing
  ning under a server operating system such as Microsoft (reg                records in the table(s).
  istered trademark) Windows NT, Windows 2000, or Windows                       SQL statements or simply "queries' must be parsed to
  XP (all from Microsoft Corporation of Redmond, Wash.),                10   determine an access plan (also known as “execution plan” or
  UNIX (Novell), Solaris (Sun), or Linux (Red Hat). The net                  "query plan”) to satisfy a given query. In operation, the SQL
  work 320 may be any one of a number of conventional net                    statements received from the client(s) 310 (via network 320)
  work systems, including a Local Area Network (LAN) or                      are processed by the engine 360 of the database server system
  Wide Area Network (WAN), as is known in the art (e.g., using               340. The engine 360 itself comprises a parser 361, a normal
  Ethernet, IBM Token Ring, or the like). The network 320               15   izer 363, a compiler 365, an execution unit 369, and an access
  includes functionality for packaging client calls in the well              methods 370. Specifically, the SQL statements are passed to
  known Structured Query Language (SQL) together with any                    the parser 361 which converts the statements into a query
  parameter information into a format (of one or more packets)               tree—a binary tree data structure which represents the com
  suitable for transmission to the database server system 340.               ponents of the query in a format selected for the convenience
    Client/server environments, database servers, and net                    of the system. In this regard, the parser 361 employs conven
  works are well documented in the technical, trade, and patent              tional parsing methodology (e.g., recursive descent parsing).
  literature. For a discussion of Sybase-branded database serv                  The query tree is normalized by the normalizer 363. Nor
  ers and client/server environments generally, see, e.g., Nath,             malization includes, for example, the elimination of redun
  A., “The Guide to SQL Server'. Second Edition, Addison                     dant data. Additionally, the normalizer 363 performs error
  Wesley Publishing Company, 1995. For a description of                 25   checking, Such as confirming that table names and column
  Sybase (registered trademark) Adaptive Server (registered                  names which appear in the query are valid (e.g., are available
  trademark) Enterprise, see, e.g., “Adaptive Server Enterprise              and belong together). Finally, the normalizer 363 can also
  12.5.1 Collection: (1) Core Documentation Set and (2) Instal               look-up any referential integrity constraints which exist and
  lation and Configuration.” available from Sybase, Inc. of                  add those to the query.
  Dublin, Calif. This product documentation is available via the        30      After normalization, the query tree is passed to the com
  Internet (e.g., currently at Sybooks. Sybase.com/as.html). The             piler 365, which includes an optimizer 366 and a code gen
  disclosures of the foregoing are hereby incorporated by ref                erator 367. The optimizer 366 is responsible for optimizing
  CCC.                                                                       the query tree. The optimizer 366 performs a cost-based
    In operation, the client(s) 310 store data in, or retrieve data          analysis for formulating a query execution plan. The opti
  from, one or more database tables 350, as shown at FIG. 3.            35   mizer will, for instance, select the join order of tables (e.g.,
  Data in a relational database is stored as a series of tables, also        when working with more than one table), and will select
  called relations. Typically resident on the server 330, each               relevant indexes (e.g., when indexes are available). The opti
  table itself comprises one or more “rows’ or “records'                     mizer, therefore, performs an analysis of the query and selects
  (tuples) (e.g., row 355 as shown at FIG.3). A typical database             the best execution plan, which in turn results in particular
  will contain many tables, each of which stores information            40   access methods being invoked during query execution. It is
  about a particular type of entity. A table in a typical relational         possible that a given query may be answered by tens of
  database may contain anywhere from a few rows to millions                  thousands of access plans with widely varying cost charac
  of rows. A row is divided into fields or columns; each field               teristics. Therefore, the optimizer must efficiently select an
  represents one particular attribute of the given row. A row                access plan that is reasonably close to an optimal plan. The
  corresponding to an employee record, for example, may                 45   code generator 367 translates the query execution plan
  include information about the employee's ID Number, Last                   selected by the query optimizer 366 into executable form for
  Name and First Initial, Position, Date Hired, Social Security              execution by the execution unit 369 using the access methods
  Number, and Salary. Each of these categories, in turn, repre               370.
  sents a database field. In the foregoing employee table, for                  All data in a typical relational database system is stored in
  example, Position is one field, Date Hired is another, and so         50   pages on a secondary storage device, usually a hard disk.
  on. With this format, tables are easy for users to understand              Typically, these pages may range in size from 1 Kb to 32 Kb.
  and use. Moreover, the flexibility of tables permits a user to             with the most common page sizes being 2. Kb and 4. Kb. All
  define relationships between various items of data, as needed.             input/output operations (I/O) against secondary storage are
  Thus, a typical record includes several categories of informa              done in page-sized units—that is, the entire page is read/
  tion about an individual person, place, or thing. Each row in a       55   written at once. Pages are also allocated for one purpose at a
  table is uniquely identified by a record ID (RID), which can be            time: a database page may be used to store table data or used
  used as a pointer to a given row.                                          for virtual memory, but it will not be used for both. The
     Most relational databases implement a variant of the Struc              memory in which pages that have been read from disk reside
  tured Query Language (SQL), which is a language allowing                   is called the cache or buffer pool.
  users and administrators to create, manipulate, and access            60      I/O to and from the disk tends to be the most costly opera
  data stored in the database. The syntax of SQL is well docu                tion in executing a query. This is due to the latency associated
  mented; see, e.g., the above-mentioned "An Introduction to                 with the physical media, in comparison with the relatively
  Database Systems. SQL statements may be divided into two                   low latency of main memory (e.g., RAM). Query perfor
  categories: data manipulation language (DML), used to read                 mance can thus be increased by reducing the number of I/O
  and write data; and data definition language (DDL), used to           65   operations that must be completed. This can be done by using
  describe data and maintain the database. DML statements are                data structures and algorithms that maximize the use of pages
  also called queries. In operation, for example, the clients 310            that are known to reside in the cache. Alternatively, it can be
                                                                  Exhibit 4
                                                                  Page 87
Case 8:19-cv-01351-JVS-DFM Document 35-2 Filed 09/16/19 Page 89 of 101 Page ID
                                  #:1333

                                                        US 7,882,100 B2
                                 15                                                                  16
  done by being more selective about what pages are loaded                Overview of Search Space Generation of Bushy Nested Loop
  into the cache in the first place. An additional consideration          Join Trees
  with respect to I/O is whether it is sequential or random. Due             The present invention comprises a system providing meth
  to the construction of hard disks, sequential I/O is much faster        odology for building a bushy tree inside a nested loop join
  then random access I/O. Data structures and algorithms                  (NLJ) in a bottom-up query optimizer. The present invention
  encouraging the use of sequential I/O can realize greater               provides the capability for building a bushy NLJ tree that
  performance.                                                            correctly captures the semantics of a query, while providing
                                                                          good performance and not requiring an increase in space
     For enhancing the storage, retrieval, and processing of data         utilization.
  records, the server 330 maintains one or more database             10      The general approach of the present invention provides for
  indexes 345 on the database tables 350. Indexes 345 can be              the search engine of the query optimizer to generate only left
  created on columns or groups of columns in a table. Such an             deep nested loop join trees. The search engine of the currently
  index allows the page containing rows that match a certain              preferred embodiment of the present invention builds plans in
  condition imposed on the index columns to be quickly located            a bottom-up fashion starting with the leaves (the scan algo
  on disk, rather than requiring the engine to scan all pages in a   15   rithms). The optimizer's search engine traverses a search
  table to find rows that fulfill some property, thus facilitating        space: building and reordering logical expressions using
  quick access to the data records of interest. Indexes are espe          algebraic rules (associativity, commutativity, etc.); replacing
  cially useful when satisfying equality and range predicates in          the logical operators with the physical ones that implement
  queries (e.g., a column is greater than or equal to a value) and        them; and enforcing the properties needed by some algo
  “order by clauses (e.g., show all results in alphabetical order         rithms. It gradually builds alternative total plans (i.e., plans
  by a given column).                                                     that have the same semantics as the SQL query and are can
     A database index allows the records of a table to be orga            didates to become the final query execution plan) and esti
  nized in many different ways, depending on a particular                 mates their costs using a cost model. It compares the costs of
  user's needs. An index key value is a data quantity composed            alternative plans and prunes unfavorable plans. During the
                                                                     25   optimization process it keeps the partial plans in a plan cache.
  of one or more fields from a record which are used to arrange              Currently, the search engine generates only left deep nested
  (logically) the database file records by some desired order             loop join trees during this phase of query optimization. This
  (index expression). Here, the column or columns on which an             approach enables unfavorable plans to be pruned while also
  index is created form the key for that index. An index may be           avoiding an increase in search space complexity (and space
  constructed as a single disk file storing index key values         30   utilization). One or more candidate query execution plans that
  together with unique record numbers. The record numbers are             are generated by the search engine may include a NLJ. In
  unique pointers to the actual storage location of each recordin         some cases a NLJ that needs to have an inner bush (i.e., is
  the database file.                                                      semantically incorrect without an inner bush) might be the
     Indexes are usually implemented as multi-level tree struc            best plan found by the search engine.
                                                                     35      When the query contains right nested outer joins, imple
  tures, typically maintained as a B-Tree data structure. Point
  ers to rows are usually stored in the leaf nodes of the tree, so        mentation of the outer join Semantics using an outer join
  an index scan may entail reading several pages before reach             operator in the query plan may require the production of
  ing the row. In some cases, a leaf node may contain the data            bushy trees. The present invention provides methodology for
  record itself. Depending on the data being indexed and the              generating semantically correct bushy trees after the search
  nature of the data being stored, a given key may or may not be
                                                                     40   engine has produced a left deep tree. The present invention
  intrinsically unique. A key that is not intrinsically unique can        provides for taking the left deep tree as the basis for a trans
  be made unique by appending a RID. This is done for all                 formation that generates a semantically correct bushy tree
  non-unique indexes to simplify the code for index access. The           shape over the leaves (leafs) of the left deep nested loop join
                                                                          tree generated by the search engine.
  traversal of an index in search of a particular row is called a    45
                                                                             The bushy tree that is generated as a result of this transfor
  probe of the index. The traversal of an index in search of a            mation has the same cost as the left deep tree. As a conse
  group of rows fulfilling some condition is called a scan of the         quence, if the optimizer has chosen a left deep tree as a
  index. Index scans frequently look for rows fulfilling equality         favorable plan, the transformed tree is still favorable as it has
  or inequality conditions; for example, an index scan would be           the same cost estimate as the left deep tree. This cost equiva
  used to find all rows that begin with the letter A.                50   lence is an important aspect of the present invention as it
     The above-described computer hardware and software are               enables the optimizer to select a left deep shape that is seman
  presented for purposes of illustrating the basic underlying             tically incorrect as the best plan and then apply a transforma
  desktop and server computer components that may be                      tion to generate a semantically correct version of this plan.
  employed for implementing the present invention. For pur           55   System Components
  poses of discussion, the following description will present                Search Engine
  examples in which it will be assumed that there exists one or              Before describing the present invention in more detail, an
  more 'servers' (e.g., database servers) that communicates               optimizer in which the present invention may be implemented
  with one or more "clients” (e.g., personal computers such as            will be described. FIG. 4 is a high-level block diagram illus
  the above-described system 100). The present invention,            60   trating components of an optimizer 400 with which the
  however, is not limited to any particular environment or                present invention may be preferably implemented. As shown,
  device configuration. In particular, a client/server distinction        the optimizer includes equivalence classes 410, a logical
  is not necessary to the invention, but is used to provide a             properties module 420, a physical operators module 430, a
  framework for discussion. Instead, the present invention may            search engine 440, and a plan cache 450. The plan cache 450
  be implemented in any type of system architecture or pro           65   stores equivalence classes created for a query.
  cessing environment capable of Supporting the methodolo                    The equivalence classes 410 is a data structure that
  gies of the present invention presented in detail below.                describes a set of subplans. Each of the subplans in the same
                                                               Exhibit 4
                                                               Page 88
Case 8:19-cv-01351-JVS-DFM Document 35-2 Filed 09/16/19 Page 90 of 101 Page ID
                                  #:1334

                                                          US 7,882,100 B2
                                   17                                                                       18
  equivalence class references the same set of underlying data               number of nodes in the final query execution tree is typically
  base tables. For instance, two Subplans joining the same two               much smaller than the number of nodes that must be exam
  tables are in the same equivalence class. Each Subplan in an               ined during optimization. Accordingly, it is advantageous to
  equivalence class competes with other Subplans in the same                 have the Smallest possible operators (nodes) during the opti
  equivalence class to be part of the total (final) plan generated           mization process.
  by the optimizer. In the currently preferred embodiment, the                  The search engine module 440 inspects a search space of
  equivalence classes 410 include a base (or equiv) module 411,              possible plans and plan fragments (or Subplans) in order to
  a single table Eqc (Eqc1) module 412, and a multiple table                 determine the most cost-effective query execution plan for
  Eqc (Eqcn) module 413. Single table Eqc module 412 con                     execution of a given query. The search engine module
  tains plans over a single table (such as index scans or table         10   receives as input a logical operator tree consisting of a tree of
  scans and the enforcers of those scans of the table). The                  logical relational operators. The search engine 440 generates
  multiple table Eqc 413 holds Subplans joining together a                   a physical operator tree as output. The physical operator tree
  plurality of tables. Subplans retained in multiple table Eqc               that is generated is the best plan determined based upon the
  module 413 would typically have a join node oran enforcer at               optimizers cost model and the area of the search space
  the root node (e.g., a sort operator).                                15   inspected by the search engine. This best plan may then be
     The logical properties module 420 includes a set of logical             used by the code generator (not shown at FIG. 4) to generate
  operators which describe (a priori) the common behavior of a               the execution plan for execution of the query against the
  set of subplans that refer to these operators. Before enumer               database.
  ating a Subplan or plan fragment, several characteristics of the              The present invention may also be implemented in con
  Subplan can be determined from examination of the equiva                   junction with either a serial optimizer or a parallel optimizer.
  lence class containing the Subplan. One of the characteristics             A parallel optimizer which is suitable for use in conjunction
  of subplans in the plan cache 450 that can be determined in                with the present invention is described in commonly-owned,
  advance is the set of underlying tables referenced by the                  co-pending U.S. patent application Ser. No. 10/711.931 titled
  Subplans. Because an equivalence class is characterized by an              “Database System with Methodology for Parallel Schedule
  underlying set of tables, these tables are trivially known for all    25   Generation in Query Optimizer”. In the event of an imple
  of the Subplans in each equivalence class. In addition, the                mentation including a parallel optimizer, the search engine
  available columns (or attributes) are known. The available                 may generate a plurality of candidate best plans which are
  columns can be determined as the union of all of the columns               provided to a parallel scheduler. The parallel scheduler then
  of all of the underlying tables. The logical properties can be             generates a schedule for each of the candidate plans and
  also computed (determined) before Subplan enumeration.                30   estimates the costs of each scheduled plan. The candidate
  This allows subplan enumeration to be based upon the avail                 plan having the most favorable execution costs is then
  able, computed logical properties.                                         selected and used as the basis for generating the execution
     Unlike the logical properties, the physical properties are              plan for execution of the query.
  specific to a given plan—a given physical implementation of                   It should be noted that the query execution plan generated
  a plan fragment or Subplan. For instance, whether or not an           35   by the optimizer is a tree of iterators (sometimes also referred
  ordering is available in the result of a physical operator                 to herein as Lava operators). These iterators produce their
  depends upon whether the physical plan has a sort or an index              result derived table one tuple at a time by applying their
  scan providing an ordering, and whether the ordering is                    algorithm to tuples that they receive from their children.
  retained (i.e., not lost). In other words the physical properties          These iterators are self-contained software objects that accept
  are only known for a given plan or Subplan once it has been           40   a stream of rows from one, two, or multiple data sources. The
  built.                                                                     role of an iterator is to process many iterations of a data set
     The physical operators module 430 describes the hierarchy               across many nodes in serial or parallel. Iterators do not know
  of each of the physical operators. The physical operators                  what the source of a data stream is; whether it is the contents
  module implements optimization time physical operators that                of a disk file, a network connection, or even another iterator.
  are used for optimization. The optimization time physical             45   For each iteration of a data set, the iterator applies a pre
  operators that are used for optimization of the query do not,              defined behavior to the data set being processed, manipulat
  however, actually produce data. Instead, these optimization                ing the data according to the specification of that iterator. For
  time physical operators describe or simulate Lava (execution)              example, Scanning database rows from a database on disk can
  operators. The physical operators describe the execution cost              be the behavior of one type of iterator. By using iterators
  of their associated Lava operator on Some given input. They           50   complex queries (e.g., such as the one shown in the above
  also describe physical level properties of their argument and              example) are structured by Stringing together appropriate
  result derived tables, which model the Lava streams of tuples,             operators into a tree structure.
  including whether they are ordered on any column, whether                     The search engine of the currently preferred embodiment
  they are partitioned, and so forth. The physical operators                 of the present invention is a depth-first search engine. A
  module 430 contains optimization time descriptions which              55   breadth-first search engine starts by processing all of the one
  are used for evaluation and costing during the optimization                table equivalence classes, then proceeds to processing all of
  process. These physical operators are structured as nodes in a             the two table equivalence classes, and so on. In contrast to the
  tree that have children. A tree of physical operators is a                 operations of a breadth-first search engine which exhaus
  subplan or the full (final) plan. A plan is the full plan if it            tively processes each level in the plan cache 450, the depth
  covers the total semantics of the query (i.e., if the result set of   60   first search engine of the currently preferred embodiment
  the root node of the plan tree delivers the result set of the              attempts to develop a full plan (i.e., a plan covering all tables)
  query).                                                                    more rapidly. After evaluating the single table equivalence
     In the currently preferred embodiment, the optimization                 classes, the depth-first search engine combines two of these
  time nodes and the query execution time nodes are imple                    equivalence classes to enumerate a single two-table equiva
  mented using two different types of data structures. Different        65   lence class. The depth-first search engine then immediately
  data structures are used because of differing needs during                 moves up a level in the plan cache by adding another single
  query optimization and query execution. In addition, the                   table equivalence class to the two-table equivalence class to
                                                                  Exhibit 4
                                                                  Page 89
Case 8:19-cv-01351-JVS-DFM Document 35-2 Filed 09/16/19 Page 91 of 101 Page ID
                                  #:1335

                                                        US 7,882,100 B2
                                 19                                                                     20
  generate a three-table equivalence class. In this manner, the            query. The code generator 540 generates the actual execution
  depth-first search engine proceeds to try and develop a full             operators (e.g., Lava operators) for execution of the plan that
  plan before evaluating each and every combination at each                has been selected.
  level of the plan cache. After a full plan has been developed,           Detailed Operation
  the depth-first search engine then goes back and considers
  other alternative combinations that may result in a more effi              The Outer Join Transform and Deep Pushdown Bushy
  cient query execution plan.                                              Trees
     Transformation of Plans to Generate Bushy NLJ Trees                     As described above, the search engine of the currently
     The present invention, in its currently preferred embodi              preferred embodiment of the present invention generates left
  ment, is implemented in the optimizer of a database system          10   deep trees. A left deep tree of a plan generated by the search
  between the search engine component of the optimizer and                 engine may include a nested loop join (NLJ) operator. The left
  the code generator. FIG. 5 is a high-level flow diagram illus            deep tree includes table scans and/or index scans as leaves.
                                                                           Each of those table scans and index scans has a buffer cache
  trating the processing of a query in an optimizer constructed
  in accordance with the present invention.                                behavior. In other words, open(), next(), and close() calls are
     A query received by the database system is parsed and            15   performed in a given sequence. The sequence of those calls
  normalized and is provided to the optimizer in the form of a             indicates what database pages are in the cache and actually
                                                                           give the pattern of logical I/Os and physical I/Os (which are
  query tree 501 as shown at FIG. 5. The search engine 510                 the most costly operations).
  traverses the search space generating and costing alternative               The transform of the present invention provides for retain
  plans for executing the query. The search engine 510 operates            ing the leaves in the same order, while replacing the left deep
  as described above to generate one or more favorable plan(s)             tree above the leaves with another tree shape. Assume, for
  for execution of the query. As illustrated at FIG. 5, in serial          purposes of this discussion, that the tree shape could be bushy,
  mode, the search engine outputs a single best plan, while the            right deep, or another tree form that joins all of the leaves. The
  search engine of a parallel optimizer may output multiple
  plans which are candidates to become the best plan.                      transformation may result in the intermediate nodes (i.e., the
     The transform module 520 implementing the methodology
                                                                      25   join nodes) being in a different order. However, the leaves that
  of the present invention examines the plan(s) output by the              are affected by (or involved in) the transformation remain in
                                                                           the same order. Thus, the sequence of logical I/OS and physi
  search engine 510 and performs any necessary transforma                  cal I/Os will remain the same after the transformation. This
  tion before code generation by the code generator 540. In the            does not mean that a left deep tree and a right deep tree will
  currently preferred embodiment of the present invention, the        30   have exactly the same performance when a query execution
  transform is performed as part of the search engine's post               plan is actually executed. However, given the components of
  processing. The transform module 520 determines if a plan                the optimizer's cost model, namely logical I/O and physical
  needs to be transformed because it is semantically incorrect             I/O, at optimization time there would not be any cost differ
  (i.e., because abushy shape is needed for an outer join having           ence between the left deep tree and the (transformed) tree.
  an inner side with more than one table). If so, a transformation    35      This may be illustrated by an example involving a left deep
  is performed to generate a semantically correct bushy tree               tree and a (transformed) right deep tree. Consider, for
  shape as hereinafter described.                                          example, the following query:
     The transform module 520 can be used in conjunction with
  either a serial optimizer or a parallel optimizer. In the case of        1: Select from r
  serial optimization of a query, a single best plan is generated     40   2: left join (s left joint on s1=t1)
  by the search engine. The transform is performed (if neces
  sary) by the transform module 520 to generate a semantically             3: on r2s2
  correct bushy tree structure.                                               The implementation of bushy outer join (OJ) expressions
     In the case of parallel optimization of a query, the search           (right nested) requires the use of a bushy tree with a bushy
  engine may output more than one plan as the costs may not be        45   inner branch. FIG. 6A is a block diagram illustrating a plan
  directly comparable in parallel mode (e.g., as the cost may              610 with a bushy inner branch which is need in order to
  comprise a vector of three components). If in parallel mode,             comply with the NULL substitution semantics. The fact that
  the transform module 520 performs any necessary transfor                 plan 610 has a bushy inner branch is not a problem if the join
  mation of the set of plans output by the search engine and               operator is a merge join (MJ) or a hash join (HJ). However,
  provides the transformed set of plans to the parallel scheduler     50   with a nested loop join (NLJ) this plan would imply a deep
  530 of the optimizer. The parallel scheduler 530 generates a             pushdown which would require the search engine to generate
  schedule for each of the plans, estimates the cost of each               two levels of poplets (physical operators to represent the NLJ)
  scheduled plan, and selects the best plan. For example, the              in the equivalence classes (Eqc): EqcCs)/Eqc(t) and in EqcCS,
  search engine 510 may select a total of eight plans which are            t). As discussed above, this is problematic in a bottom-up
  candidates to become the (best) final plan and provide these        55   search engine. The solution comes from a tree shape equiva
  eight plans to the transform module 520. After any necessary             lence lemma as follows:
  transformation is performed, these eight plans are provided to           1: If
  the parallel scheduler 530. In the currently preferred embodi
  ment of the present invention, the bushy tree transform is               2: the leaves of a join tree are kept in the same order of tables:
  performed as necessary for any of these plans requiring trans       60   and
  formation before the plans are provided to the parallel sched
  uler 530. However, the transform could also be made after the            3: only NLJ is used; and
  parallel scheduler 530 selects a (best) final query execution            4: at all levels the deepest possible pushdown of derived
  plan, if desired.                                                        columns substitution and of predicate placement is performed
     In the case of both serial and parallel optimizers, the best     65
                                                                           5:
  plan that is determined is provided to the code generator 540
  for generating the query execution plan for execution of the             6: then
                                                                Exhibit 4
                                                                Page 90
Case 8:19-cv-01351-JVS-DFM Document 35-2 Filed 09/16/19 Page 92 of 101 Page ID
                                  #:1336

                                                         US 7,882,100 B2
                                 21                                                                       22
  7: all join tree shapes would give the same overall sequence of
  open()/next()/close() on the set of underlying tables, that is                                    -continued
  all would get the same buffer cache behavior; and                                               IndScans -> close 2
  8: hence all have the same cost.                                                                TabScan r -> next 3:
                                                                      5                             <EOF
     FIG. 6B is a block diagram illustrating a left deep tree plan                                TabScan r -> close
  620 for the above query. FIG. 6C is block diagram illustrating                                    <EOF
  a right deep tree plan 630 for the same query. A simple                                       NLJ2 -> close
                                                                                                <EOF
  explanation for the fact that both tree shapes (i.e., both left                             NLJ1 -> close
  deep plan 620 and right deep plan 630) would have the same          10
  cost is that for both tree shapes, S is scanned for each tuple in
  randt is scanned for each matching tuple in r-S.                           The following illustrates the same sequence for the right
     To confirm that the two plans have the same cost, consider            deep tree:
  the behavior of the two plans described above and illustrated
  at FIGS. 6B-C, the first a left deep tree and the second a right    15
  deep tree. Further, assume that each table has two matching                                 NLJ1-> open
  tuples under the available clauses (giving a result set of eight                              TabScan r -> open
  tuples). The following is a simulation of the order of open().                                TabScan r -> next 1
                                                                                              NLJ1 -> next1
  next( ), and close() calls (execution trace) for the left deep                                NLJ2 -> open 1
  tree:
                                                                                                  indScan S-> open 1
                                                                                                  indScans -> next 11
                                                                                                NLU2-> next 11
                                                                                                   indScan t-> open 11
                      NLJ1->open                                                                                       11
                        NLJ2->open
                          TabScan r ->open                            25
                           TabScan r -> next 1                                                                         12
                         NLU2-> next 1
                            indScan S-> open 1
                            indScans -> next 11                                                                        13
                       NL   -> next 1
                            Scant -> open 11                          30                                      -> close 11
                            Scant -> next 111                                                           Scans -> next 12
                       NL   -> next 2                                                                   Scan t-> open 12
                            Scant -> next 112                                                        Scant -> next 121
                       NL -> next 3                                                           NLJ1 -> next 4
                                  -> next 113                                                   NLU2-> next 14
                           <EOF                                       35                           indScant -> nex 22
                          l Scant -> close 11                                                 NLJ1 -> next 5
                         NLU2-> next 2                                                          NLU2-> next 15
                            indScans -> next 12                                                              -> Ilex 23
                            Scant -> open 12
                           Scant -> next 121                                                                -> close 12
                       NL  -> next 4                                                               indScans -> next 13
                                                                      40
                           Scant -> next 122
                       NL -> next 5                                                                indScans -> close 1
                           Scant -> next 123                                                      <EOF
                          <EOF                                                                  NLJ2 -> close 1
                           Scant -> close 12                                                    TabScan r -> next 2
                         LJ2 -> next 3                                                          NLJ2 -> open 2
                           indScans -> nex 13                         45                          indScan S-> open 2
                             <EOF                                                                 indScans -> next 21
                           indScans -> close 1                                                  NLU2-> next 21
                          TabScan r -> next 2                                                      indScan t-> open 21
                            indScan S-> open 2                                                    indScant -> next 211
                            indScans -> next 21                                               NLJ1 -> next 6
                            Scant -> open 21                          50                        NLU2-> next 22
                          Scant -> next 211                                                        indScant -> nex 212
                       NL  -> next 6                                                          NLJ1 -> next 7
                          Scant -> next 212                                                     NLU2-> next 23
                       NL -> next 7                                                                indScant -> nex 213
                          Scant -> next 213                                                          <EOF
                          <EOF                                        55                            l Scant -> close 21
                          Scant -> close 21                                                         l Scans -> next 22
                         LJ2 -> next 4                                                              l   Scant -> open 22
                          indScans -> next 22                                                       l Scant -> next 221
                            Scant -> open 22                                                  NLJ1 -> next 8
                           Scant -> next 221                                                    NLU2-> next 24
                       NL  -> next 8                                                               indScant -> nex 222
                                                                      60
                           Scant -> next 222                                                  NLJ1 -> next 9
                       NL -> next 9                                                             NLU2-> next 25
                           Scant -> next 223                                                                -> Ilex 223
                          <EOF
                         l Scant -> close 22                                                                  -> close 22
                        NLU2-> next 5                                                                                 23
                            indScans -> next 23:                      65
                             <EOF                                                                  indScans -> close 2


                                                                Exhibit 4
                                                                Page 91
Case 8:19-cv-01351-JVS-DFM Document 35-2 Filed 09/16/19 Page 93 of 101 Page ID
                                  #:1337

                                                          US 7,882,100 B2
                                 23                                                                   24
                                                                             method would operate recursively to perform the needed
                             -continued                                      transform. Assume in this situation that there is no transform
                           <EOF
                                                                             needed below this group.
                         NLJ2 -> close 2                                        If no transform is needed below this group, the method
                         TabScan r -> next 3                                 exits out of the recursion and accumulates the leaves (leafs) of
                           <EOF                                              this group at step 706. The outermost leaf that is not part of
                         TabScan r -> close                                  this group (e.g., r which is the outer child of the group in this
                         <EOF
                       NLJ1 -> close                                         example) is put onto a list with the inner children of the group
                                                                             (e.g., s and t). At step 707, this list of leaves is passed to a
                                                                        10   method (popGenBushyNITree) that builds the bushy subtree
    Observe that if the execution traces of the above left deep              by traversing the list of leaves and generating the bushy
  and right deep trees are traversed in parallel only looking at             subtree. At step 708 the bushy subtree that is generated is
  the lines in bold print above (i.e., only to the leaf level Tab/           connected back as the child with ras the outer join on the outer
  IndScan->open/next/close), the order of these calls is the                 side, and S and tas the inner join on the inner side. This bushy
  same. This demonstrates that the optimizer's search engine            15   Subtree is returned and connected back to the top join.
  can cost the right nested outer joins as NLJ left deep trees.                 FIGS. 7B-C comprise a single flowchart 707 (correspond
  Subsequently, the NLJ left deep trees may transformed into                 ing to step 707 of FIG. 7A) illustrating the methodology for
  the semantically correct bushy tree shape as the overall cost of           building a subtree in further detail. The following discussion
  the transformed tree remains the same as the cost of the left              will use an example of a join of tables r, s, and t. At the point
  deep tree. Thus, the methodology of the present invention                  that the method for generating the bushy subtree is called, the
                                                                             leaves that need to be transformed have been identified and
  enables the optimizer search engine to circumvent the prior                put into a list. The popGenBushyNITree method is a recur
  limitation of only being able to do shallow, one-level deep                sive function that traverses the list and builds the bushy tree.
  pushdowns.                                                                 At step 711, the front of the list of leaves is obtained. The front
     Method Steps for Transformation of Left Deep Trees                 25   of the list is the outer node (e.g., leafrinthis example). At step
     The following description presents method steps that may                712, this leaf (leaf r) is popped from the list and is identified
  be implemented using processor-executable instructions, for                as outermost (outer) leaf. At this step the outer join id (out
  directing operation of a device under processor control. The               er o id) of this outer leaf is also obtained.
  processor-executable instructions may be stored on a com                      The processing of leaves on the list continues until all of the
  puter-readable medium, such as CD, DVD, flash memory, or              30   leaves on the list are consumed. While the list is not empty, the
  the like. The processor-executable instructions may also be                next leaf (e.g., inner leafs) is obtained at step 713. The
  stored as a set of downloadable processor-executable instruc               inner of id for this inner leaf is also obtained. At step 714, a
  tions, for example, for downloading and installation from an               determination is made as to whether the leaves (e.g., leafrand
  Internet location (e.g., Web server).                                      leafs) are in the same join group. If in the same join group
     FIG. 7A comprises a flowchart 700 illustrating the method
                                                                        35   (i.e., if outer o id inner o id), then this inner leaf is con
  steps of operation of the method of the present invention for              sumed at step 715 and the join is done immediately below.
  performing a deep pushdown transformation. As described                    Otherwise, if the inner leaf is a direct child of the outer, the
  above, the method operates to transform a portion of a plan                method is recursively called to get the actual inner bush at Step
  generated by the optimizer search engine that has an outer                 716. In this case involving leafr and leafs, the leaves do not
  join. For purposes of the following discussion, an example of
                                                                        40   have the same outer join ids, so steps 713-714 are repeated.
  a join involving three tables r, s, and t, with ras the outer table        Note that after the recursion, the outer leaf (e.g., leaf r) has
                                                                             already been popped from the list, so the recursion handles
  and S and t as the inner tables. This example is used for                  the inner leaves (leafs and leaft). When recursing down into
  illustrating the present invention and not for purposes of                 the same popGenBushyNITree function for a second time, s
  limitation. Those skilled in the art will appreciate that the         45   is popped off the list as the outer. In this case, the determina
  present invention can be used with various queries joining a               tion at step 714 will be found to be true
  number of tables.
                                                                             (outer o id inner of id) as leafs and leaft are peer leaves
     The process starts by searching (checking) for the begin                at the same level. As a result, both leaf s and leaf t are
  ning of a partial outer join group at step 701. The transform of           consumed and the method proceeds to step 717.
  the present invention uses the concept of a partial outer join        50     Otherwise, if the two leaves are not at the same level (at
  group. Recall that the search engine has previously generated              step 714) and the inner leaf is not a direct child of the outer (at
  a left deep tree. When the search engine generates the left                step 716), that indicates that a group has been finished. In this
  deep tree, it puts together at adjacent positions the tables that          example, there are no other leaves in the group (i.e., the list is
  are in the same outer join group. The search engine does not               empty) after leaves r, s, and thave been consumed. (It should
  intersperse these tables with anything else. In this example,         55   be noted, however, that in another case there could be several
  the search engine puts inner table S and inner table t next to             nested groups and the processing might move from one group
  each other, with r, the outer table, before them.                          to another.)
     At step 702, the beginning of apartial outer join group (i.e.,             At step 717, the join node is generated for joining the outer
  the group beginning at leaft in this example) is found as a                side and the inner side. At step 718, the join then becomes the
  result of the check made at step 701. It is known at this point       60   new outer leaf and the method loops back to step 713 while
  that this is a left deep NLJ subtree, so the traversal of the tree         the same outer join group is being processed. The method
  structure continues to search for the top limit of this outer join         exits the loop in the event a nesting level has ended (even
  group at step 703. At step 704, the top limit of the outer join            though leaves still remain on the list) at step 719. When the
  group is found. In this example, table S is the top limit of this          last nesting level has ended and all of the leaves have been
  outer join group. At 705, a check is made to determine if any         65   consumed, the transformed subtree is returned at step 720.
  transform is needed in the subtree that is below this outer join           The transformed subtree that is returned replaces the seman
  group. If a transform were needed below this group, the                    tically incorrect left deep NLJ subplan in its parent.
                                                                  Exhibit 4
                                                                  Page 92
Case 8:19-cv-01351-JVS-DFM Document 35-2 Filed 09/16/19 Page 94 of 101 Page ID
                                  #:1338

                                                               US 7,882,100 B2
                                 25                                                                       26
     FIG. 8 is a flow diagram 800 providing another illustration            best pops (the list of physical operator trees of this query
  of the methodology of the present invention for transforming              block), the pop position is assigned to the iterator. This is the
  a left deep subtree into a bushy tree shape. This flow diagram            hook into the optimizer. The physical operator that is assigned
  800 illustrates the recursive (non-linear) nature of the trans            deep transforms itself by calling a popDeepPdTransform
  formation. As shown at 801 at FIG. 8, a popDeepPdTrans                    method for performing the transformation.
  form() method initially checks for the need of the transform,                In the currently preferred embodiment, the following pop
  recursive left/right. At 802, a top group is found and popGen             DeepPdTransform method checks for the need for the trans
  BushyNITree() is called to generate the semantically correct              form (recursing left/right to check for the need for the trans
  bushy subtree. This popGenBushyNITree() method calls                      form):
  popAccumulateBushyNILeafs( ) to accumulate in a list the             10
  leaves of the left deep NLJ fragment that has the group on its
  inner side. As 803, the pop AccumulateBushyNILeafs( )
  method recurses down (depth first recursion) on its outer child                  7561   template <class Cost, class Props
                                                                                   7562 PopBase *
  looking for the limit of the top group. At 804, the limit of this                7563 PopNIJoin-Cost, Props ::popDeepPdTransform()
  top group is found. At 805, popAccumulateBushyNILeafs()              15          7564 {
  recurses down (depth first mutual recursion) to popDeepP                         7565
                                                                                   7566
                                                                                              if the transform always starts on the parent NLJ
                                                                                              ?t of the topmost partial group NLJ
  dTransform() to check the outermost leaf for other needed                        7567       SYB ASSERT(popIsPartial Deep PdGroup());
  transforms.                                                                      7568
     As shown at 806 at FIG. 8, once the popDeepPdTransform                        7569       if is the transform needed here?
  () method returns the possibly transformed outermost leaf,                       7570       if (popNeedsDeepPdTransform())
  popAccumulateBushyNILeafs() returns from the recursion                           7571       {
                                                                                   7572            if then return the transformed tree
  accumulating it together with each of the inner leafs of the left                7573
  deep NLJ fragment in a list. Note that the popDeepPdTrans                        7574.           // Note: the bushy generation recurses
  form() method does not need to be called on the inner leaves,                    7575            i? back to popDeepPdTransform () on the
  as the search engine ensures that they contain only the top          25          7576            fi leafs of the left deep partial group
                                                                                   7577            ?t NLJ subtree, to catch lower portions
  group's underlying tables. At 807, a popGenBushyNITree()                         7578            if needing the transform
  overloaded sibling method uses the list of leaves to build the                   7579
  semantically correct NLJ bushy tree over the leaves. As                          758O
                                                                                   7581
                                                                                                   return popGenBushyNTree();
  shown at 808, this transformed subtree is returned and                           7582
  replaces the semantically incorrect left deep NLJ subplan in         30
                                                                                   7583       f otherwise, simply recurse down left/right
  its parent.                                                                      7584       if checking for the need of a transform
     Transform of Left Deep Tree to Bushy Tree                                     7585       ..
     The process of transformation of a left deep tree will next                   7586       f. Note: we do need to check the inner side, too:
                                                                                   7587       f funder a multi-GT StoreInd, there could be a
  be described in greater detail. The following OptDeepP                           7588       fi left deep NLJ sub-tree to be transformed.
  dTransform method of the OptBlock module is initially                35          7589
  invoked to performany required transformation of a left deep                     7590       . Note: under a NLJ we don't need to check Ob
  tree structure generated by the optimizer search engine:                         7591       if limits, as the children of a join are always
                                                                                   7592       fi in the same Ob as the join.
                                                                                   7593
                                                                                   7594       nodeSetLeft((SamePop *)
                                                                       40         nodeGetLeft()->popDeepPdTransform());
          854 OptBlock:OptDeep PdTransform()                                       7595       nodeSetRight((SamePop')
          855                                                                     nodeGetRight()->popDeepPdTransform());
          856       if (OptNeedsDeepPdTransform())                                 7596
          857         return;                                                      7597       if this NLJ was not transformed
          858                                                                      7598       return this:
          859       EquivClass *eqc = OptTotalEqc();                   45          7599 }
          860       PopList     best pops = eqc->eqcPops();
          861       PopListIter pop pos;
          862
          863       for (pop pos = best pops->begin();                        At line 17570, a check is made to determine if the transform
          864         pop pos = best pops->end();                           is needed. If so, then apopGenBushyNITree method is called
          865         ++pop pos)                                            as provided at line 17580 to generate and return the semanti
          866       {                                                  50   cally correct bushy subtree. The popGenBushyNITree
          867         PopBase pop;                                          method that is called is as follows:
          868         pop = pop pos;
          869
          870         // Transform any semantically incorrect left
          871         i? deep NLJ tree into a same-cost
          872         f, semantically correct bushy NLJ tree.          55       17601 template <class Cost, class Props
          873                                                                   17602 PopBase *
          874                                                                   17603 PopNIJoin-Cost, Props>::popGenBushyNLTree()
          875             pop pos =                                             17604 {
          876              pop->popDeepPdTransform();                           17605       PopList leafs;
          877                                                                   17606
          878                                                          60       17607       if we certainly need a transform if we got here
                                                                                17608       SYB ASSERT(popNeedsDeep PdTransform());
                                                                                17609
                                                                                17610       if accumulate the leafs of the left deep NLJ
    As illustrated above at lines 856-857, if the optimizer does                17611       if tree fragment
                                                                                17612       pop.AccumulateBushyNLeafs(leafs):
  not need to perform a deep pushdown transform, then the                       17613
  method does nothing and simply returns. Otherwise, if the            65       17614       if generate the semantically correct bushy NLJ
  transform is necessary, the method enters the loop commenc                    17615       if tree over these leafs
  ing at line 863. For each pop (physical operator) in the list of
                                                                     Exhibit 4
                                                                     Page 93
Case 8:19-cv-01351-JVS-DFM Document 35-2 Filed 09/16/19 Page 95 of 101 Page ID
                                  #:1339

                                                                        US 7,882,100 B2
                                                                                                                   28
                                                                                   tion is made that the list of leaves is empty as this is where the
                                      -continued                                   routine starts to put leaves into the list.
      17616              return popGenBushyNTree(leafs):
                                                                                      The popAccumulateBushyNILeafs method pushes down
      17617 }                                                                      (recurses) to popDeepPdTransform to check the outermost
                                                                                   leaf (e.g., r) for other needed transforms as provided at line
                                                                                   17656. The outermost leaf could need further transformation
     The above popGenBushyNITree method starts with an                             as somewhere below it in the tree structure there may be
  assertion that a transform is needed as shown at line 17608. As                  another outer join (e.g., there could be several outer joins in
  illustrated at line 17612, it calls a pop AccumulateBushy                        the same query). Once popDeepPdTransform returns the pos
  NILeafs method to accumulate in a list the leaves (leafs) of                10   sibly transformed outermost leaf, popAccumulateBushy
  the left deep NLJ fragment that the group has on its inner side.                 NILeafs( ) returns from the recursion accumulating it
  The pop AccumulateBushyNILeafs method is described                               together with each of the inner leaves of the left deep NLJ
  below. After obtaining the list of leaves, an overloaded pop                     fragment in a list. Note that popDeepPdTransform does not
  GenBushyNITree method is called as provided at line 17616                        need to be called on the inner leaves (e.g., Sandt) as the search
  with the list of leaves (leafs). This overloaded method gener
                                                                              15   engine ensures that they contain only the top group’s under
  ates the semantically correct bushy NLJ tree over these                          lying tables. At line 17662, an assertion is made that the inner
  leaves. The overloaded popGenBushyNITree method is also                          leaves are not partial deep groups (i.e., the inner leaves are
  detailed below.                                                                  tables). On the way out of the recursion, the inner leaves are
                                                                                   pushed down as provided at line 17666.
     The popAccumulateBushyNILeafs routine which is                                   This list of leaves that is generated is passed to the follow
  called by the above popGenBushyNITree method is as fol                           ing overloaded popGenBushyNITree method that traverses
  lows:
                                                                                   the list and builds a semantically correct NLJ bushy tree over
                                                                                   the leaves in the list:
                                                                              25
   7628 template <class Cost, class Props
   7629    void
   7630 PopNIJoin-Cost, Props>::popAccumulateBushyNILeafs (PopList                  7669 template <class Cost, class Props
  &leafs)                                                                           7670 PopBase *
   7631 {                                                                           7671 PopNIJoin-Cost, Props>::popGenBushyNTree(PopList &leafs)
   7632           PopBase *outer = nodeGetLeft( ),
   7633             *inner = nodeGetRight();                                  30    7673         TraceOut       &traceout = ::traceout();
   7634                                                                             7674
   7635           // while the Outer child is a partial group,                      7675         GcsState       *gcs;
   7636           // descend into the depth-first recursion
   7637           if (outer->popIsPartialDeepPdGroup())                             7677         PopBase       *outer,
   7638           {                                                                 7678               *inner,
   7639               Outer->popAccumulateBushyNILeafs(leafs):                35    7679                 join;
   7640                                                                             768O         OIdType      Outer of id,
   7641           else                                                              7681               inner of id:
   7642           {                                                                 7682
   7643               if we have reached the outer child that is                    7683         // if we gothere, the leafs list can't be empty
   7644               if not a partial group; we end the recursion,                 7684         SYB ASSERT(leafs.empty());
   7645               if this will be the outermost child of the                    7685
                                                                              40
   7646               // bushy NLJ tree                                             7686         if consume the outer leaf
   7647                                                                             7687         outer = leafs.front();
   7648               if the Outermost child gets first in the list                 7688         leafs.pop front();
   7649               SYB ASSERT (leafs.empty());                                   7689
   76.50                                                                            7690        fi get the outer OId, it's supposed to be the same
   7651               if the outermost leaf could need further                      7691        fi for all leafs within this group
                                                                              45    7692        outer of id=
   7652               if transforms; the mutual recursion to
   76.53              fi popDeepPdTransform() handles that and                     Outer->popTreeLogProps()->IpGetPartialOId();
   7654               if the possibly transformed outermost leaf                    7693
   7655               fi goes the first into the list                               7694         if get the GC manager, we need it for
   7656               leafs.push back(outer->popDeepPdTransform())                  7695         if the OJ parent-child relationship
   7657                                                                             7696         gcs = outer->getOptBlock()->OptGetGcs();
   7658                                                                       50    7697
   7659           ff within a deep PD transform group, the SE never                 7698         if consume all further leafs that are in the same OJ
   7660           if generates an inner child that's itself a partial              group
   7661           if group                                                          7699         for (; leafs.empty();)
   7662           SYB ASSERT (inner->popIsPartial DeepPdGroup());                   7700         {
   7663                                                                             7701           fi peep at the next leaf
   7664           if on the way out of the recursion, accumulate              55    7702           inner = leafs.front();
   7665           if each inner leaf into the list                                  7703           inner of id=
   7666           leafs.push back(inner);                                          inner->popTreeLogProps()->IpGetPartialOId();
                                                                                    7704
   7667 }                                                                           7705           if the inner leaf is certainly part of an OJ
                                                                                   group
     While the outer child is a partial group (i.e., within the inner         60    77O6           SYB ASSERT(inner of id := OJ NOID);
                                                                                    7707
  group), the leaf is accumulated as provided at 17637-17640.                       7708           if what OJ group is the inner in, with respect
  When the outer child is not a partial group (i.e., not part of the                7709           // to the current (outer) OJ group?
  inner group) the else condition at line 17641 is applicable.                      7710
                                                                                    7711           if same OJ group;
  Using the same example of a join of tables r, s, and t, the outer                 7712           if (outer o id == inner oil id)
  child ris not a partial group (as it is not within the inner group          65    7713           {
  consisting of Sandt). Accordingly, when ris reached the else                      7714                 if consume inner, it's a peer leaf
  condition at line 17641 is applicable. At line 17649 an asser
                                                                            Exhibit 4
                                                                            Page 94
Case 8:19-cv-01351-JVS-DFM Document 35-2 Filed 09/16/19 Page 96 of 101 Page ID
                                  #:1340

                                                                    US 7,882,100 B2
                                         29                                                                    30
                                                                               identified and put into a list. This method is a recursive func
                                   -continued                                  tion that traverses the list and builds the bushy tree. As illus
   7715               leafs.pop front();
                                                                               trated at line 17687, it initially proceeds to grab the front of
   7716                                                                        the list of leaves (leafs.front()). The front of the list is the
   7717         i? a direct child OJ group                                     outer node (e.g., leaf r in this example). The method incre
   7718         else if (gcs->GcsIsOParentChild (outer of id,                  mentally builds outer and inner portions of the join. As pro
  inner of id))                                                                vided at line 17692, it identifies the outermost leaf as the outer
   7719         {
   7720               if inner starts a child OJ group                         and it pops (removes) it from the list. Next, the method gets
   7721                                                                        the outer join id of this outer leaf as also shown at line
   7722                                                                   10   17692. The for loop commencing at line 17699 provides for
   7723
   7724.                 if recurse down to get the actual
                                                                               processing the leaves on the list until all of them are fully
   7725                  ff inner bush; all leafs of the inner                 consumed. While the list is not empty, the inner leaf (leafs
   7726                  if child (and potential descendants)                  ..front) is obtained as shown at line 17702. The leaf is not yet
   7727                  if OJ groups are consumed therein                     consumed, because it may not be up to this level to consume
   7728
   7729                        inner =
                                                                          15   it. The inner o id of this inner leaf is then obtained as shown
  popGenBushyNTree(leafs):                                                     at line 17703. When the method gets to this point, the fact that
   7730                                                                        the inner leaf is within Some outer join is known. Thus, an
   7731          if neither                                                    assertion to this effect is made as illustrated at line 17706.
   7732          else
                                                                               Note that the outermost leaf could be top level. For instance,
   7734             . An inner is never a further descendant                   using this same example of r, s, and t, the outermost leaf(r)
   7735             ff of the outer, if it's not a direct child.               does not have an id itself because it is a top level leaf.
   7736             . The reason is that the outer tables of an                   If in the same join group (i.e., if outer o id is equal to
   7737             if OJ are always adjacent to the beginning                 inner of id at line 17712), then this inner leaf is consumed
   7738             if of the child group. An OJ group and one
   7739             if of its sub-groups never start on the same               and the join will be done immediately below. Otherwise, if the
   7740             fi leaf, as at least a leaf of the parent OJ          25   inner is a direct child of the outer, popGenBushyNITree
   7741             fi group will preceed the first leaf of the                (leafs) is called at line 17729. In this case, the method recurses
   7742             fi child OJ group.                                         down to get the actual inner bush. The difference in this case
   7743
   7744             // However, several descendant OJ groups                   (i.e., after the recursion) is that the outer leafhas already been
   7745             if can finish on the same leaf and the next                popped from the list. Referring again to the same example of
   7746             if leaf can be either the ancestor or a               30   a list (e.g., with leaves r, s, and t), at this point r has already
   7747             fi peer OJ child of the same ancestor.                     been popped from the list. Therefore, the recursion handles
   7748
   7749             i. In both cases, we don't consume the                     leafs and leaft. When recursing down into the same popGen
   7750             f inner leafhere. We return up to the                      BushyNITree function for a second time, s is popped off the
   7751             if recursion level which handles the ancestor              list as the outer. The if condition at line 17712 then checks
   7752             fi that is either a peer or a direct parent           35   whether outer o id innero id. In this case, this condition
   7753             if and let it take over.
   7754
                                                                               will be found to be true as leafs and leaft will have the same
   7755               return outer;                                            o id as peer leaves at the same level. As a result, both leafs
   7756                                                                        and leaft will be consumed.
   7757
   7758          if we do have an Outerfinner pair that can be
                                                                                   Otherwise, if the two leaves are not at the same level (i.e.,
   7759          fi joined here                                           40   the if condition at line 177712 is not satisfied) and the inner
   7760                                                                        leaf is not a child of the outer (i.e., also falls through the else
   7761          fi get the EqcN of this new join                              if condition at line 17718), that indicates that a group has been
                                                                               finished. In this event the else condition at line 17732 is
   7763                                                                        applicable. At this point there are no other leaves in the group;
   7764          if let the EqcN generate and setup the join              45   the list is empty and all leaves have been consumed. (It should
   7765          if (get the LogProps and expand, property                     be noted, however, that in another case there could be several
   7766          fi propagation, costing, etc.)                                nested groups and the processing might move from one group
   7767          join = eqc->eqcGenNIJoinPop (outer, inner);
   7768                                                                        to another.)
   7769          if the transform need is solved for this subtree                 At line 177762, the equivalence class that is to contain this
   7770          SYB ASSERT(join->popNeedsDeepPdTransform());             50   new join (outer to inner) is obtained. This new equivalence
   7771          if we did NOT create a partial OJ                             class is then asked to generate the join node for joining the
   7772          SYB ASSERT(join->popIsPartial Deep PdGroup());
   7773                                                                        outer and the inner. The equivalence class that is called is one
   7774          if this join is the new outer leaf                            that knows how to generate this join node. At line 17770 an
   7775
   7776
                 Outer = join;                                                 assertion is made that the transform is not needed (given that
   7777          if we are still within the same OJ group
                                                                          55   a correct bushy subtree has just been built). Another assertion
   7778          SYB ASSERT (outer of id==                                     is made as shown at line 17772 that this join is not, itself, a
   7779                                                                        partial deep pushdown group.
  outer->popTreeLogProps()->IpGetPartialOId());                                   The join then becomes the new outer leafas provided at line
   7781
                                                                               17775 and the method loops after asserting that while remain
   7782        if we have exhausted the leafs                             60   ing in this loop the same outer join group is being processed.
   7783        return outer;                                                   The method exits the loop in the event a nesting level has
   7784 }                                                                      ended (even though leaves still remain on the list) as provided
                                                                               at line 17744. When the last nesting level has ended and all of
                                                                               the leaves have been consumed, the function returns as pro
    The above overloaded popGenBushyNITree method per                     65   vided at line 17783. The transformed subtree that is returned
  forms the actual transformation. At the point that this method               replaces the semantically incorrect left deep NLJ subplan in
  is called, the leaves that need to be transformed have been                  its parent.
                                                                        Exhibit 4
                                                                        Page 95
Case 8:19-cv-01351-JVS-DFM Document 35-2 Filed 09/16/19 Page 97 of 101 Page ID
                                  #:1341

                                                          US 7,882,100 B2
                                  31                                                                        32
     The transform of the present invention works for any level              join group cannot be based on logical properties as whether or
  and combination of right and left nesting of outer joins. Each             not the transformation is necessary does not depend on just
  time a child group is encountered, the method recurses down                the tables in the equivalence class. Instead, the need for the
  a level, builds that group, and then returns it. It is then the            semi-join transform depends on the actual Subplan that is at
  responsibility of the function that is recursively called to build         hand during the search space inspection phase of query opti
  the child. It is the responsibility of the parent that called it to        mization when plan fragments (or Subplans) are generated.
  use the child that is built.                                               Thus, it is a physical property rather thanalogical property as
  Semi-Join Transform
                                                                             it depends on the particular subplan that is currently being
     Overview of Semi-Join Transform Methodology                             considered and not on the tables that are joined.
                                                                        10      Use of Semi-Join to Solve Distinctness Needs of Query
     The system and methodology of the present invention can                    Before describing the methodology of the present inven
  be used for a semi-join transform as well as the above-de                  tion in more detail, the use of a semi-join in a query execution
  scribed outer join transform. A semi-join is implemented by a              plan will be briefly described. The following discussion will
  specialized behavior of the join operator: all projection comes            initially describe when a semi-join can be used without any
  from the outer child, the inner child only filters outer rows that    15   need for any transformation. The methodology of the present
  have no inner match. The semi-join is a duplicates removal                 invention for applying a transformation enabling use of a
  technique which is used for DISTINCT queries and IN/EX                     semi-join to solve the distinctness needs of a query in a wider
  ISTS Subqueries. In prior art systems, such queries are typi               range of situations will then be described. A semi-join is an
  cally implemented with a top delta-project, a leaf level tuple             operator which can be used to solve the distinctness need of a
  filter, or as a left deep join tree using a magic constant tech            query. Consider, for instance, the following example query:
  nique to stop the scan of EXISTS tables. There are, however,
  queries where performance may be improved by selecting a                   Select from r
  plan using a semi-join which should be bushy for semantic                  where r1 IN (selects 1 from s)
  COrrectness.                                                                  The above is a simple example of a query including an IN
     The semi-join is one of many techniques that can be used to        25   Subquery. Notice that this query includes a join of rands, but
  implement IN and EXISTS subqueries and SELECT DIS                          only the tuples of r that comply with the subquery condition
  TINCT statements. The use of the semi-join is not mandatory                are to be returned. The subquery serves to eliminate tuples
  as one can alternatively obtain the correct duplicate semantics            from r, but does not introduce duplicates. Even if there are
  by other means. In other words, there are a number of ways to              several tuples from s that could match the tuple from r, only
  Solve distinctness and the semi-join is only one of them.             30   one tuple from r is returned. A semi-join could be used for the
  Distinctness may, for example be obtained by using the pri                 above query as follows: r semi-join S on predicate p. This is
  mary keys of the tables that do not need to have the duplicates            equivalent to the delta project on the columns of r of the join
  filtered out and then doing a delta project. However, in certain           of rands on the same predicate p. The delta project relies on
  circumstances, it is more efficient to include a semi-join in an           the fact that a table has a unique key. If a table does not have
  access plan while also putting an inner bush inside the semi          35   a unique key, then the RID is used as the unique key. As the
  join. The semi-join would still be legal (i.e., semantically               table r has a unique key (or at least the RID) the delta project
  correct) as a left deep plan without the inner bush, but would             on the columns of r would not eliminate any duplicate of r.
  require that the access plan include an operator that enforces             However, as no column of S is in the delta project, no duplicate
  distinctness above the semi-join in the access plan. The need              comes from S. As there is a join between r and S (on the
  to add this operator makes the semi-join a much less attractive       40   predicate p) the tuples in r that do not match the predicate
  alternative during search space inspection. The semi-join                  would not be present (included in the result).
  transform of the present invention enables semi-joins to be                   A semi-join can be placed in an access plan Subject to the
  used in a larger number of situations so as to obtain better               following general conditions. First, the outer child of the
  performance in execution of queries needing distinctness                   semi-join should not have any distinctness needs. In other
  enforcement.                                                          45   words, any duplicates of the outer child are acceptable as
     The general approach of the present invention for transfor              Such, because a semi-join would only be able to avoid the
  mation of plans including semi-joins provides for accepting                generation of wrong duplicates on the inner side. Second, the
  Some left deep trees as having distinctness Solved during the              inner side should have only distinct tables, meaning that on
  search space inspection phase of query optimization, even                  the inner side of the semi-join there are only tables that come
  though such left deep trees (or subtrees) do not enforce cor          50   from an IN/EXISTS subquery or from a SELECT DISTINCT
  rect duplicate removal. These trees (subtrees) are then marked             view. The third condition is that all of the projection should
  as a partial distinct group for transformation so that the dis             come from the outer side of the semi-join. This may be illus
  tinctness needs of the query are addressed in an efficient and             trated by example. The following discussion will refer again
  semantically correct manner. The manner in which the Sub                   to the following example query:
  trees are tagged for transformation is described below in more        55
                                                                             Select from r
  detail. After the optimizer search engine has generated a best
  plan (or a plurality of best plan candidates in the case of                where r1 IN (selects 1 from s)
  parallel optimization), a transformation is applied so as to                   The predicate p is (r1=S1) in this example. The outer table
  generate the semantically correct bushy tree inside the semi               is r. The inner table is s. To get the correct results of this query,
  join. The actual transformation is applied after the search           60   one can simply perform the join of rands and then put over it
  engine has selected a best plan(s) as described above in the               a distinct sorting (or a distinct hashing) only on the columns
  discussion of the outer-join transform.                                    of r. Alternatively, one could also have r as the outer table, a
    It should be observed that in the case of the above-de                   semi-join on the clause p, and S on the inner side.
  scribed outer-join transform, the need for the transform is a                  The advantage of using the semi-join in this case is that it
  logical property that is related to tables in the equivalence         65   has a straightforward implementation that provides good per
  class (i.e., the need for transform is something that is known             formance. For instance, when the join operator is a NLJ, the
  a priori). In contrast, the need for transformation of a semi              implementation takes an outer tuple (e.g., from r) and does the
                                                                  Exhibit 4
                                                                  Page 96
Case 8:19-cv-01351-JVS-DFM Document 35-2 Filed 09/16/19 Page 98 of 101 Page ID
                                  #:1342

                                                        US 7,882, 100 B2
                                 33                                                                      34
  scan on the inner side (e.g., on S). If there is no match on the     is not a problem. Also, the inner tables is distinct (from the
  inner side, the outer tuple is discarded. However, if there is a     Subquery) so this condition is also satisfied. The problem is
  match on the inner side (r1=S1), the tuple is returned and the       that the projection condition does not hold as columns other
  search for additional matching tuples on the inner side is           than those from the outer side (table r) are to be projected.
  terminated as there is no need to look for a second match on 5 Although S1 does not really need to be projected, it is neces
  the inner side. This provides a straightforward and very inex sary to project s2 because it is needed in the join with table t.
  pensive implementation of needed duplicate semantics. The So at this point, a semi-join may not be placed between r
  semi-join is a cheaper alternative than scanning every tuple on and S in the left deep tree. For similar reasons, a semi-join
  the inner side (e.g., in S) and then using another operator (e.g., cannot be placed between s and t or between t and u.
  distinct sorting or distinct hashing) to remove the duplicates. 10
     As discussed above, to be able to use a semi-join to solve a         However, it would be permissible (legal) to place a semi
  need for distinctness, the outer side of the semi-join should join between table u and table V because nothing is projected
  not need distinctness resolution. In the above example, this is from table v. Doing so, however, would not solve distinctness
  the case as r is not a table that is included in the subquery. needs of the query as the outer child already has duplicates.
  Another requirement is that the inner table(s) should be all 15 Putting a semi-join here would not eliminate the duplicates
  distinct tables. This is also the case in this example as the only coming from s, t, and u. As a result, adding a semi-join
  inner table is table S and it comes from the subquery. Lastly, between u and V would not usually be useful as it would still
  the projection of the result of the join should come exclusively be necessary to include a distinctness enforcer above this left
  from the outer child. This is also true in this example because deep Subtree in the query plan.
  the query is selecting tuples from table r.                       2O The present invention provides a more elegant and efficient
     There are, however, also queries in which the use of a solution to this problem. FIG.9B is a diagram illustrating a
  semi-join is not legal (semantically correct). For instance, query plan structure having a semi-join with only r on the
  consider the following example view:                                 outer side and a left deep tree includings, t, u, v on the inner
  Create view VD (VD1, VD2) as SELECT DISTINCT s1, s2, 25 side of the semi-join. As shown at FIG.9B, this query tree has
  from S                                                               a left deep subtree withs outermost and t, u, and V inside. The
     In the above view, VD projects the columns VD1, VD2. use of the semi-join as illustrated at FIG.9B correctly com
  Now, assume that a query using the above view is as follows:         plies with the above-described conditions. The semi-join has
                                                                       just one table r on the outer side which does not require
  select r1, VD1 from r, VD, where r2=VD2                              distinctness resolution. On the inner side it has four tabless,
     If one tries to use a semi-join between rands, which are the 30 t, u, V. All of these tables are distinct tables as all of them are
  underlying tables of the view in this case, it is not possible to in the subquery. Also, only r1 of tabler needs to be projected,
  do so in the manner described above. The r that is the outer         so the condition that all of the projection must come from the
  side of the semi-join has no distinctness need. Also, the S that outer side also holds true. Thus, the methodology of the
  is on the inner side of the semi-join is the only table on the present invention which enables the left deep tree generated
  inner side. S is below a select distinct and needs distinctness. 35 by the optimizer search engine to be transformed into the
  However, the projection is problematic because the query required bushy tree shape enables the semi-join to be used in
  wants to select VD1. What this means is that during the scan this instance.
  on the inner side, the scan cannot simply stop when the first           FIG. 10 is a high-level flowchart 1000 illustrating the
  matching tuple (s2=VD2) is found. Instead, there could be 40 approach           of the present invention for performing a semi-join
  several tuples in tables which have different values of VD1. transformation.          As previously described, the optimizer search
  As the query requests return of these different values of VD1, engine only generates
  the scan on the inner side should continue until all matching complexity of the searchleftspace       deep trees so as to reduce the
  tuples are obtained. This example illustrates that projection The methodology for performingandtheimprove                 performance.
  inclusion is important as incorrect results may be generated if 45 commences during the search space inspection transform
                                                                                                                     semi-join
  a semi-join were to be used without respecting the condition query optimization with the detection of the needphase             for
                                                                                                                                       of
                                                                                                                                      the
  that all of the projection should come from the outer side of semi-join transformation of a given subplan. At step 1001, left
  the semi-join.                                                       deep Subtree(s) (e.g., r, s, t, u, v in the above example) requir
     Example of Semi-Join Transform of a Sample Query
     The above examples illustrate simple cases involving two 50 ing        transformation into a bushy tree shape for semantic cor
  tables in which a semi-join may (or may not) be used given the inspection.ofAta step
                                                                       rectness        semi-join are detected during search space
  semantics of a given query. The methodology of the present as semi-join groups1002,               these left deep subtree(s) are tagged
                                                                                             (or distinct partial groups) in a specific
  invention will now be described using the following example manner to indicate that a transform is needed to generate a
  of a query which includes several tables in a subquery:              semantically correct semi-join tree structure (as hereinafter
  Select from r                                                     55 described).
  where r1 IN (selects 1 from s, t, u, v                                  After the search engine has generated a best plan for execu
                                                                       tion of the query, the transform module of the present inven
  where s2=t1, t2=u1, u2—v1)                                           tion examines the plan generated by the search engine and
     FIG. 9A is a diagram of a left deep nested loop join (NLJ) performs any needed transformation. At step 1003, the trans
  tree generated by the optimizer based on the above query. As 60 form module recognizes these semi-join (distinct partial)
  described above, during search space inspection, the opti groups (i.e., the left deep Subtree(s)) based on the tags that are
  mizer generates only left deep NLJ trees so as to reduce the applied during search space inspection. These distinct partial
  complexity of the search space. The initial question to be groups are recognized in a manner similar to that described
  discussed is whether a semi-join may be placed between rand above for determining outer join groups requiring transfor
  s in the left deep NLJ tree shown at FIG.9A. This requires 65 mation to a bushy tree shape. At step 1004, the actual trans
  examining the conditions described above. The outermost formation is performed to transform the left deep subtree(s)
  table (table r) does not require distinctness resolution, so this group into the desired, semantically correct bushy tree shape.
                                                                Exhibit 4
                                                                Page 97
Case 8:19-cv-01351-JVS-DFM Document 35-2 Filed 09/16/19 Page 99 of 101 Page ID
                                  #:1343

                                                         US 7,882,100 B2
                                   35                                                                      36
     Detection of Subtrees Needing Semi-Join Transform                         Once the search engine generates a best plan (a single best
     The process for detecting and marking portions of the left             plan assuming a serial, rather than a parallel optimizer), the
  deep tree (Subtrees) requiring transformation during the                  best plan (tree) that is generated may (or may not) include
  search space inspection phase of query optimization will next             nodes that are tagged to indicate distinct partial groups (Dp)
  be described in more detail. For purposes of the following           5    and/or the need for a transform (Dt). For instance, a given plan
  discussion, the same example of a left deep tree including                may include one or more nodes tagged with Dp but may not
  tables r, s, t, u, v as shown at FIG.9A will be used. On the join         include any node tagged with Dt. In this event, the Dp tags are
  that is between rands on this left deep tree, the outer child (r)         ignored (i.e., as an aborted attempt to have a partial distinct
  does not need distinctness resolution and the inner child has
  only distinct tables as previously described. Accordingly, this      10
                                                                            group that needs to be transformed). In this case, the plan
  is flagged as a distinct partial group. The flag indicates that           would have actually selected another manner for Solving dis
  Some parent may (or may not) be able to complete this distinct            tinctness (e.g., distinct hashing, distinct sorting, or the like).
  partial group (and the thus formed distinct partial group can             However, if the search engine selects a plan Such as the one
  be subject to the semi-join transform as hereinafter                      described above (having r, s, t, u, v) with several nodes tagged
  described). The join between rands (which it should be noted         15   with Dp (to indicate they are part of a distinct partial group)
  is not a semi-join) is flagged as indicating a distinct partial           and a Dt on top to indicate the need for the transform, then the
  group. In the currently preferred embodiment, the join is                 transform would be performed. When the deep pushdown
  flagged as using the notation “Dp' to indicate a distinct partial         transform is being performed, the transformation is made so
  group.                                                                    that the plan would have ras the outer child and s, t, u, v as the
    Next, when proceeding to the join between tables and table              inner bush as illustrated at FIG.9B. In the currently preferred
  tas illustrated at FIG. 9A, it can be observed that the outer             embodiment, the transform module looks for both outer join
  child is the prefix of a partial group and that the inner child t         partial groups and distinct partial groups. When the leaves are
  is only within the subquery. However, the projection condi                accumulated, the transform module looks for both of these
  tion does not hold. Accordingly, the join that is over table t is         types of groups which may existin various combinations. For
  also flagged as Dp (i.e., a part of a distinct partial group). The   25   instance, semi-joins can be nested in outer joins which are
  join between tandu is also flagged in a similar fashion. Note             nested in semi-joins and so on and so forth.
  that the flag that is set is a property of the join and not of the           As the set of leaves is accumulated, the transform is per
  leaves. When moving to V, it can be determined that the outer             formed in the same fashion described above for outer joins.
  child is part of distinct partial group (Dp) and the inner child          However, in this case the transform method is revised to
  V is a distinct table from the subquery. The system also deter       30   include an additional reason to get into recursion. In the case
  mines that the projection of this top most join comes only                of outer join transforms (only), the reason to go into recursion
  from the outermost non-distinct table (table r). Accordingly,             is the detection of an outer join group. Now, the detection of
  this is tagged (e.g., with a "Dt’ tag) to indicate that a distinct        a semi-join group is an additional reason to get into recursion
  transform of this partial group is needed. Note that a NLJ that           for building the needed bushy tree structure. The transform
  is tagged as Dp (i.e., part of a distinct partial group) is also     35   itself is substantively the same as that described above for
  tagged as needing distinctness to be solved. The Dp tag indi              outer joins, although there are some minor changes in the
  cates that it is potentially part of a complete group, but one            code that implements the transform. For example, the flag
  that needs to have distinctness solved above it in the plan. The          ging of the groups is different as the outer joinid is on leaves
  Dt tag indicates that this need for distinctness is solved. Dur           while the property indicating a partial distinct group is asso
  ing search space inspection, distinctness is not yet really          40   ciated with the joins above the leaves. As a result, when the
  Solved (as the transform is needed), but the tag indicates that           leaves are accumulated another flag (distinct group begin and
  it has been determined that the transform can be applied in               distinct group end) are added on the leaves as the leaves
  order to solve the distinctness semantics of the query.                   needing to be transformed are accumulated. When the flag
     The methodology of the present invention provides for                  indicating a transform is needed (Dt) is hit, the distinct partial
  tagging the intermediate nodes as needing distinctness to be         45   group being created is added and when reaching the end of the
  Solved, as during search space inspection a given node is                 Dp, the end of the distinct group is marked. For example, the
  shared by various parents. For example, a given node may be               group in this example is flagged to indicate that it starts on S
  shared by a merge join parent, a hash join parent, and a NLJ              and ends on V.
  parent which are competing to be included as part of the best                Using this same example, when the transform processing
  plan. The search engine of the optimizer of the currently            50   of this accumulated list of leaves is actually performed, leaf r
  preferred embodiment creates a plan cache that is a DAG                   is not tagged. After moving to leaf S, the beginning of a
  (directed acyclic graph) which includes Subplans or plan frag             distinct partial group is detected and the transform method
  ments which can have several possible parents. When the                   goes down into recursion to build the required tree shape.
  search space inspection has been completed and a best plan                Going down into recursion, leafs S, t, u, and V are built by
  selected, a tree structure is output by the search engine. How       55   joining them in a left deep Subtree. After joining leaf V, the end
  ever, during search space inspection, a child could be shared             of the distinct group is detected and the transform method
  by various parents which are competing for inclusion in the               returns from the recursion. The top level of the recursion that
  final plan. One of these alternatives may require a semi-join             handled r then receives the inner bush that was created and
  transform. However, when the node is below another parent                 joins it using a semi-join. A basic semi-join can be used at this
  (e.g., a hash join or merge join), the distinct transform may        60   point. The equivalence class method knows how to place a
  not be necessary (or legal). This illustrates why the semi-join           semi-join (e.g., as described in the first simple example
  transform cannot rely on logical properties as all of these               involving only tables rands) generates and places the semi
  alternative join Strategies (hash join, merge join, and nested            join in the plan. Note that the resulting structure that is built
  loop join) would share the same logical properties being part             would have the required distinctness semantics. In this case
  of the same equivalence class. Instead, the need for the semi        65   the outer side is tabler with no distinctness resolution needed.
  join transform is based on physical properties which depend               Also, the inner side has only distinct tables (s, t, u, v). The last
  on the actual plan (or Subplan) that is at hand.                          condition is also satisfied as only r1 is projected out from the
                                                                 Exhibit 4
                                                                 Page 98
Case 8:19-cv-01351-JVS-DFM Document 35-2 Filed 09/16/19 Page 100 of 101 Page ID
                                   #:1344

                                                        US 7,882,100 B2
                                 37                                                                      38
  outer side of the semi-join. Accordingly, the semi-join may                12. The method of claim 1, wherein said generating step
  correctly be used to solve the distinctness requirements of this        includes identifying portions of the left deep nested loop join
  query.                                                                  tree requiring transformation.
     While the invention is described in some detail with spe                13. The method of claim 12, wherein said transforming
  cific reference to a single-preferred embodiment and certain       5    step includes transforming identified portions of the left deep
  alternatives, there is no intent to limit the invention to that         nested loop join tree.
  particular embodiment or those specific alternatives. For                  14. A computer-readable storage medium having proces
  instance, those skilled in the art will appreciate that modifi          sor-executable instructions for performing a method for opti
  cations may be made to the preferred embodiment without                 mization of a query requesting data from a database, the
  departing from the teachings of the present invention.             10   method executed by a processor comprising:
    What is claimed is:
                                                                             generating a search space comprising only left deep nested
                                                                                loop join trees for returning data requested by the query;
     1. An improved method for optimization of a query                       traversing the tree search space to select an optimal left
  requesting data from a database, the method executed by a                     deep nested loop join tree for execution of the query;
  processor comprising:                                              15      after selection of an optimal left deep nested loop join tree
     generating a search space comprising only left deep nested                 including one or more outer joins and/or one or more
        loop join trees for returning data requested by the query;              semi-joins, transforming the selected left deep nested
     traversing the search space to select an optimal left deep                 loop join tree into a semantically correct bushy tree
        nested loop join tree for execution of the query;                       structure for returning data requested by the query; and
     after selection of an optimal left deep nested loop join tree           building a query execution plan for returning data
        including one or more outer joins and/or one or more                    requested by the query based on the semantically correct
        semi-joins, transforming the selected left deep nested                  bushy tree structure.
        loop join tree into a semantically correct bushy tree                15. A system for optimization of a query requesting data
        structure for returning data requested by the query; and          from a database, the system comprising:
     building a query execution plan for returning data              25
                                                                             a computer having a processor and memory;
        requested by the query based on the semantically correct             a search engine for generating a search space comprising
        bushy tree structure.                                                   only left deep nested loop join trees for returning data
     2. The method of claim 1, wherein said transforming step                   requested by the query and traversing the search space to
  includes determining a portion of the left deep nested loop                   select an optimal left deep nested loop join tree for
  join tree requiring transformation into a bushy tree shape for     30
                                                                                execution of the query;
  generating a semantically correct query execution plan.                    a transform module for transforming the left deep nested
     3. The method of claim 2, wherein said transforming step                   loop join tree selected by the search engine and includ
  includes transforming said portion of the left deep nested loop               ing one or more outer joins and/or one or more semi
  join tree into a bushy tree shape.                                            joins into a semantically correct bushy tree structure;
                                                                     35
     4. The method of claim 2, wherein said portion of the left                and
  deep nested loop join tree requiring transformation includes a             a generator module for generating a query execution plan
  left deep nested loop join subtree.                                           for returning data requested by the query based on the
     5. The method of claim 2, wherein said portion of the left                 semantically correct bushy tree structure.
  deep nested loop join tree requiring transformation includes a             16. The system of claim 15, wherein the transform module
  left deep semi-join subtree.                                       40
                                                                          identifies a portion of the left deep nested loop join tree
     6. The method of claim 2, wherein said portion of the left           requiring transformation into a bushy tree shape for generat
  deep nested loop join tree requiring transformation includes            ing a semantically correct query execution plan.
  an outer join.                                                             17. The system of claim 16, wherein the transform module
     7. The method of claim 1, wherein said generating step          45   transforms said portion of the left deep nested loop join tree
  includes Substeps of:                                                   into a bushy tree shape.
     generating Subplans structured as left deep nested loop join            18. The system of claim 16, wherein said portion of the left
        Subtrees for obtaining data requested by the query;               deep nested loop join tree requiring transformation includes a
     grouping said Subplans into classes based on tables covered          left deep nested loop join subtree.
        by each Subplan; and for each class, selecting a particu     50      19. The system of claim 16, wherein said portion of the left
        lar Subplan having favorable execution costs.                     deep nested loop join tree requiring transformation includes a
     8. The method of claim 7, wherein said generating step               left deep semi-join subtree.
  further comprises:                                                         20. The system of claim 16, wherein said portion of the left
     generating a left deep nested loop join tree based on com            deep nested loop join tree requiring transformation includes
        bining particular subplans covering all tables from          55   an outer join.
        which the query requests data.                                       21. The system of claim 15, wherein the search engine
     9. The method of claim 1, further comprising: converting             generates Subplans structured as left deep nested loop join
  the query into a tree of logical operators.                             Subtrees for obtaining data requested by the query.
     10. The method of claim 9, wherein said generating step                 22. The system of claim 21, wherein the search engine
  includes generating a left deep nested loop join tree compris      60   groups said Subplans into classes based on tables covered by
  ing a tree of physical operators corresponding to the tree of           each Subplan.
  logical operators.                                                         23. The system of claim 22, wherein the search engine
     11. The method of claim 9, wherein said generating step              builds a left deep nested loop join tree based on selecting a
  includes marking portions of the left deep nested loop join             Subplan having favorable execution costs from each class.
  tree which require transformation to generate a semantically       65      24. The system of claim 22, wherein the search engine
  correct query execution plan equivalent to the tree of logical          builds a left deep nested loop join tree by combining Subplans
  operators.                                                              covering all tables from which the query requests data.
                                                               Exhibit 4
                                                               Page 99
Case 8:19-cv-01351-JVS-DFM Document 35-2 Filed 09/16/19 Page 101 of 101 Page ID
                                   #:1345

                                                        US 7,882,100 B2
                             39                                                                        40
    25. The system of claim 15, further comprising:                         building a plan for executing the query in the search space
    a module for converting the query into a tree of logical                  based on selecting candidate Subplans having favorable
          operators.                                                           execution costs;
    26. The system of claim 25, wherein the search engine                   after a plan has been built, determining whether any left
  generates a left deep nested loop join tree comprising a tree of 5           deep nested loop join subtree of the plan should be
  physical operators corresponding to the tree of logical opera                transformed to a semantically correct bushy tree shape;
  tOrS.                                                                     creating a transformed plan by transforming any left deep
     27. The system of claim 25, wherein the search engine                     nested loop join Subtrees determined to need transfor
  identifies portions of the left deep nested loop join tree which             mation to a semantically correct bushy tree shape; and
  require transformation to generate a semantically correct          10     constructing a query execution plan for executing the query
  query execution plan equivalent to the tree of logical opera                 based on the transformed plan.
  tOrS.                                                                     39. A system for optimization of a query requesting data
    28. The system of claim 27, wherein the transform module              from a database, the system comprising:
  transforms identified portions of the left deep nested loop join          a computer having a processor and memory;
  tree.                                                              15     a search engine for generating a search comprising only
    29. In a database system, a method for optimization of a                   left deep operators trees and traversing the search space
  query, the method executed by a processor comprising:                        to select an optimal left deep operator tree plan for
    generating a search space comprising only left deep nested                 returning data requested by the query;
       loop join Subtree candidate Subplans for executing the               a transform module for transforming the left deep operator
          query;                                                               tree selected by the search engine and including one or
    building a plan for executing the query in the search space                more outer joins and/or one or more semi-joins into a
      based on selecting candidate Subplans having favorable                   semantically correct bushy tree structure; and
          execution costs;                                                  a code generator for generating a query execution plan for
     after a plan has been built, determining whether any left                 returning data requested by the query based on the
        deep nested loop join subtree of the plan should be          25        semantically correct bushy tree structure.
        transformed to a semantically correct bushy tree shape;             40. The system of claim39, wherein the transform module
     creating a transformed plan by transforming any left deep            transforms a left deep nested loop join subtree into a bushy
        nested loop join Subtrees determined to need transfor             subtree.
        mation to a semantically correct bushy tree shape; and               41. The system of claim39, wherein the transform module
     constructing a query execution plan for executing the query     30   transforms a left deep semi-join subtree into a bushy subtree.
        based on the transformed plan.                                       42. The system of claim39, wherein the transform module
     30. The method of claim 29, wherein said generating step             identifies a portion of the left deep operator tree requiring
  includes grouping said candidate Subplans into classes based            transformation into a bushy tree structure for generating a
  on tables covered by each candidate subplan and selecting a             semantically correct query execution plan.
  particular subplan in each class having lowest execution           35      43. The system of claim 42, wherein the transform module
  COStS.                                                                  transforms said portion of the left deep operator tree into a
     31. The method of claim 30, wherein said building step               bushy tree shape.
  includes building a plan based on combining particular Sub                 44. The system of claim 42, wherein said portion of the left
  plans covering all tables from which the query requests data.           deep operator tree requiring transformation includes a nested
     32. The method of claim 30, wherein said building step          40   loop join Subtree.
  includes building a left deep nested loop join tree comprising             45. The system of claim 42, wherein said portion of the left
  a tree of physical operators.                                           deep operator tree requiring transformation includes a semi
     33. The method of claim 29, wherein said building step               join Subtree.
  includes marking a left deep nested loop Subtree requiring                 46. The system of claim 39, wherein the search engine
  transformation to generate a semantically correct query            45   generates Subplans structured as left deep operator Subtrees
  execution plan.                                                         for obtaining data requested by the query.
     34. The method of claim 33, wherein said determining step               47. The system of claim 46, wherein the search engine
  includes determining whether a left deep nested loop subtree            groups said Subplans into classes based on tables covered by
  should be transformed based on the marking.                             each Subplan.
     35. The method of claim 29, wherein said determining step       50      48. The system of claim 47, wherein the search engine
  includes determining whether a left deep nested loop join               builds a left deep operator tree based on selecting a Subplan
  Subtree of the plan requires transformation to generate a               having favorable execution costs from each class.
  semantically correct query execution plan.                                 49. The system of claim 47, wherein the search engine
     36. The method of claim 29, wherein said creating step               builds a left deep operator tree by combining Subplans cov
  includes accumulating leaves of the left deep nested loop          55   ering all tables from which the query requests data.
  subtree to be transformed.                                                 50. The system of claim 39, wherein the search engine
    37. The method of claim 36, wherein said creating step                marks portions of the left deep operator tree which require
  includes generating join nodes for joining said leaves.                 transformation to generate a semantically correct query
    38. A computer-readable storage medium having proces                  execution plan.
  sor-executable instructions for performing a method for opti       60      51. The system of claim39, wherein said transform module
  mization of a query, the method executed by a processor                 determines leaves of the left deep operator tree to be affected
  comprising:                                                             by transformation of the left deep operator tree.
    generating a search space comprising only left deep nested               52. The system of claim 51, wherein said transform module
       loop join Subtree candidate Subplans for executing the             generates join nodes for joining said leaves.
          query;                                                                                  k   k   k   k   k




                                                              Exhibit 4
                                                              Page 100
